      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 1 of 64

                                                       1                                                         2
          UNITED STATES DISTRICT COURT                      1   APPEARANCES:
          EASTERN DISTRICT OF LOUISIANA                     2
                                                            3   SALLEY & ASSOCIATES
      REC MARINE LOGISTICS, LLC CIVIL ACTION                4   BY: FRED E. SALLEY, ESQ.
                   NO. 19-11149                             5   77378 Highway 1081
      VERSUS                                                6   Covington, Louisiana 70434
      DEQUINCY R. RICHARD       SECTION: 1(3)               7     Attorney for the Plaintiff
                                                            8
                  JUDGE LANCE M. AFRICK                     9 SPAGNOLETTI LAW FIRM
                  MAGISTRATE DANA M. DOUGLAS               10 BY: ERIC J. RHINE, ESQ.
                                                           11 401 Louisiana Street
                                                              8th Floor
                                                           12 Houston, Texas 77002
                                                           13   Attorney for the Defendant
            Video Deposition of REC Marine                 14
      Logistics, LLC, taken on December 30, 2019,          15
      commencing at 10:15 a.m. and concluding              16
      at 2:20 p.m., at the offices of REC Marine           17
      Logistics, LLC, 810 Crescent Avenue, Lockport,       18
      Louisiana.                                           19
                                                           20
                                                                                                         2
                                                           21 REPORTED BY:
                                                           22 Trina M. Graves
                                                              Certified Court Reporter
                                                           23
                                                           24
                                                           25

                                                       3                                                         4
  1              INDEX                                      1          STIPULATION
  2                                                         2
  3                           PAGE                          3      It is stipulated and agreed by and between
  4                                                         4   counsel that the deposition of REC Marine
  5   Title                   1                             5   Logistics, LLC is hereby being taken in
  6   Appearances                 2                         6   accordance with Fed.R.Civ.P. 30(b)(6), of the
  7   Stipulations              4                           7   Federal Rules of Civil Procedure for
  8   Examination by Mr. Rhine        5                     8   all purposes in accordance with law;
  9   Examination by Mr. Salley      250                    9      That the formalities of filing, reading,
 10   Reporter certificate       255                       10   signing and certification are hereby waived;
 11                                                        11      That all objections, except those as to
 12             EXHIBIT INDEX                              12   the form of the question and/or responsiveness
 13                                                        13   of the answer, are hereby reserved until such
 14   Exhibit number 1 - Logs           18                 14   time as this deposition or any part thereof
 15   Exhibit number 2 - Not. of Deposition 20             15   may be used in evidence.
 16   Exhibit number 3 - Motion Filed      71              16
 17   Exhibit number 4 - Answer          99                17          * * * * * * * *
 18   Exhibit number 5 - Counterclaim      117             18
 19   Exhibit number 6 - Interrogatories 129               19      TRINA M. GRAVES, Certified Court Reporter,
 20   Exhibit number 7 - Interrogatories 129               20   in and for the State of Louisiana, officiated
 21   Exhibit number 8 - Accident Report 132               21   in administering the oath to the witness.
 22   Exhibit number 9 - Memorandum         208            22
 23   Exhibit number 10 - Boat Logs       221              23
 24   Exhibit number 11 - Personnel File 236               24
 25                                                        25


                                                                                               1 (Pages 1 to 4)
337-237-4434                                      goDEPO                                          800-503-2274
                                               www.godepo.com
       Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 2 of 64

                                                    5                                                     6
  1   BLAINE RUSSELL, 226 CASCADE DRIVE, THIBODAUX,      1        THE VIDEOGRAPHER:
  2   LOUISIANA, AFTER FIRST BEING DULY SWORN IN THE     2            Will the court reporter please
  3   ABOVE-ENTITLED MATTER, DID TESTIFY ON HIS OATH     3        swear in the witness.
  4   AS FOLLOWS:                                        4        THE COURT REPORTER:
  5            EXAMINATION                               5            Would you raise your right hand.
  6       THE VIDEOGRAPHER:                              6        Do you solemnly swear that the
  7          We're on the record. This is a              7        testimony you're about to give to be
  8       30(b)(6) video deposition of REC               8        the truth, the whole truth, and
  9       Marine Logistics, LLC, representative          9        nothing but the truth, so help you
 10       Blaine Russell, taking place in               10        God?
 11       Lockport, Louisiana on December 30th,         11        THE WITNESS:
 12       2019, beginning at 10:16 a.m.                 12            I do.
 13          My name is Shelly Pousson. I'm             13        MR. SALLEY:
 14       the videographer on behalf of goDepo.         14            Before we start, let me make one
 15          The court reporter is Trina                15        objection. The Second -- the Third
 16       Graves with goDepo.                           16        Amended Notice of Deposition is not
 17          At this time, would counsel                17        timely, not enough days transpired.
 18       please introduce themselves for the           18        So I object to the notice.
 19       record.                                       19        MR. RHINE:
 20       MR. RHINE:                                    20            All right. Well, you didn't
 21          Eric Rhine, on behalf of                   21        properly object to anything. And
 22       Dequincy Richard.                             22        this is the first time you've
 23       MR. SALLEY:                                   23        actually raised an issue with it.
 24          And Fred Salley, on behalf of              24        You sent us a one sentence Notice of
 25       REC Marine Logistics, LLC.                    25        Objection that failed to identify any

                                                    7                                                     8
  1         of the alleged irregularities. So            1             Okay. That's the first time
  2         frankly, I'm ignoring the objections.        2         you've raised the objection. We'll
  3         They're not valid, and we're going to        3         go forward.
  4         proceed with the deposition.                 4   BY MR. RHINE:
  5         MR. SALLEY:                                  5      Q Can you please state your name for
  6             Your notice --                           6   the record?
  7         MR. RHINE:                                   7      A Blaine Russell.
  8             We're going to proceed with the          8      Q Where do you live, Mr. Russell?
  9         deposition, Fred, unless --                  9      A Thibodaux, Louisiana.
 10         MR. SALLEY:                                 10      Q You understand we met briefly
 11             We may not.                             11   earlier. My name is Eric Rhine. I represent
 12         MR. RHINE:                                  12   Mr. Dequincy Richard in a lawsuit that was
 13             Okay.                                   13   actually brought by REC Marine. Are you aware
 14         MR. SALLEY:                                 14   of that?
 15             Just hold a minute. All I'm             15      A I'm sorry. Repeat that.
 16         doing is objecting.                         16      Q I represent Mr. Dequincy Richard in a
 17         MR. RHINE:                                  17   lawsuit that was actually brought by REC
 18             You're wasting time.                    18   Marine. Are you aware of that?
 19         MR. SALLEY:                                 19      A Yes.
 20             I object because it is not              20      Q Okay. And we're here today to take
 21         timely. It is not in accordance with        21   your deposition as the representative of REC
 22         the Federal Rules of Civil Procedure.       22   Marine in that lawsuit?
 23         But you can proceed with your               23      A Yes.
 24         deposition, subject to the objection.       24      Q Okay. Under the full name of the
 25         MR. RHINE:                                  25   entity is REC Marine Logistics, LLC; is that


                                                                                         2 (Pages 5 to 8)
337-237-4434                                     goDEPO                                      800-503-2274
                                              www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 3 of 64

                                                   9                                                   10
  1   correct?                                          1      A Understood.
  2      A Correct.                                     2      Q If you answer a question here today,
  3      Q If I refer to it as REC or REC Marine        3   I'm going to -- I'm going to assume that you
  4   --                                                4   understood it. Is that fair?
  5      A Understood.                                  5      A Yes.
  6      Q -- do you understand what I'm                6      Q Okay. You understand that you have
  7   referring to in that?                             7   been sworn, and you're under oath here today?
  8      A Yes.                                         8      A Yes.
  9      Q Okay. If at any time during your             9      Q The same as if you were down in front
 10   deposition today you don't understand the        10   of the jury in New Orleans and testifying in
 11   questions I ask, please just ask me to           11   federal court?
 12   rephrase. I'd be happy to do so. I just want     12      A Yes.
 13   to make sure that you understand what I'm        13      Q It's not a marathon. If you need to
 14   asking you, and I ask you to fully respond to    14   take a break, stretch, coffee, whatever, just
 15   my questions.                                    15   ask; and I'll be happy to do so.
 16      A Sure.                                       16      A Appreciate it.
 17      Q We've got a court reporter sitting          17      Q What's your date of birth,
 18   here. So I also ask that you give verbal         18   Mr. Russell?
 19   responses. Sometimes, we get the tendency of     19      A         /69.
 20   nodding our heads or, maybe, saying "unh-unh"    20      Q Can you please state your address for
 21   or "huh-huh". And that doesn't make for a        21   the record?
 22   clear record.                                    22      A 226 Cascade Drive, Thibodaux,
 23      A Correct.                                    23   T-H-I-B-O-D-A-U-X, Louisiana 70301.
 24      Q So I just ask you to give me "yes" or       24      Q How long have you lived in Thibodaux?
 25   "no" answers or explain as needed.               25      A Thirty years.

                                                  11                                                   12
  1      Q Do you have any intent to move from          1      A No.
  2   that address --                                   2      Q Are you still taking those classes
  3      A No.                                          3   or --
  4      Q -- in the near future?                       4      A No.
  5      A Three or four months. I'll be in             5      Q Have you ever gone to any technical
  6   Thibodaux, though.                                6   or trade schools?
  7      Q Okay. Do you know the address you            7      A No.
  8   intend to move to?                                8      Q Okay. Do you hold any licenses,
  9      A 308 Cedar Tree Drive in Thibodaux,           9   other than a driver's license?
 10   70301.                                           10      A No.
 11      Q What's the extent of your education,        11      Q Who are you -- excuse me. Who are
 12   sir?                                             12   you currently employed by?
 13      A BS in economics in business.                13      A REC Marine Logistics, LLC.
 14      Q Where did you obtain that?                  14      Q How long have you been employed by
 15      A Centenary College in Shreveport,            15   REC Marine?
 16   Louisiana.                                       16      A I think eight years.
 17      Q What year did you graduate?                 17      Q Are you employed by any other company
 18      A '91.                                        18   currently?
 19      Q Have you had any education after the        19      A No.
 20   degrees that you received from Centenary         20      Q Have you ever been employed by Gulf
 21   College?                                         21   Offshore Logistics?
 22      A Some graduate classes at Nicholls           22      A No.
 23   State, MBA.                                      23      Q Have you ever been employed Offshore
 24      Q Did you receive a degree from               24   Transport Services?
 25   Nicholls State?                                  25      A No.


                                                                                      3 (Pages 9 to 12)
337-237-4434                                  goDEPO                                       800-503-2274
                                           www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 4 of 64

                                                       13                                                   14
  1      Q Have you ever held any executive                  1         others. Because they're broken down
  2   positions with either Gulf Offshore Logistics          2         by different owners, as far as the
  3   or Offshore Transport Services?                        3         company structure goes.
  4      A No.                                               4   BY MR. RHINE:
  5      Q What is your title with REC Marine?               5      Q Are there other operations managers
  6      A Operations manager.                               6   within the company?
  7      Q What does that entail, just on a                  7      A No.
  8   day-to-day basis?                                      8      Q Okay. So as far as operations and
  9      A Personnel, dealing with personnel,                9   oversight of the personnel on the vessels, you
 10   just everyday operation of other vessels.             10   are the most senior person at REC Marine that
 11      Q Okay. How many vessels does REC                  11   handles that?
 12   Marine operate?                                       12      A Correct.
 13      A We operate about 40. I believe it's              13      Q And you handle that for all 40 of the
 14   40 now.                                               14   vessels, but it just depends on which vessel
 15      Q And are you the manager of all 40 of             15   as to what your involvement or work is?
 16   them?                                                 16      A Correct.
 17         MR. SALLEY:                                     17      Q Are you based out of a particular
 18            Objection.                                   18   office?
 19         MR. RHINE:                                      19      A Yes. In Raceland. I don't know the
 20            You can answer. From time to                 20   address. That's sad, but I don't know what
 21         time, Mr. Salley will object. But --            21   the address is.
 22         THE WITNESS:                                    22      Q Okay. Whose office is it?
 23            Understood. Yeah. I guess,                   23      A I -- I believe now it's owned by REC
 24         some, more than others, I guess I               24   Chaddock, REC Marine Logistics. The sign says
 25         should say, some vessels more than              25   different, but I believe it's owned now by REC

                                                       15                                                   16
  1   Chaddock.                                              1      A Around three and a half years ago.
  2       Q What does the sign say?                          2      Q Do you know who owned it prior to its
  3       A I think it says "Gulf Offshore                   3   dissolution?
  4   Logistics" still. I really don't know that,            4      A Joel Broussard.
  5   either.                                                5      Q Does Mr. Broussard have any
  6       Q When you refer to "REC Chaddock",                6   involvement with REC Marine?
  7   you're referring to, I think, his full name is         7      A No.
  8   Ronald E. Chaddock?                                    8      Q Has he ever worked for REC Marine?
  9       A Correct.                                         9      A No.
 10       Q I assume that R-E-C and REC Marine              10      Q Is he an owner of REC Marine?
 11   came from his initials?                               11      A No.
 12       A That's correct.                                 12      Q Was Gulf Offshore Logistics sold at
 13       Q It's his nickname, "REC", I guess?              13   some point to Ronald Chaddock?
 14       A That's it.                                      14      A No. I believe all the vessels were
 15       Q Okay. How long have you been based              15   sold to Harvey Gulf, and I don't know the
 16   out of that Raceland office?                          16   inner workings of when things were sold to REC
 17       A Three and a half years.                         17   Chaddock. I don't know.
 18       Q Okay. And in three and a half years,            18      Q Okay. You believe that the
 19   it's had a Gulf Offshore Logistics sign out           19   vessels -- strike that. Were all of the 40
 20   front of it?                                          20   vessels that are currently operated by REC
 21       A Correct.                                        21   Marine at one point owned and operated by Gulf
 22       Q Okay. Did the -- do you know who                22   Offshore Logistics?
 23   owns Gulf Offshore Logistics?                         23      A No.
 24       A That company is dissolved.                      24      Q Were they operated by Gulf Offshore
 25       Q When was it dissolved?                          25   Logistics?


                                                                                          4 (Pages 13 to 16)
337-237-4434                                     goDEPO                                         800-503-2274
                                              www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 5 of 64

                                                      17                                                       18
  1      A No.                                              1      Q Do you know what legal entity is the
  2      Q Were some of those 40 vessels                    2   owner of the vessel?
  3   operated by Gulf Offshore Logistics?                  3      A I don't know if it's Danos Deepwater.
  4      A Correct.                                         4   I don't know if it's Danos Deepwater. That's
  5      Q Do you know how many?                            5   vessels I don't do a lot with.
  6      A Maybe, six or seven.                             6      Q Okay.
  7      Q So at some point, those six or seven             7      A So I don't -- maybe, Danos Deepwater.
  8   vessels, you think, went to Harvey Gulf and           8      Q Okay. What do you have in front of
  9   then, found their way to REC Marine?                  9   you?
 10         MR. SALLEY:                                    10      A That's a couple of logs.
 11             Objection.                                 11      Q Can I see it?
 12         THE WITNESS:                                   12      A Sure.
 13             No. A majority of the vessels              13      Q I'm just gonna go ahead and mark this
 14         that were owned by Joel Broussard              14   as Exhibit 1 to this deposition, just so we
 15         were sold to Harvey Gulf, and Rick             15   have a record of what you brought here.
 16         brought our vessels that REC Chaddock          16      A Understood.
 17         owned to that office from the                  17         MR. RHINE:
 18         previous office. And there are other           18             And Fred, we don't have
 19         owners of some other vessels that we           19         stickers. But I'm gonna use this
 20         operate.                                       20         reddish pen to mark them --
 21   BY MR. RHINE:                                        21         MR. SALLEY:
 22      Q Okay. Who is the owner of the DUSTIN            22             You have a pen.
 23   DANOS?                                               23         MR. RHINE:
 24      A Todd Danos. I think he is the sole              24             -- if that's okay?
 25   owner, I think.                                      25         MR. SALLEY:

                                                      19                                                       20
  1             You have a pen. It works.                   1         State University prior to all of
  2   BY MR. RHINE:                                         2         that.
  3       Q I'll hand that to you. If you need              3         MR. SALLEY:
  4   it for anything, let me know. I'll be happy           4             Okay. I just didn't know
  5   to let you review stuff I'm gonna show you, a         5         whether she was able to hear it.
  6   number of documents today, as well.                   6   BY MR. RHINE:
  7       A Okay.                                           7      Q Were you the head coach?
  8       Q Have you been the operations manager            8      A No. Assistant, unfortunately.
  9   at REC Marine for all eight of your years?            9      Q Has your title at REC Marine ever
 10       A Yes.                                           10   changed?
 11       Q Where did you work prior to working            11      A No.
 12   for REC?                                             12      Q I'm gonna hand you now what I've
 13       A Marine-wise or my whole life?                  13   marked as Exhibit 2 at the bottom right, which
 14       Q Just immediately prior to REC Marine,          14   is the Notice of Deposition for REC Marine
 15   who were you employed by?                            15   here today.
 16       A I worked -- I worked for                       16         MR. SALLEY:
 17   International Offshore in Larose. And then,          17             Let me see that one.
 18   previous to that, I worked for Crosby Tugs.          18         MR. RHINE:
 19   And previous to that, I coached men's                19             I think you have a copy. But I
 20   basketball of Nicholls State University.             20         can give you one, if needed, Fred.
 21          MR. SALLEY:                                   21         MR. SALLEY:
 22             Can you repeat the last part,              22             All right. Let me just note
 23          just the last --                              23         this is the Third Amended Notice, and
 24          THE WITNESS:                                  24         it was changed. This one does not
 25             I coached basketball at Nicholls           25         carry with it the perimeter of a


                                                                                          5 (Pages 17 to 20)
337-237-4434                                    goDEPO                                           800-503-2274
                                             www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 6 of 64

                                                    21                                                    22
  1        legal service. It's less than 15               1   BY MR. RHINE:
  2        days. But subject to that, he can              2      Q Do you see that document, sir?
  3        look at it.                                    3      A Yes, sir.
  4        MR. RHINE:                                     4      Q Do you understand what that document
  5           Okay. Well, you didn't validly              5   is?
  6        object. You didn't validly seek                6      A Correct.
  7        protection from the Court.                     7      Q Can you identify it for the ladies
  8        MR. SALLEY:                                    8   and gentlemen of the jury?
  9           That's -- that's strictly your              9      A Third Amended Notice of Corporate
 10        opinion.                                      10   Deposition of REC Marine Logistics, LLC.
 11        MR. RHINE:                                    11      Q And you're here today on behalf of
 12           Your objection is irrelevant,              12   REC Marine testifying as its corporate
 13        Fred. Okay.                                   13   representative in this lawsuit?
 14        MR. SALLEY:                                   14      A Yes.
 15           And we can deal with that later.           15      Q Do you understand that?
 16        MR. RHINE:                                    16      A Yes. Yes.
 17           Well, you don't need to keep               17      Q Okay. I see you're reviewing that
 18        asserting your objection that it              18   document.
 19        wasn't previously or timely raised.           19      A Uh-huh. (Affirmative response.)
 20        You did that at the beginning.                20      Q There is an attachment to it which
 21        MR. SALLEY:                                   21   includes a number of topics that you've been
 22           It was timely raised.                      22   designated to testify on. Are you aware of
 23        MR. RHINE:                                    23   that?
 24           Okay, Fred.                                24      A Okay.
 25                                                      25         MR. SALLEY:

                                                    23                                                    24
  1             Let me correct that. He is                1   representative?
  2         presented as a witness to respond to          2      A Yes. I mean, I'm representing REC
  3         your notice, not the sole witness,            3   Marine. I do for this kind of stuff.
  4         perhaps.                                      4      Q I just mean who, at REC, decided that
  5         MR. RHINE:                                    5   you were the one who was going to sit here
  6             Well, if you had other                    6   today and testify on behalf of REC?
  7         witnesses, Fred, where are they?              7      A Really, our attorney did.
  8         MR. SALLEY:                                   8      Q Okay. You understand that your
  9             Just so -- just so the record is          9   answers to my questions today regarding those
 10         clear. You only take one at a time.          10   topics will represent all of the information
 11         If you're satisfied, then, we go             11   that's available to REC Marine?
 12         home.                                        12      A Sure.
 13   BY MR. RHINE:                                      13      Q Okay. Are there any other topics
 14     Q All right. Sir, have you seen those            14   that you do not feel that you're fully
 15   topics previously?                                 15   prepared to testify about?
 16     A Yes.                                           16      A I'll answer them as we go along best
 17     Q Okay. Are you here today to testify            17   of my knowledge.
 18   regarding all of the topics that are listed        18      Q Have you ever given a deposition
 19   there?                                             19   before?
 20     A I'm assuming I am, yes.                        20      A Yes.
 21     Q Well, who designated you to speak              21      Q How many times?
 22   about those topics?                                22      A Five or six, maybe.
 23     A Attorney for this.                             23      Q Were those depositions ones in which
 24     Q Did REC marine have any say in your            24   you were testifying on your individual behalf
 25   identification as its corporate                    25   or as the corporate representative of REC


                                                                                       6 (Pages 21 to 24)
337-237-4434                                   goDEPO                                         800-503-2274
                                            www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 7 of 64

                                                       25                                                         26
  1   Marine?                                                1      Q Prior to the deposition that you gave
  2      A Corporate.                                        2   in the Terry Durr case, when was the last time
  3      Q Okay. When was the last deposition                3   that you were deposed?
  4   that you gave?                                         4      A It's been a few years back. I don't
  5      A Two months ago.                                   5   recall any exact date of that.
  6      Q Okay. What was the name of that                   6      Q Okay. Do you remember the names of
  7   case, do you know?                                     7   any plaintiffs in your prior depositions?
  8      A I believe it was Terry Durr, D-U-R-R,             8      A No, I sure don't.
  9   versus REC Marine Logistics, LLC.                      9      Q Do you remember any of the vessels
 10      Q What was that case about?                        10   that were involved?
 11      A A third party saying he injured his              11      A No. This has been scattered. I also
 12   back on a basket transfer.                            12   worked at Crosby Tugs 15, 18 years ago. So I
 13      Q Mr. Durr, it sounds like, was not an             13   don't remember any of the other ones.
 14   employee of REC Marine?                               14      Q Okay. During your time at REC
 15      A No, he was not.                                  15   Marine, is the Terry Durr deposition the only
 16      Q Okay. What vessel was involved in                16   one that you've had?
 17   that lawsuit?                                         17      A I had one other one, but I don't
 18      A The HANNAH C., H-A-N-N-A-H, capital              18   remember who it was for. That was done at our
 19   C, period.                                            19   office at REC Marine. I don't recall who it
 20      Q Is REC Marine the owner of the HANNAH            20   was for.
 21   C.?                                                   21      Q Okay. Do you remember the name of
 22      A Yes.                                             22   the plaintiff?
 23      Q Is REC Marine also the operator of               23      A I just remember he was a tugboat
 24   the HANNAH C.?                                        24   captain. But no, I don't remember his name.
 25      A Yes.                                             25      Q Do you remember his injuries?

                                                       27                                                         28
  1      A Back.                                             1      A Correct.
  2      Q Was he an employee of REC Marine?                 2      Q Did you look at any other documents,
  3      A Correct.                                          3   besides that list of topics?
  4      Q Did REC Marine provide maintenance                4      A No. No, I didn't. Fred provided
  5   and cure to the tugboat captain?                       5   these. I didn't have to.
  6      A I don't remember what was -- exactly              6      Q Did you speak with anyone at REC
  7   was done. I really don't remember.                     7   Marine regarding the topics that are listed on
  8      Q Okay. When did you first learn of                 8   that exhibit?
  9   this deposition?                                       9      A I briefly spoke to our safety -- a
 10      A A week ago, maybe.                               10   safety, I guess, manager.
 11      Q Okay. How did you learn about it?                11      Q What is his name?
 12      A From Fred.                                       12      A Brian Harris, B-R-I-A-N, Harris.
 13      Q Okay. And I don't want to know                   13      Q What did you speak with Mr. Harris
 14   anything that Fred's told you or you've told          14   about?
 15   Fred. That's privileged. I'm not trying to            15      A To review the Incident Report from
 16   ask that --                                           16   this alleged incident.
 17      A Sure.                                            17      Q So you went over the Incident Report
 18      Q -- in any of my questions today.                 18   with Mr. Harris?
 19   Okay. What did you do to prepare for the              19      A Well, he gave it to me. I didn't
 20   deposition today?                                     20   review it with him. He just gave -- put the
 21      A Just read these questions right here.            21   document on my desk.
 22      Q All you did to prepare was to review             22      Q Okay. You asked him for a copy of
 23   the questions that are listed on the Exhibit A        23   it?
 24   to what has been marked in this deposition as         24      A Correct.
 25   Exhibit 2?                                            25      Q Did you discuss the contents of the


                                                                                            7 (Pages 25 to 28)
337-237-4434                                     goDEPO                                            800-503-2274
                                              www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 8 of 64

                                                       29                                                      30
  1   Incident Report with Mr. Harris?                       1   and that he had tried to follow up the next
  2       A I may have briefly asked him a couple            2   day?
  3   of questions.                                          3          MR. SALLEY:
  4       Q Do you remember what questions you               4              Objection to requested hearsay.
  5   asked Mr. Harris?                                      5          THE WITNESS:
  6       A Kind of the extent of where it was               6              No. That was really about all
  7   at. This is something -- this is really                7          we discussed. I read the reports,
  8   something I hadn't really been deeply involved         8          and that's kind of been -- I reviewed
  9   with, so just kind of get a -- an overview of          9          the questions, and that's kind of
 10   what allegedly happened. That's really about          10          been the extent of it.
 11   it.                                                   11   BY MR. RHINE:
 12       Q What did Mr. Harris tell you?                   12      Q What reports did you review?
 13         MR. SALLEY:                                     13      A The report from Occupational Medical
 14             Objection. Calls for hearsay.               14   Services and then, the actual Patient Tracking
 15         THE WITNESS:                                    15   Record and then, the Incident Report the
 16             Just that he had taken the guy              16   vessel sent in.
 17         to the doctor. And he tried to                  17      Q Okay. All of those documents are
 18         follow up with him the following day,           18   contained within what we marked as Exhibit 1
 19         and there's been no more contact.               19   to your deposition?
 20         And that Fred has been involved ever            20      A Okay. Correct. If that's -- yes,
 21         since that point.                               21   sir. I'll accept that.
 22   BY MR. RHINE:                                         22      Q Who selected the documents that are
 23       Q Did Mr. Harris discuss anything else,           23   within Exhibit 1?
 24   besides the fact that he had driven Dequincy          24          MR. SALLEY:
 25   Richard to the doctor following the incident          25              Let me object because the

                                                       31                                                      32
  1         documents were requested, and they               1          medicals from OMS.
  2         were selected to respond to the                  2   BY MR. RHINE:
  3         request.                                         3      Q Okay. Did Mr. Harris give you those
  4         MR. RHINE:                                       4   two pages, as well?
  5            I have no idea what that                      5      A Correct.
  6         objection means, Fred. So I will                 6      Q Okay. Did you review the deposition
  7         note your objection and move on.                 7   of Captain Sam McCain?
  8         MR. SALLEY:                                      8      A No.
  9            It's an objection to the                      9      Q Okay. Did you speak with the
 10         question.                                       10   captain?
 11   BY MR. RHINE:                                         11      A No, never have.
 12     Q Who gave the specific -- who gave the             12      Q You've never spoken with the captain
 13   specific documents that are contained within          13   of the vessel at the time that the incident
 14   Exhibit 1 to you prior to this deposition             14   occurred?
 15   today?                                                15      A No, never have.
 16     A Fred gave me these this morning.                  16      Q Why not?
 17     Q Okay. Prior to this morning, the                  17      A Safety would -- would do that. And
 18   only, I guess, document you reviewed to               18   that's a vessel I don't have a lot of
 19   prepare for your testimony today would have           19   involvement with.
 20   been the Incident Report that was given to you        20      Q Well, who has more involvement with
 21   by Brian Harris?                                      21   the vessel at REC?
 22         MR. SALLEY:                                     22      A I mean, I guess, personnel doing crew
 23            Objection.                                   23   changes and a port captain for that vessel.
 24         THE WITNESS:                                    24      Q Did you visit with the port captain
 25            Correct. And also, the two                   25   prior to your deposition today?


                                                                                           8 (Pages 29 to 32)
337-237-4434                                    goDEPO                                            800-503-2274
                                             www.godepo.com
       Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 9 of 64

                                                 33                                                        34
  1     A No.                                           1 representative, that REC Marine has designated
  2     Q Did you visit with any of the                 2 you to testify regarding all of the
  3   personnel that have ever been onboard the         3 information that's available to REC Marine?
  4   DUSTIN DANOS prior to your deposition today?      4       MR. SALLEY:
  5     A No.                                           5           Objection. He's required to
  6     Q Okay. How are you able to ensure              6       respond to your specific requests.
  7   that your testimony here today is based on the    7       MR. RHINE:
  8   entire information that REC Marine holds          8           Fred, and under the Federal
  9   regarding those topics?                           9       Rules of Civil Procedure, for all of
 10         MR. SALLEY:                                10       those topics listed, your client is
 11             Objection. The notice specifies        11       required to designate someone to
 12         areas which are not the entirety of        12       testify regarding them. And that
 13         matters which may be available.            13       person is supposed to testify based
 14         THE WITNESS:                               14       on the entire information that is
 15             Can you repeat the -- can you          15       available to REC Marine.
 16         repeat the question, please?               16       MR. SALLEY:
 17         MR. RHINE:                                 17           Counsel, that may be your view
 18             Can you read back my question,         18       of the way the law works. But I've
 19         please?                                    19       been around a long time, and you're
 20   (WHEREUPON, THE COURT REPORTER READS BACK THE    20       not correct.
 21   PREVIOUS QUESTION.)                              21       MR. RHINE:
 22         THE WITNESS:                               22           All right. The Federal Rules of
 23             Can you rephrase the question?         23       Civil Procedure say what I said.
 24   BY MR. RHINE:                                    24       MR. SALLEY:
 25     Q Do you understand, as the corporate          25           We are correctly responding.

                                                 35                                                        36
  1      MR. RHINE:                                     1   READING QUESTION BACK.)
  2          Okay.                                      2   BY MR. RHINE:
  3      THE WITNESS:                                   3      Q Sir, REC Marine's designated you to
  4          Ask the question. I'll answer.             4   testify as the corporate representative for
  5      Go ahead and ask your question.                5   all the topics on that Notice of Deposition.
  6 BY MR. RHINE:                                       6   Correct?
  7    Q How are you gonna be able to testify           7      A Correct.
  8 regarding all the topics -- strike that.            8      Q Okay. But you did not contact the
  9      MR. RHINE:                                     9   captain, who was onboard the vessel at the
 10          Can you just go back to my last           10   time of the incident. Correct?
 11      question so I can see it, please.             11      A Correct.
 12          And, Fred, I just need you to             12      Q You didn't contact anyone who's ever
 13      say "objection" from here on out. I           13   been on the vessel?
 14      don't need speaking objections.               14         MR. SALLEY:
 15      MR. SALLEY:                                   15             Let me object. All you're doing
 16          I know what you want. You're              16         is making argument that doesn't
 17      not likely to get them in all cases.          17         relate to the questions. Ask him the
 18      MR. RHINE:                                    18         questions that you wanted answered.
 19          All right. We'll take it up               19         MR. RHINE:
 20      with the Court afterwards, if we need         20             Fred, again, I don't need your
 21      to.                                           21         speaking objections.
 22      MR. SALLEY:                                   22         MR. SALLEY:
 23          I'm certainly capable of doing            23             I'm gonna make my speaking
 24      that.                                         24         objections because it's so annoying
 25 (WHEREUPON, COURT REPORTER AND COUNSEL DISCUSS     25         for you to send out a long notice and


                                                                                      9 (Pages 33 to 36)
337-237-4434                                  goDEPO                                         800-503-2274
                                           www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 10 of 64

                                                       37                                                     38
  1        not to ask him the questions you                  1        MR. SALLEY:
  2        claim that you wanted.                            2            I understand what you prefer not
  3        MR. RHINE:                                        3        to have and don't want. I have my
  4            You should have taken --                      4        own choices.
  5        MR. REMONDET:                                     5        MR. RHINE:
  6            I object to the witness because               6            Okay. And I'm just asking you
  7        he doesn't know everything about                  7        to abide by the Federal Rules of
  8        everything.                                       8        Civil Procedure and the Local Rules
  9        MR. RHINE:                                        9        of the Eastern District of Louisiana,
 10            You should have taken it up with             10        which you're repeatedly flouting.
 11        the Court, if you had an issue with              11        MR. SALLEY:
 12        it, Fred.                                        12            That's your opinion. Take it up
 13        MR. SALLEY:                                      13        with the judge.
 14            No. I don't have to take it up               14        MR. RHINE:
 15        with the Court when you think I                  15            I will, Fred. So please, again,
 16        should. I take it up based on my                 16        on the record, I don't need speaking
 17        experience, not yours.                           17        objections.
 18        MR. RHINE:                                       18        MR. SALLEY:
 19            Okay. We'll let the Court                    19            Can you stick with the questions
 20        decide it at a later date. Again, I              20        that you said you wanted answered?
 21        ask you to only object to form or                21        You haven't gone into either -- any
 22        identify the specific objection. But             22        of it, so far. And that's the
 23        I don't need speaking objections                 23        objection.
 24        cluttering up this deposition                    24        MR. RHINE:
 25        transcript.                                      25            All right.

                                                       39                                                     40
  1         MR. SALLEY:                                      1   obtained all the information that was
  2            He's not a general fact witness.              2   available to REC Marine regarding those
  3   BY MR. RHINE:                                          3   topics?
  4      Q Sir, did you review any of the                    4      A I looked at what you had here and
  5   discovery responses in this lawsuit?                   5   just read -- read over what we have as far as
  6      A No, I have not.                                   6   the documentation with the Accident Report and
  7      Q Did you assist in responding to any               7   the doctors' visits the one time he went to
  8   of the discovery in this case?                         8   the doctor.
  9      A The only thing that I've -- that I                9      Q Okay. I think you said earlier that
 10   have done regarding this case is the affidavit        10   REC Marine Logistics is owned by REC Chaddock?
 11   in regards to me representing REC Marine.             11      A Ronald Chaddock, correct. Ronald REC
 12      Q And I'm gonna ask you about that                 12   Chaddock, I guess.
 13   affidavit later.                                      13      Q Is he the sole owner?
 14      A Sure.                                            14      A Yes.
 15      Q Did you respond to any of the                    15      Q Okay. And Gulf Offshore Logistics,
 16   interrogatory questions that were served on           16   you believe, was voluntarily dissolved?
 17   REC Marine?                                           17      A Correct.
 18      A No.                                              18      Q Was Gulf Offshore Logistics ever
 19      Q Did you attempt to locate any of the             19   owned by REC Chaddock?
 20   documents that were requested in response to          20      A No.
 21   request for production?                               21      Q Okay. Who is the owner of Offshore
 22      A I don't always handle that.                      22   Transport Services?
 23      Q Did you, in this case?                           23      A Todd Danos.
 24      A No.                                              24      Q What is the relationship between REC
 25      Q How did you ensure today that you had            25   Marine and Offshore Transport Services?


                                                                                         10 (Pages 37 to 40)
337-237-4434                                    goDEPO                                            800-503-2274
                                             www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 11 of 64

                                                 41                                                      42
  1      A We operate their vessel.                     1         legal relationship with Todd Danos
  2      Q Is the -- what vessel is that, in            2         and any company that he may be
  3   this case?                                        3         involved in. So I'd object to your
  4      A The DUSTIN DANOS.                            4         trying to mislead the witness.
  5      Q Is the DUSTIN DANOS the only vessel          5         THE WITNESS:
  6   that REC Marine operates on behalf of Offshore    6             I don't know, maybe, four or
  7   Transport Services?                               7         five.
  8      A To my knowledge, yes.                        8   BY MR. RHINE:
  9      Q Does REC Marine operate other vessels        9      Q Sir, did you understand my question?
 10   that are owned by Todd Danos --                  10         MR. SALLEY:
 11         MR. SALLEY:                                11             Objection.
 12             Objection.                             12         THE WITNESS:
 13      Q -- for any other entities?                  13             I believe you asked how many
 14         MR. SALLEY:                                14         vessels he's involved with, Todd
 15             Objection. Todd Danos has              15         Danos, is involved with for the
 16         nothing to do with the case.               16         company.
 17   BY MR. RHINE:                                    17   BY MR. RHINE:
 18      Q You can answer my question.                 18      Q Yeah. Did you understand that?
 19      A Yes.                                        19      A Repeat what you were -- can you --
 20      Q Okay. How many vessels of Todd Danos        20      Q Did you understand my prior question
 21   does REC Marine operate?                         21   that you answered?
 22         MR. SALLEY:                                22      A After -- after this, I don't remember
 23             Let me object because you're           23   what the question was.
 24         asking him for material that has not       24         MR. SALLEY:
 25         been requested. He does not know the       25             Do you want it read back? She

                                                 43                                                      44
  1          can --                                     1   companies that we've talked about was in
  2          THE WITNESS:                               2   charge of the safety policies that applied to
  3             No. That -- that's not a                3   the vessel, at the time of the incident?
  4          problem.                                   4      A GOL, LLC manuals were onboard the
  5   BY MR. RHINE:                                     5   vessel.
  6       Q Is there a contract between REC             6      Q Who is GOL, LLC?
  7   Marine and Offshore Transport Services?           7      A It is the, I guess, the invoicing,
  8       A Not to my knowledge, no.                    8   the marketing and invoicing company.
  9       Q Are there any agreements between the        9      Q Who owns GOL,LLC?
 10   two entities?                                    10         MR. SALLEY:
 11       A If there is, I'm not aware of it.          11            Objection. Only if you know.
 12   It's something I wouldn't be involved with.      12         THE WITNESS:
 13       Q Who would, at REC Marine, be able to       13            I think Ronald Chaddock, Todd
 14   fully answer that question?                      14         Danos, and Joel Broussard.
 15       A I'm sure Ronald Chaddock and Todd          15   BY MR. RHINE:
 16   Danos.                                           16      Q Okay. When Captain McCain is
 17       Q Who was the employer of Dequincy           17   operating the DUSTIN DANOS, which company's
 18   Richard?                                         18   safety policies is he following?
 19       A REC Marine Logistics, LLC.                 19      A The manual says GOL, LLC.
 20       Q Were all of the crew members that          20      Q Okay. Does REC Marine also have a
 21   were onboard the DUSTIN DANOS, at the time of    21   safety manual?
 22   the incident, employed by REC Marine?            22      A No.
 23       A Correct.                                   23      Q Does REC --
 24       Q Who is in charge of safety on the          24      A Those were expired. Those were
 25   vessel? By that, I mean, which of these          25   expired when we introduced the GOL, LLC


                                                                                   11 (Pages 41 to 44)
337-237-4434                                  goDEPO                                       800-503-2274
                                           www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 12 of 64

                                                  45                                                      46
  1 manuals.                                            1         over 30 items. And you haven't asked
  2    Q Okay. When was the GOL, LLC manual             2         about a one, so far. Maybe, you did
  3 introduced?                                         3         one. Your list has 34 items that you
  4       MR. SALLEY:                                   4         were alleged to be wanting
  5           Objection, unless you know.               5         information about. You haven't asked
  6       THE WITNESS:                                  6         about but one.
  7           I don't know the exact --                 7         MR. RHINE:
  8       MR. RHINE:                                    8             Anything else, Fred?
  9           Stop saying, "Unless you know."           9         MR. SALLEY:
 10       Just note your objection, please.            10             Not at present. But when I have
 11       Stop trying to guide the witness.            11         more, I will offer it.
 12       MR. SALLEY:                                  12         MR. RHINE:
 13           Would you quit trying to tell me         13             I'm sure you will.
 14       how to practice law. I will make my          14   BY MR. RHINE:
 15       objections as required.                      15      Q Okay. When was the GOL, LLC safety
 16       MR. RHINE:                                   16   manual placed on the vessel?
 17           Okay. I guess we're gonna keep           17      A I would say, sometime after we moved
 18       getting improper objections. Is that         18   to that office, maybe, the fall of -- I think
 19       it?                                          19   we moved in in '15.
 20       MR. SALLEY:                                  20      Q Okay. Prior to that, did REC Marine
 21           If you think they're improper,           21   have a safety manual that was in place on the
 22       you can think they're improper. I            22   vessel?
 23       don't think they're improper. I              23      A Yes.
 24       think your deposition is out of              24      Q What changes, if any, were made to
 25       order, because you sent me a list of         25   safety manual when it was swapped out for the

                                                  47                                                      48
  1   one from GOL, LLC?                                1   that fair?
  2         MR. SALLEY:                                 2         MR. SALLEY:
  3             Exception. Vague.                       3             Objection. Objection to form.
  4         THE WITNESS:                                4         THE WITNESS:
  5             That, I can't do this. I can't          5             That would be correct.
  6         tell you exactly what that is.              6   BY MR. RHINE:
  7   BY MR. RHINE:                                     7      Q Why didn't REC Marine just issue
  8      Q Okay. Does REC Marine have a copy of         8   their own safety manual?
  9   the safety manual that is in place on the         9         MR. SALLEY:
 10   vessel?                                          10             Objection.
 11      A A GOL, LLC manual, yes.                     11         THE WITNESS:
 12      Q Okay. Besides the GOL, LLC safety           12             We took over. When we became
 13   manual, were there any other policies that the   13         involved with the company, Gulf
 14   captain and crew of the DUSTIN DANOS were        14         Offshore Logistics' safety manual was
 15   supposed to follow on the date of the            15         more in depth for -- to work for
 16   incident?                                        16         larger offshore companies. And so we
 17         MR. SALLEY:                                17         used their manual and changed the
 18             Objection. Vague.                      18         name to GOL, LLC on the manuals.
 19         THE WITNESS:                               19   BY MR. RHINE:
 20             No, I don't know.?                     20      Q Why didn't you just change the name
 21   BY MR. RHINE:                                    21   to REC Marine on the manuals?
 22      Q Okay. So the sole safety guidance in        22         MR. SALLEY:
 23   place on the vessel, at least, in written        23             Objection. That's a matter
 24   form, was the safety manual that REC Marine      24         that's not requested by your Exhibit
 25   implemented but was written by GOL, LLC. Is      25         A.


                                                                                    12 (Pages 45 to 48)
337-237-4434                                   goDEPO                                       800-503-2274
                                            www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 13 of 64

                                                  49                                                     50
  1         THE WITNESS:                                1   that.
  2            Some of or documentation for the         2      Q Okay. Let me reask the question,
  3         vessels is listed under GOL, LLC.           3   then. We'll make sure we're clear.
  4   BY MR. RHINE:                                     4      A Okay.
  5      Q What training did REC Marine provide         5      Q Do you know if my client, Dequincy
  6   to Dequincy Richard?                              6   Richard, ever received a copy of the GOL, LLC
  7      A I'm not exactly sure.                        7   safety manual?
  8      Q Who would know what training was             8      A It's made available to them on the
  9   provided to Dequincy Richard?                     9   vessel.
 10      A Brian Harris.                               10      Q What does that mean?
 11      Q Does Mr. Harris still work for REC          11      A The vessel -- the book -- the vessel
 12   Marine?                                          12   each has a safety manual onboard, you know,
 13      A Yes.                                        13   that they're able to read any time they feel a
 14      Q Prior to today's deposition, did you        14   need to. It's at their access to review.
 15   ask Mr. Harris anything about the training       15      Q Okay. Do you know if my client ever
 16   that Mr. Richard had received while working      16   reviewed the manual?
 17   for REC Marine?                                  17          MR. SALLEY:
 18      A No.                                         18              Objection.
 19      Q Do you know, sitting here today,            19          THE WITNESS:
 20   whether or not Mr. Richard ever received a       20              No. He's -- if he has, that's
 21   copy of the GOL, LLC safety manual?              21          at his discretion.
 22      A I do not know that.                         22   BY MR. RHINE:
 23      Q Who would know that?                        23      Q Does REC Marine have any policies and
 24      A Oh, I'm sorry. Scratch that. I was          24   procedures in place regarding the review of
 25   thinking of the Incident Report when you said    25   the GOL safety manual?

                                                  51                                                     52
  1      A I believe that we do for orientation.        1     Q Okay. When did Alex Griffin leave
  2      Q What are those policies?                     2   the company?
  3      A It goes through a list of orientation        3     A Thirty days ago.
  4   procedures, videos. They sign off saying that     4     Q Okay. Was he fired?
  5   they were shown. I don't know the exact           5     A No.
  6   videos or documents that they sign. I'm           6     Q What happened?
  7   really not involved day-to-day with that.         7         MR. SALLEY:
  8      Q Okay. Who is involved day-to-day             8             If you know.
  9   with that?                                        9         THE WITNESS:
 10      A Between personnel and safety.               10             He took a job with another
 11      Q What individuals at REC Marine?             11         company.
 12      A Now, it would be Mandy Melancon. And        12   BY MR. RHINE:
 13   Brian Harris has done it a few times.            13     Q All of my questions today, if you
 14      Q Who would it have been specifically         14   don't know, just tell me you don't know. I'm
 15   at the time that Mr. Richard was --              15   not trying to ask you information you don't
 16      A I'm guessing Alex Griffin, who no           16   know. I'm just trying to identify what you do
 17   longer works for us.                             17   and do not know and try to get the information
 18      Q Okay. All right. What was Alex              18   that REC Marine is aware of. Okay.
 19   Griffin's position?                              19     A Understood.
 20      A Personnel manager.                          20         MR. SALLEY:
 21      Q For REC Marine?                             21             Counsel, the problem is that you
 22      A Correct.                                    22         listed 35 items you wanted to ask.
 23      Q Did he work for any of the other            23         MR. RHINE:
 24   companies we're talking about?                   24             Then, you should have objected,
 25      A No. REC Marine Logistics.                   25         Fred.


                                                                                    13 (Pages 49 to 52)
337-237-4434                                   goDEPO                                        800-503-2274
                                            www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 14 of 64

                                                  53                                                     54
  1         MR. SALLEY:                                 1   he left.
  2            And you have asked no questions          2      Q Okay. Did you ask anyone at REC
  3         that relate to any but one of those.        3   Marine what documents would have been covered
  4         MR. RHINE:                                  4   at the orientation that was given to Dequincy
  5            You should have objected with            5   Richard?
  6         the Court, Fred.                            6      A No.
  7         MR. SALLEY:                                 7      Q Who, at REC Marine, now would have
  8            So I get -- I have objected on           8   that information?
  9         the record.                                 9      A Regarding Dequincy or --
 10   BY MR. RHINE:                                    10      Q Regarding Mr. Richard, specifically.
 11      Q Where does Mr. Griffin live?                11      A Either Brian Harris or Mandy
 12      A I think here in Lockport.                   12   Melancon.
 13      Q What company did he leave to go work        13      Q Before Mr. Richard went and worked on
 14   for?                                             14   the -- well, strike that. What day was
 15      A Marquette Towing, I think it is,            15   Dequincy Richard hired by the company?
 16   Marquette Offshore, Marquette Towing.            16      A No idea.
 17      Q Did he leave on good terms?                 17      Q Okay. Let me ask it this way.
 18      A Sure.                                       18   Before Mr. Richard went and worked for REC
 19      Q He wasn't fired or anything?                19   Marine, was he required to undergo a medical
 20      A No, not at all.                             20   screening?
 21      Q Did you call Alex Griffin prior to          21      A Yes.
 22   this deposition and ask him, "And what           22      Q What is the purpose of that?
 23   documents did you go over at the orientation     23      A To make sure he's fit for duty.
 24   with Mr. Richard"?                               24      Q Does REC Marine require that of all
 25      A No. I hadn't spoken with him since          25   of its employees that are going to work

                                                  55                                                     56
  1   offshore?                                         1   work?
  2      A Correct.                                     2     A He passed or company physical, yes.
  3      Q And the purpose of checking to see or        3     Q What's your understanding as to the
  4   confirm that someone is fit for duty is you       4   incident that occurred on the vessel on
  5   want to confirm that they're able to perform      5   November 6th, 2018.
  6   the work that's necessary for the job?            6        MR. SALLEY:
  7         MR. SALLEY:                                 7            Objection. That doesn't conform
  8            Objection.                               8        to a 30(b)(6). You're asking for
  9         THE WITNESS:                                9        personal information. Subject to the
 10            Correct.                                10        objection, I'll let him answer it, if
 11   BY MR. RHINE:                                    11        he knows.
 12      Q Did Mr. Richard pass his                    12   BY MR. RHINE:
 13   pre-employment physical?                         13     Q Sir, you're testifying on behalf of
 14      A I'm sure he did, if he went to work         14   REC Marine. What is --
 15   on the vessel.                                   15        MR. SALLEY:
 16      Q Okay. Sitting here today, are you           16            Objection.
 17   aware of anything that was discovered in his     17        MR. RHINE:
 18   pre-employment physical that would have          18            -- REC Marine's understanding as
 19   prevented home from carrying out the work on     19        to what happened --
 20   the vessel?                                      20        MR. SALLEY:
 21      A No, not to my knowledge.                    21            It's a 30(b)(6) deposition,
 22      Q And sitting here today, the fact that       22        counsel. It has limited function,
 23   he actually went out to the ship offshore for    23        and you can't turn it into anything
 24   REC Marine, that confirms that he had the        24        you want.
 25   physical requirements needed to perform that     25        MR. RHINE:


                                                                                    14 (Pages 53 to 56)
337-237-4434                                   goDEPO                                       800-503-2274
                                            www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 15 of 64

                                                  57                                                     58
  1          You can answer my question, sir.           1         vessel. While walking from the, I
  2       MR. SALLEY:                                   2         assume, it's the jump deck, he
  3          Subject to the objection, you              3         tripped on the steps.
  4       can, if you know.                             4   BY MR. RHINE:
  5       MR. RHINE:                                    5      Q Other than reading the Incident
  6          Fred, your objection means                 6   Report prior to your testimony today, did you
  7       nothing. Stop turning this into a             7   speak with anyone to ask what had happened on
  8       clown show.                                   8   the vessel?
  9       MR. SALLEY:                                   9      A Other than my communication with
 10          Counsel, you may think that.              10   Brian?
 11       But you may be wrong.                        11      Q And that communication was just to
 12       THE WITNESS:                                 12   get the copy of the Incident Report; is that
 13          Based off the report, he was              13   correct?
 14       helping the captain. The captain was         14      A Correct. Correct.
 15       assisting him tie off the boat.              15      Q What was the boat doing that day?
 16 BY MR. RHINE:                                      16         MR. SALLEY:
 17    Q And what happened during the process          17             Objection.
 18 of tying off the boat?                             18         THE WITNESS:
 19       MR. SALLEY:                                  19             That, I don't know.
 20          Objection. He doesn't know.               20         MR. SALLEY:
 21       He's reading the report. And it has          21             Hold on. Hold on. Counsel,
 22       nothing to do with a 30(b)(6) that           22         either you go to your 30(b)(6)
 23       you filed, either one of them.               23         deposition, or we quit.
 24       THE WITNESS:                                 24         MR. RHINE:
 25          It states he was tieing off the           25             Fred, it's my deposition. I'm

                                                  59                                                     60
  1       entitled to proceed.                          1        I'm gonna keep asking my questions,
  2       MR. SALLEY:                                   2        and you're objecting in violation of
  3           No. It's a 30(b)(6).                      3        the Federal Rules of Civil Procedure.
  4       MR. RHINE:                                    4        MR. SALLEY:
  5           Fred, let me finish responding            5           And I'm gonna keep objecting.
  6       to you, first.                                6        I'm about to tell the witness not to
  7       MR. SALLEY:                                   7        answer the questions that he's not
  8           No. No. I haven't finished.               8        here because of his factual knowledge
  9       It's a 30(b)(6) deposition, and we            9        and not related to your Exhibit A.
 10       are trying to conform to your notice.        10           Now, you got to make a choice.
 11       You haven't asked a single question          11        This is a representative deposition
 12       about the 30(b)(6). You asked                12        --
 13       factual content questions of a               13        MR. RHINE:
 14       representative witness, and I'm tired        14           Fred, I know what it is.
 15       of it.                                       15        MR. SALLEY:
 16       MR. RHINE:                                   16           -- which you scheduled.
 17           And I'm entitled to ask about            17        MR. RHINE:
 18       the facts that REC Marine is aware of        18           Fred, I know what it is.
 19       related to --                                19        MR. SALLEY:
 20       MR. SALLEY:                                  20           Well, then, why don't you go in
 21           No, you're not. You have a list          21        that direction?
 22       of questions --                              22        MR. RHINE:
 23       MR. RHINE:                                   23           Fred, I'm doing what's entitled
 24           Then, call the depo off, if              24        under the Federal Rules of Civil
 25       we're gonna keep this going. Because         25        Procedure.


                                                                                   15 (Pages 57 to 60)
337-237-4434                                  goDEPO                                        800-503-2274
                                           www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 16 of 64

                                                      61                                                   62
  1        MR. SALLEY:                                      1         Mr. Russell, is not a fact witness.
  2           No. I don't agree. That's your                2         He's here as a representative of the
  3        view, and I don't agree.                         3         corporation.
  4        MR. RHINE:                                       4         MR. RHINE:
  5           Then, stop the depo. Stop just                5             Anything else you want to add?
  6        interrupting and turning it into a               6         MR. SALLEY:
  7        clown show.                                      7             When it comes to my mind, yes.
  8        MR. SALLEY:                                      8         MR. RHINE:
  9           I may --                                      9             All right. Keep interrupting,
 10        MR. RHINE:                                      10         Fred.
 11           All you want to do is make                   11         MR. SALLEY:
 12        speaking objections and turn this               12             That's all -- that's all for the
 13        into a ridiculous proceeding.                   13         moment.
 14        MR. SALLEY:                                     14         MR. RHINE:
 15           No. Because you -- because you               15             Just keep interrupting.
 16        have turned it into a non 30(b)(6)              16   BY MR. RHINE:
 17        deposition by intent and purpose, and           17      Q Did you ask anyone at REC Marine what
 18        I object to your trying to do that.             18   operations the vessel was performing on the
 19        You wanted a witness to respond to              19   date of the incident?
 20        specific questions, 35, in fact, that           20      A No.
 21        you listed and sent, untimely, but              21      Q Okay. Can you identify for me what
 22        you sent them.                                  22   Mr. Richard was doing at the time that he was
 23           Now, you've either got to do a               23   injured?
 24        30(b)(6) deposition, or you're gonna            24         MR. SALLEY:
 25        have to quit. Because this witness,             25             Objection.

                                                      63                                                   64
  1        THE WITNESS:                                     1        You bet he's gonna listen to his
  2            The report.                                  2     counsel's advice.
  3        MR. SALLEY:                                      3     MR. RHINE:
  4            No. Don't answer that. That's                4        And I need him to say that,
  5        not a part of a 30(b)(6).                        5     Fred, for my record.
  6        MR. RHINE:                                       6     MR. SALLEY:
  7            You're instructing the witness               7        No, you don't.
  8        not to answer?                                   8     MR. RHINE:
  9        MR. SALLEY:                                      9        Okay. So you're instructing the
 10            I'm instructing the witness not             10     witness --
 11        to answer that question, which is not           11     MR. SALLEY:
 12        requested in your 35 numbered list of           12        I'm instructing the witness --
 13        specific items you want the                     13     MR. RHINE:
 14        corporation to respond to.                      14         not to answer as to whether or
 15   BY MR. RHINE:                                        15     not he's not gonna answer?
 16     Q Sir, are you gonna answer the                    16     MR. SALLEY:
 17   question?                                            17        I've instructed the witness not
 18        MR. SALLEY:                                     18     to answer that question --
 19            No. Objection. Don't answer                 19 BY MR. RHINE:
 20        it.                                             20  Q Are you gonna take his advice?
 21   BY MR. RHINE:                                        21     MR. SALLEY:
 22     Q Sir, are you gonna listen to your                22        -- which has nothing to do with
 23   counsel's advice; or are you gonna answer the        23     your request for a 30(b)(6).
 24   question?                                            24 BY MR. RHINE:
 25        MR. SALLEY:                                     25  Q Are you going to take his advice,


                                                                                       16 (Pages 61 to 64)
337-237-4434                                    goDEPO                                         800-503-2274
                                             www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 17 of 64

                                                  65                                                        66
  1 sir?                                                1 BY MR. RHINE:
  2    A I mean, he's my counsel. So yes.               2   Q Sir, are you going to heed counsel's
  3    Q Was Mr. Richard doing anything that            3 advice and not respond to that question?
  4 he was not supposed to be doing at the time         4      MR. SALLEY:
  5 that he was injured?                                5          He's gonna heed counsel's
  6       MR. SALLEY:                                   6      advice.
  7          Objection. I mean, you just go             7      THE WITNESS:
  8       right back to --                              8          Correct.
  9       THE WITNESS:                                  9      MR. SALLEY:
 10          I don't really know.                      10          Go somewhere else. Either get
 11       MR. SALLEY:                                  11      back on your list questions or --
 12          No. Don't answer it. Don't                12      MR. RHINE:
 13       answer it.                                   13          Fred, don't tell me how to
 14       MR. RHINE:                                   14      conduct my deposition.
 15          You're instructing the witness            15      MR. SALLEY:
 16       not to answer that question?                 16          I will tell you whether or not
 17       MR. SALLEY:                                  17      you will proceed with a
 18          You bet.                                  18      representative deposition under
 19       MR. RHINE:                                   19      30(b)(6).
 20          Okay. Are you going to do this            20      MR. RHINE:
 21       --                                           21          Again, Fred, do you want to keep
 22       MR. SALLEY:                                  22      objecting and have speaking
 23          Because it doesn't have anything          23      objections? Either call it off, or
 24       to do with a 30(b)(6) deposition,            24      let's proceed.
 25       that you requested.                          25      MR. SALLEY:

                                                  67                                                        68
  1          No. I'm --                                 1         all the way from Covington,
  2       MR. RHINE:                                    2         Louisiana. And that's a long way,
  3          But I'm not gonna sit here while           3         too.
  4       you keep doing this.                          4         MR. RHINE:
  5       MR. SALLEY:                                   5             Well, congrats.
  6          I'm going to continue -- well, I           6         MR. SALLEY:
  7       mean, the door is right there. Do             7             And there's no airplane.
  8       you want me to open it for you?               8         MR. RHINE:
  9       MR. RHINE:                                    9             Thank you for that.
 10          I'm gonna keep asking questions.          10   BY MR. RHINE:
 11       Take it up with the Court.                   11     Q Was there a safety meeting that was
 12       MR. SALLEY:                                  12   conducted on the vessel the date of the
 13          That's what I thought you would           13   incident?
 14       want to do.                                  14     A I'm not aware.
 15       MR. RHINE:                                   15     Q Okay. Who would be aware of that?
 16          Well, Fred, I flew in from                16     A Brian Harris.
 17       Houston for this.                            17     Q And you did not visit with Mr. Harris
 18       MR. SALLEY:                                  18   regarding that prior to your testimony here
 19          Well --                                   19   today?
 20       MR. RHINE:                                   20     A Correct.
 21          Obviously, I want to keep asking          21     Q What is REC Marine's policy regarding
 22       questions.                                   22   safety meetings? Are they required to be held
 23       MR. SALLEY:                                  23   every day?
 24          It doesn't matter if you live in          24     A We require them to have them if
 25       Houston and flew from there. I came          25   they're doing a task that's not considered


                                                                                    17 (Pages 65 to 68)
337-237-4434                                 goDEPO                                         800-503-2274
                                          www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 18 of 64

                                                 69                                                      70
  1   done daily. So tieing off a -- tieing off a       1      A Give a brief description of the tasks
  2   vessel with a rope is a daily -- a more than      2   that's gonna be performed, any issues that may
  3   one occurrence. So it probably wouldn't be a      3   arise that could cause an incident or personal
  4   safety meeting conducted to tie off a vessel.     4   injury and proper steps to do things.
  5      Q Had Mr. Richard ever tied off a              5      Q Okay. And REC Marine's testimony is
  6   vessel before?                                    6   that it wouldn't be required for the work that
  7      A No idea.                                     7   was being performed on the date of the
  8      Q Does REC Marine have any knowledge           8   incident; is that correct?
  9   regarding that?                                   9      A They may have done one, but it's not
 10      A No. We don't keep tallies of who            10   required.
 11   ties up vessels or not.                          11      Q All right. Do you know if one was
 12      Q Is that somebody's phone, or is that        12   done?
 13   a car outside?                                   13      A No, I don't.
 14      A I think it's a car outside.                 14      Q Who would know?
 15      Q All right. Sir, do you know if a JSA        15      A Brian Harris.
 16   was done for the work that was being performed   16      Q Sir, we've gone, like, an hour. Do
 17   by Mr. Richard?                                  17   you need a break? Are you ready to keep
 18      A Not aware. Same thing. It would --          18   going?
 19   for a task that's done every day like that,      19      A I'm good. Keep rolling.
 20   there wouldn't be a JSA for tieing off a         20      Q All right.
 21   vessel.                                          21          MR. SALLEY:
 22      Q What's a JSA stand for?                     22             Do either of you ladies need a
 23      A Job safety analysis.                        23          break?
 24      Q Tell the ladies and gentlemen of the        24   (WHEREUPON, THE VIDEOGRAPHER AND COURT
 25   jury what the purpose of a JSA is.               25   REPORTER RESPONDED IN THE NEGATIVE.)

                                                 71                                                      72
  1   BY MR. RHINE:                                     1             Objection.
  2      Q How many Exhibits do we have, two, in        2          THE WITNESS:
  3   front of you?                                     3             I'm not an attorney. I don't
  4      A I've got -- that's correct.                  4          know what a lot of this stuff means.
  5      Q All right. I'm gonna hand to your            5          MR. SALLEY:
  6   counsel what I've marked as Exhibit 3. Then,      6             In fact, counsel, your 30(b)(6)
  7   I'm gonna ask you some questions regarding        7          doesn't discuss anything about filing
  8   that.                                             8          the declaratory relief action.
  9      A Okay.                                        9          MR. RHINE:
 10      Q Have you seen this document before?         10             Cool.
 11      A Not to my knowledge, no.                    11          MR. SALLEY:
 12      Q Did anyone at REC Marine review the         12             Which is strictly legal.
 13   document before it was filed by your attorney?   13   BY MR. RHINE:
 14      A No.                                         14      Q Can you look at the exhibit that's in
 15      Q Why did REC Marine have this document       15   front of you, Exhibit 2, and Exhibit A to
 16   filed?                                           16   Exhibit 2, the areas asked to give testimony,
 17         MR. SALLEY:                                17   for me?
 18            Objection. Counsel filed the            18      A Uh-huh. (Affirmative response.)
 19         document.                                  19      Q And do you see number eight there?
 20         THE WITNESS:                               20      A Yes.
 21            Like I said, I have no clue.            21      Q "All allegations of the complaint for
 22   BY MR. RHINE:                                    22   declaratory relief counter claim and answering
 23      Q What was REC Marine trying to achieve       23   defenses in the counter claim." That's what
 24   by filing a declaratory judgment action?         24   I'm asking you about now, okay, just to be
 25         MR. SALLEY:                                25   clear.


                                                                                    18 (Pages 69 to 72)
337-237-4434                                  goDEPO                                         800-503-2274
                                           www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 19 of 64

                                                73                                                      74
  1          MR. SALLEY:                              1           does.
  2             Objection. It doesn't fit into        2    BY MR. RHINE:
  3          that category, and it was filed by       3       Q He's not an employee for REC Marine?
  4          counsel as a legal matter.               4       A Correct.
  5   BY MR. RHINE:                                   5       Q Do you know if anyone at REC Marine
  6      Q Okay. Was REC Marine even aware that       6    approved the filing of this suit?
  7   its attorney was going to file that lawsuit?    7       A Not to my knowledge.
  8      A Was I aware that this was gonna be         8       Q Okay. Did REC Marine confirm that
  9   filed?                                          9    all of the information that was alleged within
 10      Q Was REC Marine aware that it was          10    Exhibit 3 was accurate?
 11   going to be filed?                             11           MR. SALLEY:
 12      A I've not had a conversation with it.      12               Are you asking him now to go
 13      Q Who, at REC Marine, would know if REC     13           through it and see if he can confirm
 14   Marine had any knowledge that this document    14           it?
 15   was gonna be filed?                            15           MR. RHINE:
 16      A He. Fred handled the legal stuff for      16               If he needs to review it, he
 17   that. So I'm not aware.                        17           can.
 18      Q Does --                                   18           THE WITNESS:
 19      A I wouldn't have been involved, no.        19               Yeah. I --
 20      Q Does Fred work for REC Marine?            20           MR. SALLEY:
 21          MR. SALLEY:                             21               That was not the question, an
 22             I am their counsel on the            22           early objection.
 23          record.                                 23           MR. RHINE:
 24          THE WITNESS:                            24               Oh, my. Can you go back to my
 25             I mean, in that respect, he          25           question, please?

                                                75                                                      76
  1       MR. SALLEY:                                 1        have every right to -- to confer with
  2          The witness does not do the              2        him.
  3       legal work for R-E-C.                       3        THE WITNESS:
  4       MR. RHINE:                                  4            Yeah. Again, I'm not aware of
  5          We'll stipulate to that, Fred.           5        this.
  6          Can you go back to my question,          6        MR. RHINE:
  7       please.                                     7            Go back to my question, please.
  8       MR. SALLEY:                                 8   (WHEREUPON, THE COURT REPORTER READS BACK THE
  9          Do you have any idea of --               9   PREVIOUS QUESTION.)
 10       MR. RHINE:                                 10   BY MR. RHINE:
 11          Fred, don't ask questions during        11     Q Prior to the first --
 12       my deposition.                             12        MR. SALLEY:
 13       MR. SALLEY:                                13            To which, there was an
 14          This is my representative               14        objection.
 15       witness.                                   15   BY MR. RHINE:
 16       MR. RHINE:                                 16     Q Prior to that suit being filed, did
 17          Fred, it's my deposition. It's          17   REC Marine confirm that all of the information
 18       not your turn.                             18   contained within it was accurate?
 19       MR. SALLEY:                                19     A No, I did not.
 20          I will -- no. It is my turn --          20     Q Did anyone at REC Marine?
 21       MR. RHINE:                                 21     A Not to my knowledge.
 22          Fred, it's not your turn.               22     Q Okay. Let's look at the first page.
 23       MR. SALLEY:                                23     A First page of Exhibit 3?
 24          -- because he is presented as a         24     Q Yes, sir.
 25       30(b)(6) witness for my client. I          25     A Okay.



                                                                                   19 (Pages 73 to 76)
337-237-4434                                  goDEPO                                        800-503-2274
                                           www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 20 of 64

                                                  77                                                  78
  1      Q Paragraph three is what I'll go to,          1   is REC Marine aware of a maintenance and cure
  2   first. Can you read -- I'll read it, just to      2   claim being brought by Dequincy Richard?
  3   make it quicker. "Defendant Richard, pursuant     3        MR. SALLEY:
  4   to the general maritime law, has pursued a        4            Let me object. This is not an
  5   demand for maintenance and cure from              5        issue you've raised. He's not here
  6   plaintiff, as his employer, under the Jones       6        to answer that. That's answered by
  7   Act." Do you see that sentence?                   7        counsel, as a legal matter.
  8      A Yes.                                         8        THE WITNESS:
  9      Q Okay. Did I read that correctly?             9            You weren't reading that off of
 10      A Correct.                                    10        here? What you just asked me, that
 11      Q All right. And in this instance,            11        wasn't read anywhere.
 12   "plaintiff" refers to "REC Marine". Do you       12        MR. RHINE:
 13   understand that?                                 13            No. No.
 14      A Uh-huh. (Affirmative response.)             14        THE WITNESS:
 15      Q Okay. Is that statement accurate?           15            Okay. Well, I'm sorry. What
 16      A I wouldn't receive it. I -- I'm             16        was your question? I was trying to
 17   guessing he would. Everybody does that sues      17        follow along. I'm sorry.
 18   us.                                              18   BY MR. RHINE:
 19          MR. SALLEY:                               19      Q All right. This lawsuit was filed on
 20             Don't -- don't guess. You're           20   June 11th, 2019.
 21          here as a fact witness under oath.        21      A Okay.
 22          THE WITNESS:                              22        MR. SALLEY:
 23             Okay. I don't know.                    23            Where is -- where is there any
 24   BY MR. RHINE:                                    24        indication you're going to query the
 25      Q All right. Prior to June 11, 2019,          25        witness about legal matters relating

                                                  79                                                  80
  1        to a declaratory judgment action             1      MR. RHINE:
  2        filed by counsel? Show me which one.         2         We'll take it up with the Court.
  3        Show me which of these 35 numbers.           3      MR. SALLEY:
  4        MR. RHINE:                                   4         You are pleased to do that, if
  5            It relates to the allegations            5      and when you wish.
  6        that are within this document.               6 BY MR. RHINE:
  7        MR. SALLEY:                                  7    Q Prior to June 11, 2019, are you aware
  8            Where is that?                           8 of Mr. Richard making a demand for maintenance
  9        MR. RHINE:                                   9 and cure?
 10            It's topic eight. Look.                 10      MR. SALLEY:
 11        MR. SALLEY:                                 11         Do you mean him, personally?
 12            That's a little broad. So I             12      MR. RHINE:
 13        object.                                     13         I mean, REC Marine, Fred. Every
 14        MR. RHINE:                                  14      time I say "you", I mean REC Marine,
 15            Well, you should have objected          15      just so we're clear, sir.
 16        prior to the deposition.                    16      MR. SALLEY:
 17        MR. SALLEY:                                 17         All right. Sir, unless you are
 18            Don't answer to the question.           18      clear that you know that --
 19        MR. RHINE:                                  19      MR. RHINE:
 20            You should have objected prior          20         Stop coaching the witness,
 21        to the deposition.                          21      please.
 22        MR. SALLEY:                                 22      MR. SALLEY:
 23            No. I don't have to object              23         -- just decline to answer.
 24        prior to the deposition. It's               24      MR. RHINE:
 25        invalid notice, anyway.                     25         Stop coaching the witness.


                                                                                  20 (Pages 77 to 80)
337-237-4434                                  goDEPO                                       800-503-2274
                                           www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 21 of 64

                                                  81                                                      82
  1       MR. SALLEY:                                   1        MR. SALLEY:
  2          He's my witness under a                    2           That's unlikely.
  3       30(b)(6). I'm entitled to                     3        MR. RHINE:
  4       communicate with my representative            4           As a result of your conduct.
  5       witness.                                      5        MR. SALLEY:
  6       MR. RHINE:                                    6           That's unlikely, and you may as
  7          You believe the Federal Rules of           7        well forget about that hope.
  8       Civil Procedure give you the                  8        MR. RHINE:
  9       authority to interrupt my deposition          9           We will let the Court decide.
 10       and coach your witness as to how you         10        MR. SALLEY:
 11       want him to respond.                         11           You can't try to reinterpret
 12       MR. SALLEY:                                  12        your late filed Exhibit A to cover
 13          I certainly do, because it's a            13        everything in the world. This
 14       30(b)(6) deposition.                         14        witness is here as a representative
 15       MR. RHINE:                                   15        of REC Marine. I've produced him.
 16          All right. We'll take that up             16        He's my client, and --
 17       with the Court.                              17        MR. RHINE:
 18       MR. SALLEY:                                  18           And the problem is you produced
 19          You are pleased to do so. You             19        --
 20       want to ran over there now? I mean,          20        MR. SALLEY:
 21       we'll stop this. And you can go to           21           -- we're gonna stick with the
 22       the Court now.                               22        notice.
 23       MR. RHINE:                                   23        MR. RHINE:
 24          I'm just gonna have to redepose           24           The problem is you've produced a
 25       your witness, Fred.                          25        witness who is not prepared here to

                                                  83                                                      84
  1       testify, based on all of the                  1          him and interrupting.
  2       information that REC Marine holds.            2          MR. SALLEY:
  3       MR. SALLEY:                                   3             You're not gonna make -- you're
  4           I -- I would beg to differ with           4          not going to ask my client about
  5       you, counsel. 30(b)(6) depositions            5          legal issues and legal matters.
  6       are provided by either one witness or         6          They're not lawyers.
  7       a stream of witnesses as necessary to         7          MR. RHINE:
  8       the extent of the knowledge of the            8             We're gonna take a break.
  9       corporation. Read your rule.                  9          THE VIDEOGRAPHER:
 10       MR. RHINE:                                   10             We're off the record 11:22.
 11           I'm well familiar with it, Fred.         11              (SHORT RECESS)
 12       Thank you.                                   12          THE VIDEOGRAPHER:
 13       MR. SALLEY:                                  13             We're back on the record at
 14           You may -- you may be familiar           14          11:25.
 15       with it somewhere, but not here.             15   BY MR. RHINE:
 16       MR. RHINE:                                   16       Q All right. Back to paragraph three,
 17           Again, can you please stop               17   sir. On the third line, it states, in part,
 18       interrupting by deposition, sir.             18   "Richard did not have an injury on nor fall
 19       MR. SALLEY:                                  19   ill in the service of the vessel." As the
 20           It's not a deposition. I mean,           20   corporate representative of REC Marine, is
 21       that would be the poorest description        21   that statement correct?
 22       of it that I can think of.                   22          MR. SALLEY:
 23       MR. RHINE:                                   23             Or do you know?
 24           I know. If you would allow this          24          THE WITNESS:
 25       man to testify and not keep coaching         25             I don't. I don't know. My


                                                                                    21 (Pages 81 to 84)
337-237-4434                                   goDEPO                                        800-503-2274
                                            www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 22 of 64

                                                 85                                                         86
  1           attorney, I mean, attorneys stated        1             To which, I respond, counsel and
  2           that. I haven't taken any -- any          2         not a witness has knowledge of that.
  3           statements from any crew or anybody       3         So I object. It's not a proper
  4           on the boat. To my knowledge, this        4         question.
  5           is what -- the way it is.                 5         MR. RHINE:
  6   BY MR. RHINE:                                     6             Are you instructing the witness
  7      Q Okay. Can you identify, sitting for          7         not to answer?
  8   me here today, all of the documents which         8         MR. SALLEY:
  9   support the allegation that Richard did not       9             I am, because that's a legal
 10   have an injury on or fall ill in the service     10         matter.
 11   of the vessel?                                   11   BY MR. RHINE:
 12      A I'm sorry, what's that?                     12      Q Sir, can you identify for me all of
 13      Q Sitting here today --                       13   the information that's available to REC Marine
 14      A Okay.                                       14   that supports REC Marine's allegation that
 15      Q -- can you identify for me all the          15   Richard did not have an injury on nor fall ill
 16   documents that support REC Marine's allegation   16   in the service of the vessel?
 17   that Richard did not have an injury on nor       17         MR. SALLEY:
 18   fall ill in the service of the vessel?           18             Objection. It's a matter of
 19           MR. SALLEY:                              19         legal knowledge, and I'm instructing
 20               All right. Counsel, I want you       20         him not to try to answer that.
 21           to tell me which number on Exhibit A     21         MR. RHINE:
 22           that falls under.                        22             You're instructing the witness
 23           MR. RHINE:                               23         not to identify both documents and
 24               It's number eight.                   24         factual information that supports the
 25           MR. SALLEY:                              25         allegations contained within the

                                                 87                                                         88
  1         complaint for declaratory relief; is        1   quote. Do you see that allegation?
  2         that correct?                               2      A Yes.
  3         MR. SALLEY:                                 3      Q Okay. Can you identify for me,
  4             That's correct. Because that            4   sitting here today, any documents which
  5         was based on a matter investigated          5   support that allegation contained within this
  6         and prepared and carried forward by         6   complaint for declaratory relief?
  7         counsel, and REC Marine is not              7          MR. SALLEY:
  8         responsible and is not familiar with        8             Other than legal opinions? I
  9         it but approved it.                         9          assume you're excluding legal
 10   BY MR. RHINE:                                    10          opinions?
 11     Q Okay. Sir, can you identify for me           11   BY MR. RHINE:
 12   the person at REC Marine who approved all of     12      Q Sir, you can answer my question.
 13   the allegations contained within this            13      A I don't see anything that says he was
 14   complaint for declaratory relief?                14   hurt, either, other than him saying a story
 15         MR. SALLEY:                                15   and other than our people saying a story.
 16             Do you know?                           16   There's nothing to defend or say that he
 17         THE WITNESS:                               17   proves that he was hurt or not hurt on the
 18             No.                                    18   vessel.
 19   BY MR. RHINE:                                    19      Q All right. We're gonna ask my
 20     Q Who, at REC Marine, would know?              20   question again, sir. Can you identify for me
 21     A Nobody involved with REC Marine would        21   all of the documents which support REC
 22   know.                                            22   Marine's allegation that it appears that
 23     Q Moving on. REC Marine, if you see in         23   Richard fabricated the event?
 24   paragraph three, has stated, quote, "It          24          MR. SALLEY:
 25   appears that he fabricated the event," end of    25             Objection.


                                                                                     22 (Pages 85 to 88)
337-237-4434                                  goDEPO                                          800-503-2274
                                           www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 23 of 64

                                                  89                                                       90
  1     THE WITNESS:                                    1        30(b)(6), or we will go to a fact
  2         I mean, there's nothing to prove            2        deposition which would be over very
  3     that. And my knowledge, I mean, I --            3        quickly.
  4     I have a doctor's report showing that           4        MR. RHINE:
  5     he can return to work full duty. And            5           Can you please reread my
  6     then -- then, by him declining --               6        question?
  7     disappearing the next day, after we             7        THE WITNESS:
  8     tried to follow up with the medicals,           8           It was passed onto our attorney,
  9     that this is a staged event. The day            9        Fred Salley, who has taken this from
 10     after, he goes and gets an attorney            10        there.
 11     after this alleged incident leads me           11        MR. RHINE:
 12     to believe that he staged the                  12           All right. Let's go off the
 13     incident.                                      13        record.
 14 BY MR. RHINE:                                      14        THE VIDEOGRAPHER:
 15   Q Okay. That's REC Marine's testimony?           15           We are off the record at 11:31.
 16   A That's my testimony.                           16        (OFF-THE-RECORD DISCUSSION)
 17   Q Well, sir, you're here to testify for          17        THE VIDEOGRAPHER:
 18 REC Marine. Respectfully --                        18           We're back on the record at
 19     MR. SALLEY:                                    19        11:36.
 20         You haven't asked many questions           20        MR. RHINE:
 21     that you thought REC Marine could or           21           All right. Before I continue
 22     would answer. You've asked mostly              22        with questioning, sir, just to note
 23     for things off the wall that you               23        on the record, I've attempted to call
 24     think you might get out of this                24        Magistrate Douglas to discuss some of
 25     witness. So either stay with your              25        the objections and coaching that's

                                                  91                                                       92
  1          occurring during this deposition.          1   should have noted that on his pre-employment
  2          It's unclear if the Court is open or       2   physical paperwork. So I don't know. I
  3          not on December 30th, but I've left a      3   haven't ever looked at it.
  4          voice mail to try and get the              4     Q Okay. Who would know that answer?
  5          magistrate here to assist.                 5     A It would be --
  6   BY MR. RHINE:                                     6         MR. SALLEY:
  7      Q All right. Sir, back to paragraph            7             You mean, who of who?
  8   three on Exhibit, I think, it's 3. Is that        8         THE WITNESS:
  9   correct?                                          9             It would be in his personnel
 10      A Yes.                                        10         file in Mandy Melancon's office.
 11      Q All right. Can you identify for me          11   BY MR. RHINE:
 12   all information that REC Marine has supporting   12     Q Okay. Is it "Manny" or "Mandy"?
 13   the allegation within this complaint for         13     A "Mandy", M-A-N-D-Y. Correct.
 14   declaratory relief that Mr. Richard sustained    14     Q Can you identify what Ms. Melancon
 15   an accident/injury as early as 2007 that's on    15   does?
 16   the last line of that page?                      16     A She's the personnel manager --
 17      A The only thing I would know we would        17     Q For REC Marine?
 18   have is if it would be on the physical.          18     A -- for the last month. Correct. REC
 19      Q Okay. Do you believe that the               19   Marine Logistics, correct.
 20   physical or prior medical that occurred --       20     Q Is she the individual who replaced
 21   strike that. Do you believe that the             21   Alex Griffin?
 22   pre-employment physical and medical              22     A Correct.
 23   examination that Mr. Dequincy had indicated      23     Q Was she with REC Marine prior to
 24   that there was a prior injury?                   24   that?
 25      A If he had one, he should have -- he         25     A For, maybe, two weeks.


                                                                                   23 (Pages 89 to 92)
337-237-4434                                   goDEPO                                       800-503-2274
                                            www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 24 of 64

                                                   93                                                    94
  1       Q Okay. Flip over to page two. All             1   identify any documents that were obtained
  2   right. You're already there. The second            2   during this investigation?
  3   paragraph contained within paragraph or            3      A Not other than what was in Exhibit 1.
  4   section three, excuse me, the third line down,     4      Q Okay. Do you believe that the
  5   it reads, quote, "Plaintiff contends that it       5   documents contained within Exhibit 1 were
  6   has conducted a thorough investigation of the      6   specifically obtained during the investigation
  7   demand for maintenance and cure," end quote.       7   of Mr. Richard's demand for maintenance and
  8   Can you identify for me REC Marine's               8   cure?
  9   investigation related to maintenance and cure      9      A No. This is done in an initial
 10   and what it entailed?                             10   incident and doctor's visit.
 11       A No. I -- not the my knowledge,              11      Q All right. To be clear, it
 12   anything, other than the assumption.              12   specifically related to the investigation that
 13       Q Are you -- sorry.                           13   apparently occurred related to the demand for
 14       A No. I was -- other than the                 14   maintenance and cure. Can you identify any
 15   assumptions --                                    15   documents that were obtained in that?
 16       Q I didn't mean to cut you off. Sorry.        16      A No. To my knowledge, no.
 17       A No. Other than the assumptions that         17      Q Who, at REC Marine, would be able
 18   I told you earlier.                               18   to -- strike that. What individual, at REC
 19       Q Okay. Sitting here today, as REC            19   Marine, would have more knowledge than you
 20   Marine's corporate representative, can you        20   related to the investigation of the demand for
 21   identify anything that was done during this       21   maintenance and cure?
 22   investigation?                                    22      A Fred has done -- I don't want to say
 23       A To my knowledge, no.                        23   "behind the scene", but Fred has done the work
 24       Q Okay. Sitting here, as the corporate        24   as our attorney. So it would -- he would, I
 25   representative for REC Marine, can you            25   guess, see fit how he needs to respond and

                                                   95                                                    96
  1   Brian Harris, who works in safety.                 1   Logistics. I don't know if Brian Harris would
  2      Q Other than your attorney, the only            2   have any documentation, if he did.
  3   one that you're identifying, who worked at REC     3      Q Okay.
  4   Marine, who would have been involved in this       4      A He would have worked with her on
  5   investigation, was Brian Harris?                   5   that.
  6      A Correct.                                      6      Q All right. Sitting here today, as
  7      Q Okay. Could you turn to page three            7   REC Marine's corporate representative, can you
  8   of that exhibit, sir? I may not need to get a      8   identify all maintenance payments that were
  9   line by line. Let me just ask you this.            9   made to Mr. Richard?
 10   Sitting here today, are you aware of all          10      A To my knowledge, there might have
 11   payments that were made my REC Marine to          11   been a couple of days paid for his normal
 12   provide cure to Mr. Richard?                      12   hitch, if he got off before his hitch came up.
 13      A No.                                          13   That would be all I would know.
 14      Q Okay. Do you know if any payments            14      Q One of the things that your attorney
 15   were made my REC Marine related to                15   has or REC Marine has requested, maybe,
 16   Mr. Richard's medical treatment?                  16   through its attorney, in the pleadings is a
 17      A I know we were willing to pay for the        17   demand for attorney fees related to the work
 18   initial doctor's visit. And then, he              18   that's been performed. Do you know how much
 19   disappeared on us. So I don't know what's         19   your attorney charged to draft and file this
 20   been paid since that point, if anything.          20   complaint for declaratory relief?
 21      Q Okay. Who, at REC Marine, would have         21      A No. No.
 22   that knowledge?                                   22      Q Who would know that, besides your
 23      A Olivia Channing.                             23   attorney?
 24      Q Who is Olivia Channing?                      24      A Nobody at REC Marine would pay that
 25      A It's the comptroller for REC Marine          25   bill. It could be Off, I guess, Offshore


                                                                                     24 (Pages 93 to 96)
337-237-4434                                   goDEPO                                        800-503-2274
                                            www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 25 of 64

                                                   97                                                       98
  1   Transport Services, owner of the vessel, would     1          specific allegation that you're
  2   receive that invoice, I'm sure.                    2          seeking within your complaint, his
  3      Q Is it your testimony here today that          3          attorney fees.
  4   Offshore Transport Services is the entity that     4          MR. SALLEY:
  5   retained Mr. Salley?                               5              I beg your pardon. You didn't
  6         MR. SALLEY:                                  6          read the complaint.
  7             Objection. He didn't say that,           7          THE WITNESS:
  8         counsel.                                     8              I don't know what -- what his
  9         THE WITNESS:                                 9          invoices are.
 10             That, I don't know. Yeah.               10   BY MR. RHINE:
 11         That, I don't know. I didn't. I did         11      Q Okay. Do you know where those
 12         not.                                        12   invoices are sent?
 13   BY MR. RHINE:                                     13      A To whoever would pay invoices for
 14      Q Okay. What is your attorney charging         14   the, is it, Offshore -- what was the name of
 15   per hour?                                         15   the owner of the vessel?
 16         MR. SALLEY:                                 16      Q Offshore Transport Services.
 17             Objection.                              17      A Offshore Transport Services.
 18         THE WITNESS:                                18      Q Why do you believe that the owner of
 19             That's none of my business, as          19   the vessel would be the one that those
 20         far as that goes, what the --               20   invoices were sent to?
 21         MR. SALLEY:                                 21      A Because that's who -- who the charges
 22             And, counsel, is that requested         22   to that vessel would go to that -- to that
 23         in your 30(b)(6)?                           23   company.
 24         MR. RHINE:                                  24      Q What number were we up to?
 25             Topic eight, Fred. It's a               25      A Three. I've got three in front of

                                                   99                                                   100
  1   me.                                                1   asking you here today about REC Marine?
  2      Q Okay. Sir, I've handed you what's             2      A Correct. Seems to be, so far.
  3   been marked as Exhibit 4, which is the answer      3      Q I'm not asking you to testify on
  4   to Richard Counterclaim and Third Party            4   Offshore Transport Services behalf. I'm not
  5   Complaint filed by your counsel on                 5   asking you to testify on GOL's behalf.
  6   August 13th, 2019.                                 6      A Correct.
  7         MR. SALLEY:                                  7      Q Do you understand that?
  8             To which, I object. The                  8      A Correct.
  9         pleading that you've shown him               9      Q All right. All your questions --
 10         relates to three defendants, not just       10   excuse me. All your answers that you've given
 11         to R-E-C. So I'd ask you to limit --        11   today, they've been testified on behalf of REC
 12         to limit your inquiries to R-E-C, who       12   Marine?
 13         he represents.                              13      A Correct.
 14   BY MR. RHINE:                                     14      Q Okay. Did REC Marine see this
 15      Q Sir, as I've said multiple times, I'm        15   document before it was filed?
 16   only seeking the information that R-E-C Marine    16      A Not to my knowledge, no.
 17   has. You're obviously not the corporate rep       17      Q Do you know if anyone at REC Marine
 18   of the other entities. The other entities         18   reviewed the information that was contained in
 19   haven't been noticed, yet. All I'm trying to      19   this before it was filed?
 20   seek is the information that REC Marine           20      A No.
 21   Logistics, LLC has. Do you understand that?       21      Q Did REC Marine confirm that all of
 22      A I apologize. I thought you were              22   the factual allegations contained within this
 23   talking to Fred. I was reading what you just      23   document had evidentiary support?
 24   give me. I apologize.                             24      A No. I'm not -- unaware of it, no.
 25      Q That's okay. You understand I'm only         25      Q Can you turn to page three, please?


                                                                                   25 (Pages 97 to 100)
337-237-4434                                   goDEPO                                        800-503-2274
                                            www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 26 of 64

                                                  101                                                       102
  1   Do you see, beginning on the third line, REC       1          the fact.
  2   Marine alleges, quote, "The damages sustained      2          THE WITNESS:
  3   by the plaintiff -- which, I think, that means     3             Yeah. I -- that's his job to
  4   Dequincy Richard in this case, even though the     4          do. I don't have any other stuff,
  5   plaintiff is REC Marine -- if any, were caused     5          documentation.
  6   solely by Dequincy R. Richard's own fault,         6   BY MR. RHINE:
  7   neglect, misconduct, inattention, or breach of     7      Q REC Marine isn't aware of any other
  8   duty, without any fault, whatsoever, on the        8   facts, is what you're saying?
  9   part of REC Marine." Do you see that?              9      A No. To my knowledge, no.
 10      A Yes.                                         10      Q Can you identify all individuals who
 11      Q Okay. Do you agree with that claim?          11   can provide testimony in support of this
 12      A Yes.                                         12   allegation?
 13      Q Okay. Please identify for me of all          13      A I would say that Fred, what he has
 14   facts that support that claim that was made by    14   done. And I don't know what the crew has said
 15   REC Marine.                                       15   or done. I'm not aware of what -- what their
 16      A Just based off the report that I have        16   statements are. If they've done depositions
 17   right here that said he tripped walking down      17   or testimonies or affidavits, I'm not aware of
 18   the stairs.                                       18   any.
 19      Q Other than the report, which                 19      Q If we go down to the paragraph that's
 20   indicates that he tripped while walking down      20   marked fifth defense on page three of Exhibit
 21   the stairs, is there any other facts that         21   4 --
 22   you're gonna rely on, in order to support this    22      A Uh-huh. (Affirmative response.)
 23   allegation?                                       23      Q -- it states, in part, "The plaintiff
 24          MR. SALLEY:                                24   failed to mitigate his damages, if any were
 25             Objection. Counsel is gonna use         25   sustained." Do you agree with that

                                                  103                                                       104
  1   allegation?                                        1         MR. SALLEY:
  2      A And the plaintiff in this is REC              2             Objection. This witness is not
  3   Marine, or is this --                              3         a lawyer.
  4      Q The plaintiff in the suit is REC              4         MR. RHINE:
  5   Marine.                                            5             I know he's not a lawyer, Fred.
  6      A Correct.                                      6         MR. SALLEY:
  7      Q I think it's a typo, and it's really          7             And I ask that you not ask him
  8   referring to Mr. Richard because he did bring      8         legal questions.
  9   his own claims within this suit. So if you         9         MR. RHINE:
 10   assume for me that this is referring to           10             I didn't.
 11   Mr. Richard and read it as Mr. Richard failed     11         THE WITNESS:
 12   to mitigate his damages, if any were              12             No. You can explain it to me.
 13   sustained, do you agree with that statement?      13         I don't understand what the term
 14      A Correct. I think it's his                    14         would mean.
 15   responsibility to walk up and down the steps,     15   BY MR. RHINE:
 16   correct.                                          16      Q Okay. That's all I'm asking is what
 17      Q Do you understand what it means to           17   you do or don't know.
 18   mitigate damages?                                 18      A Yeah. No, I don't. I'm sorry. No,
 19      A My definition may be different from          19   I don't.
 20   yours, like they all would be. But mine is to     20      Q I'm not gonna ask you about it if you
 21   eliminate any -- any possible hazards.            21   don't know.
 22      Q Okay. Do you understand the legal            22      A Okay.
 23   concept of mitigation of damages after an         23      Q If you go down to the ninth defense,
 24   injury has occurred?                              24   beginning on page four, continuing over to
 25      A No.                                          25   page five -- I'm not specifically gonna read


                                                                                  26 (Pages 101 to 104)
337-237-4434                                    goDEPO                                         800-503-2274
                                             www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 27 of 64

                                                 105                                                 106
  1   you anything. That's just where I am in the       1      Q What is Ms -- what is REC Marine's
  2   complaint.                                        2   understanding as to what the vessel that your
  3      A Okay. On page five, you said?                3   employee was on was doing on the date of the
  4      Q Yeah.                                        4   incident?
  5      A Okay.                                        5      A Tieing the vessel off, along with the
  6      Q You know the value of the DUSTIN             6   captain.
  7   DANOS?                                            7      Q Okay. Who was REC Marine performing
  8      A No.                                          8   work for, what entity?
  9      Q Do you know the value of the DUSTIN          9      A Talos Energy, maybe.
 10   DANOS on the date of the incident.               10      Q Do you know, or are you guessing?
 11      A No.                                         11         MR. SALLEY:
 12      Q Do you know -- I'll ask it again.           12            Is it in the logs?
 13   Although, your counsel wouldn't let you answer   13         MR. RHINE:
 14   it earlier. What was the ship doing at the       14            Fred, it's my depo. I'll --
 15   time of the incident?                            15         MR. SALLEY:
 16          MR. SALLEY:                               16            It's a 30(b)(6) representative
 17              Let me object. Because I don't        17         deposition, counsel. Understand what
 18          know that he has any knowledge of         18         that means.
 19          that or that anybody in REC Marine        19         THE WITNESS:
 20          would know. That's a function of the      20            I'm wrong. It says, W&T on
 21          employer, the oil company.                21         here.
 22   BY MR. RHINE:                                    22         MR. RHINE:
 23      Q REC Marine employed Mr. Richard,            23            Fred, I would ask you to please
 24   correct, sir?                                    24         stop interrupting my questions and
 25      A Yes.                                        25         stop --

                                                 107                                                 108
  1         MR. SALLEY:                                 1      A REC Marine was not getting paid to do
  2             No. When there's an appropriate         2   that.
  3         misstatement which is intentional, I        3      Q Okay. Who gets paid to do that?
  4         intend to call attention to it. Quit        4      A I think it goes to GOL, LLC.
  5         trying to misrepresent.                     5      Q And do you know how much GOL, LLC was
  6   BY MR. RHINE:                                     6   paid?
  7     Q Let me ask the question again, sir.           7      A No, I do not.
  8   Do you know what company REC Marine was           8      Q Okay. Is the contract with W&T held
  9   performing work for on the date of the            9   my REC Marine?
 10   incident?                                        10      A No, by GOL, LLC.
 11     A W&T company.                                 11      Q GOL, LLC would have signed that
 12     Q Do you know what they were doing for         12   agreement?
 13   W&T?                                             13      A Correct.
 14     A No, I don't.                                 14      Q Does REC Marine -- I think earlier,
 15     Q Who would know?                              15   you testified that REC Marine doesn't have any
 16     A The vessel crew.                             16   contracts with GOL, LLC. Is that accurate?
 17     Q Is there a contract with W&T?                17      A No. Our vessels work for REC Marine
 18     A Yeah. I'm sure they would definitely         18   Logistics and invoiced through GOL, LLC.
 19   have an agreement.                               19      Q Okay. When GOL, LLC is paid my one
 20     Q All right. Do you know anything              20   of the companies that REC Marine works for,
 21   about that agreement then?                       21   how does that money make its way to REC
 22     A No.                                          22   Marine?
 23     Q All right. Do you know how much REC          23         MR. SALLEY:
 24   Marine was being paid to perform the work on     24            Objection. Not a requested --
 25   the date of the incident?                        25         but if he knows, I will let him


                                                                                27 (Pages 105 to 108)
337-237-4434                                  goDEPO                                       800-503-2274
                                           www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 28 of 64

                                                109                                                    110
  1         answer it.                                  1          Well, Exhibit A includes all of
  2         THE WITNESS:                                2      the allegations within the pleadings,
  3             It's passed down to the company         3      Fred. Let me finish.
  4         that owns the vessel.                       4      MR. REMONDET:
  5   BY MR. RHINE:                                     5          Counsel --
  6       Q Okay. In this case, that company is         6      MR. RHINE:
  7   Offshore Transport Services, I think we've        7          Let me finish before you
  8   established?                                      8      interrupt me.
  9       A I think that's what we've discussed,        9      MR. SALLEY:
 10   yes.                                             10          Counselor, he's not gonna
 11       Q Okay. When Offshore Transport              11      answer. You can put all of the tripe
 12   Services receives money from W&T, which is       12      on the record that you want to.
 13   passed down through GOL, LLC, what happens to    13      MR. RHINE:
 14   it?                                              14          All right. So you would let me
 15         MR. SALLEY:                                15      finish my response?
 16             Objection. Don't answer it.            16      MR. SALLEY:
 17         MR. RHINE:                                 17          If you wish. You want me to go
 18             Are you instructing the witness        18      out and take a hike around the
 19         not to answer?                             19      building? I mean, you're not gonna
 20         MR. SALLEY:                                20      ask him internal issues concerning
 21             I'm instructing the witness not        21      other companies, which are not part
 22         to answer a question that does not         22      of his operation.
 23         relate to REC and is not requested in      23 BY MR. RHINE:
 24         Exhibit A.                                 24    Q Are you gonna answer the question,
 25         MR. RHINE:                                 25 sir?

                                                111                                                    112
  1      A I --                                         1         MR. RHINE:
  2         MR. SALLEY:                                 2             You can stop inserting "if you
  3            No. That's up to me, not to              3         know" every other question, Fred. He
  4         him.                                        4         knows -- I think we've established --
  5         MR. RHINE:                                  5         MR. SALLEY:
  6            Fred, I can ask the questions.           6             Counsel --
  7         MR. SALLEY:                                 7         MR. RHINE:
  8            He's a representative of a               8             -- I'm only asking him what he
  9         company that's my client.                   9         knows.
 10   BY MR. RHINE:                                    10         MR. SALLEY:
 11      Q Okay. Sir, are you gonna listen to          11             I'm telling you, I'm gonna do my
 12   counsel's advice; are you gonna answer the       12         job for my client. I suggest you not
 13   question that was pending?                       13         try to interfere with my operation.
 14      A I'm gonna listen to what I was              14         THE WITNESS:
 15   instructed to do.                                15             We receive an operating fee to
 16      Q How is REC Marine paid in all of            16         operate that vessel.
 17   this?                                            17   BY MR. RHINE:
 18      A For the vessels that REC Chaddock           18      Q Who do you receive an operating fee
 19   owns, we receive the money from GOL and to REC   19   from?
 20   Marine.                                          20      A I don't know where the check comes
 21      Q Okay. Specifically, for the DUSTIN          21   from.
 22   DANOS, on the job that was being performed for   22      Q Who, at REC Marine, would know where
 23   W&T Offshore, how was REC Marine paid?           23   the check comes from?
 24         MR. SALLEY:                                24      A Olivia Channing.
 25            If you know.                            25      Q She was comptroller?


                                                                               28 (Pages 109 to 112)
337-237-4434                                  goDEPO                                       800-503-2274
                                           www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 29 of 64

                                                   113                                                  114
  1      A Correct, comptroller for REC Marine            1         THE WITNESS:
  2   Logistics.                                          2            -- for REC Marine.
  3      Q Are there contracts or agreements in           3   BY MR. RHINE:
  4   place that set the operating fee that REC           4      Q All right. Specifically for the one
  5   Marine receives?                                    5   for the DUSTIN DANOS, on the day of incident
  6         MR. SALLEY:                                   6   --
  7            Objection. You didn't specify              7      A Uh-huh. (Affirmative response.)
  8         the vessel, the operation or the              8      Q -- do you know who the operating
  9         contractors. Subject to the                   9   agreement was with? And if it's not called
 10         objection, if you can, answer that.          10   the "operating agreement", let me know what
 11         THE WITNESS:                                 11   you would prefer I call it.
 12            I've -- I've never physically             12      A There would -- there would be an
 13         put my hand or seen them. I'm pretty         13   agreement between the vessel company to REC
 14         sure there are agreements with that.         14   Marine Logistics, LLC.
 15   BY MR. RHINE:                                      15      Q Okay. So in this instance, for the
 16      Q Do you know what entity those                 16   DUSTIN DANOS, REC Marine would have had an
 17   agreements are with?                               17   agreement with Offshore Transport Services
 18         MR. SALLEY:                                  18   that would have covered how REC was going to
 19            Objection. At what time,                  19   get paid for operating the vessel?
 20         counsel? Please be specific.                 20         MR. SALLEY:
 21         THE WITNESS:                                 21            Objection. Only if you know.
 22            There is numerous agreements              22         THE WITNESS:
 23         with different vessels --                    23            I'm assuming that information,
 24         MR. RHINE:                                   24         with a monthly fee.
 25            Okay.                                     25

                                                   115                                                  116
  1   BY MR. RHINE:                                       1   blank. I believe Monique Dufrene.
  2      Q All right. Who, at REC Marine, would           2      Q She's at REC Marine?
  3   know that?                                          3      A No. She would -- she would work for,
  4      A I guess -- I don't know if Olivia              4   what is it, Offshore Marine Transport?
  5   Channing would have that information.               5      Q Offshore Transport Services?
  6      Q Who else do you think may have that            6      A Offshore Transport Services.
  7   information?                                        7      Q What does she do at offshore
  8      A Maybe, in a file in Olivia Channing's          8   Transport Services?
  9   office.                                             9      A Just bookwork, I guess you would say.
 10      Q Do you know the name of that file, if         10      Q Okay. I'm gonna go back to my
 11   I was to request it in discovery?                  11   original question, as soon as the court
 12      A No, no idea.                                  12   reporter can scroll up and let me see it.
 13      Q Do you know the value of the                  13   Who, at REC Marine, would have the most
 14   agreement with W&T?                                14   knowledge related to these agreements and how
 15      A No.                                           15   much REC Marine would receive related to,
 16      Q How much any of the companies we've           16   specifically --
 17   talked about today were gonna receive,             17      A Yes, sir.
 18   pursuant to either directly to the W&T             18      Q -- for the work that was being
 19   agreement or to all these operating or             19   performed on the date of the incident?
 20   sub-agreements?                                    20      A I am assuming that's probably a set
 21      A Not -- not aware. I don't know.               21   fee when we moved up there three and a half
 22      Q Okay. Who, at REC Marine, is most             22   years ago.
 23   likely to have the most information related to     23      Q Who, from REC Marine, would have the
 24   that?                                              24   most information --
 25      A Monique Dufrene. Monique. I drew a            25      A I assume Olivia Channing would have


                                                                                  29 (Pages 113 to 116)
337-237-4434                                    goDEPO                                       800-503-2274
                                             www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 30 of 64

                                                117                                                  118
  1   --                                               1           Yet.
  2     Q Who, specifically at REC Marine,             2   BY MR. RHINE:
  3   would have the most information related to       3      Q Okay. Sir, I'm handing you Exhibit
  4   that?                                            4   5.
  5     A I would think Olivia Channing.               5        MR. SALLEY:
  6     Q Do you know how much your attorney           6           To which, I object. Don't even
  7   charges to file this document, draft it?         7        bother with it.
  8     A No idea.                                     8        MR. RHINE:
  9     Q Research it?                                 9           I note your objection.
 10     A No idea.                                    10        MR. SALLEY:
 11     Q Five? I'm bad with numbers.                 11           We're not gonna -- we're not
 12     A Oh, I didn't know. Sorry. Yes.              12        gonna examine the witness, this
 13   This will be number five.                       13        witness, on that document. That's
 14     Q All right. After I show it to your          14        purely legal.
 15   counsel and he glances at it, I'm handing you   15   BY MR. RHINE:
 16   what I've marked as Exhibit 5 to REC Marine's   16      Q Sir, has REC Marine seen that
 17   deposition. It's the Compulsory Counterclaim    17   document before?
 18   and Third Party Complaints of Gulf Offshore     18      A I'm going off --
 19   Logistics, LLC and REC Marine Logistics, LLC.   19        MR. SALLEY:
 20         MR. SALLEY:                               20           Objection. Don't answer.
 21            To which, I object. That has           21        THE WITNESS:
 22         not been filed.                           22           I'm gonna follow with what my
 23         MR. RHINE:                                23        counsel says.
 24            Okay.                                  24   BY MR. RHINE:
 25         MR. SALLEY:                               25      Q All right. You won't even -- you

                                                119                                                  120
  1   won't even respond and say whether or not REC    1      MR. SALLEY:
  2   Marine has seen that document, yet?              2         It was not filed.
  3        MR. SALLEY:                                 3      MR. RHINE:
  4            Objection.                              4         This is an exhibit in this
  5        THE WITNESS:                                5      deposition.
  6            No.                                     6      MR. SALLEY:
  7        MR. RHINE:                                  7         It was not filed. He knows
  8            Fred, I have to make a --               8      nothing about it.
  9        sometimes, I have to ask the witness        9      MR. RHINE:
 10        if he's going to heed your advice.         10         Please let the record reflect
 11        MR. SALLEY:                                11      that Mr. Salley keeps throwing
 12            And sometimes, I have --               12      Exhibit 5 back across the table
 13        MR. RHINE:                                 13      stating it was not field.
 14            I don't need you to continuously       14      MR. SALLEY:
 15        yell during that occasion.                 15         And you keep throwing it back
 16        MR. SALLEY:                                16      the other way or to some other
 17            Sometimes, I have to object.           17      direction. Let's be realistic.
 18        But you act like you don't listen.         18 BY MR. RHINE:
 19   BY MR. RHINE:                                   19   Q Do you know if the information
 20     Q Do you know if anyone at REC Marine         20 contained within Exhibit 5 --
 21   reviewed this document before it was filed?     21      MR. SALLEY:
 22     A No idea. No, I don't.                       22         Objection.
 23        MR. RHINE:                                 23 BY MR. RHINE:
 24            You can stop throwing this back        24   Q -- was verified with REC Marine?
 25        at me, Fred.                               25      MR. SALLEY:


                                                                              30 (Pages 117 to 120)
337-237-4434                                  goDEPO                                     800-503-2274
                                           www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 31 of 64

                                                  121                                                    122
  1             Objection. Do not answer it.             1         MR. SALLEY:
  2         MR. RHINE:                                   2             Let me see that document.
  3             Fred, please let me finish my            3         THE WITNESS:
  4         question before you object.                  4             This one?
  5         MR. SALLEY:                                  5         MR. SALLEY:
  6             Well, I thought you were                 6             Yeah. The one he just handed
  7         finished.                                    7         you.
  8         MR. RHINE:                                   8   BY MR. RHINE:
  9             You objected at the point I              9      Q Do you know anything about the prior
 10         said, "Do you know if." So please           10   lawsuit that Mr. Richard filed against REC
 11         just let me finish my question.             11   Marine and Gulf Offshore Logistics in federal
 12         That's all I ask.                           12   court in Galveston?
 13         MR. SALLEY:                                 13      A No, I do not.
 14             Well, proceed.                          14      Q Okay. Who, at REC Marine, would have
 15         THE WITNESS:                                15   the most information related to that lawsuit?
 16             I've never seen this document           16      A My attorney.
 17         before.                                     17      Q Okay. I didn't ask about your
 18   BY MR. RHINE:                                     18   attorney, sir.
 19     Q Okay. Do you know if anyone at REC            19      A Yeah.
 20   Marine has seen it?                               20      Q Who, at REC Marine, would have the
 21     A To my knowledge, no.                          21   most information related to that?
 22     Q Do you know if anyone at REC Marine           22      A For something like that, I would.
 23   has confirmed all the factual allegations         23   I've never seen it before, don't know a thing
 24   within this document?                             24   about it.
 25     A I've never seen it. I don't know.             25      Q You're unaware, of one way or the

                                                  123                                                    124
  1   other, anything about the prior lawsuit that's     1   representative for REC Marine, are you aware
  2   filed?                                             2   of any financial loss that REC Marine suffered
  3      A No.                                           3   as a result of the prior lawsuit filed by
  4      Q Okay. Can you testify for me here             4   Dequincy Richard?
  5   today, under oath as the corporate                 5      A I know at one time -- I don't know if
  6   representative for REC Marine, about any           6   it was your law firm or somebody involved --
  7   damages that REC Marine sustained as a result      7   filed a case to -- to hold money or to
  8   of the filing of the prior lawsuit?                8   something along those lines so we can get paid
  9      A Damages?                                      9   by a customer.
 10      Q Correct.                                     10      Q Okay.
 11      A Can you explain what you mean by             11      A But the exact extent of that, the
 12   damages? I mean, I --                             12   attorneys would handle that, not me.
 13      Q What do you consider damages, sir?           13      Q Do you have any first -- any
 14      A If a tree fell on this roof right            14   information for REC as to how much money
 15   here.                                             15   you're alleging was withheld?
 16      Q Okay.                                        16      A No.
 17      A That's what I'm saying. I don't know         17      Q Was any money ever actually withheld
 18   what you -- that's what I'm saying. I don't       18   by your customer?
 19   know what you mean my "damages".                  19      A That, I don't know. I know we wasn't
 20      Q Let me rephrase it.                          20   getting paid for awhile. But was it due to
 21      A No. I -- I don't know specifically.          21   that, I'm not privy of that information. I
 22   But when lawsuits are filed against us, they      22   don't know.
 23   are brought to my attention. But I don't          23      Q Who, at REC Marine, would have that
 24   recall receiving one or seeing one.               24   information?
 25      Q Sitting here today, as the corporate         25      A I don't -- maybe, the owner. I don't


                                                                                  31 (Pages 121 to 124)
337-237-4434                                   goDEPO                                         800-503-2274
                                            www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 32 of 64

                                                     125                                                   126
  1   know.                                                 1         statement is so blatantly false.
  2      Q Okay. Do you know who REC Marine                 2         MR. RHINE:
  3   hired, in order to defend that action?                3             Are you finished, Fred.
  4      A No.                                              4         MR. SALLEY:
  5      Q Do you have any information,                     5             For the moment.
  6   testifying on behalf of REC Marine, as to how         6   BY MR. RHINE:
  7   much in attorney fees were expended in                7      Q Okay. Did REC Marine authorize each
  8   handling --                                           8   and every attempt that was made, in order to
  9      A No.                                              9   file Exhibit 5?
 10      Q -- the defense of that litigation?              10         MR. SALLEY:
 11      A No.                                             11             Counsel, let -- let me stop you
 12      Q Was REC Marine aware that your                  12         right there. There's been one filing
 13   attorney has attempted to file this document         13         of that document, and it will be
 14   eight separate times?                                14         filed eventually. But I don't know
 15          MR. SALLEY:                                   15         when. So quit mischaracterizing the
 16              Objection. Counsel, that's just           16         physical activities that it involves.
 17          a total misstatement.                         17         THE WITNESS:
 18          THE WITNESS:                                  18             I'm not aware.
 19              I don't know what document                19   BY MR. RHINE:
 20          you're referring to.                          20      Q Okay. Did you know that your
 21   BY MR. RHINE:                                        21   attorney was attempting to sue me, personally
 22      Q Exhibit 5?                                      22   --
 23      A No, I have no idea.                             23         MR. SALLEY:
 24          MR. SALLEY:                                   24             Objection.
 25              Let me object because that                25

                                                     127                                                   128
  1   BY MR. RHINE:                                         1     MR. RHINE:
  2      Q -- in this case?                                 2        What's the basis of your
  3        MR. SALLEY:                                      3     instruction to the witness not to
  4           Objection. You deserved to be                 4     answer the question?
  5        sued.                                            5     MR. SALLEY:
  6        THE WITNESS:                                     6        He doesn't know any response,
  7           No.                                           7     and it's a legal issue. I'm the
  8   BY MR. RHINE:                                         8     attorney. I deal with the legal
  9      Q Did anyone at REC Marine authorize               9     issues.
 10   your counsel to bring the attempted claims           10     MR. RHINE:
 11   against me, personally?                              11        You don't believe it's a fact as
 12      A No.                                             12     to how much in attorney fees are in
 13      Q I'm not sure if I asked it, and I               13     dispute in this litigation?
 14   apologize if I'm repeating it. Did -- do you         14     MR. SALLEY:
 15   know how much your attorney charged to               15        Counsel, he has already
 16   research, draft, file the Compulsory Counter         16     indicated he was not aware of it. He
 17   Claim and Third Party Complaint of Gulf              17     does not know the amount. Other
 18   Offshore Logistics, LLC, and REC Marine              18     people do. REC has a man there
 19   Logistics, LLC?                                      19     that's totally familiar with it --
 20        MR. SALLEY:                                     20 BY MR. RHINE:
 21           Objection.                                   21  Q Sir --
 22        THE WITNESS:                                    22     MR. SALLEY:
 23           No.                                          23        -- and authorizes action on it.
 24        MR. SALLEY:                                     24 BY MR. RHINE:
 25           Do not answer.                               25  Q -- do you know who, at REC is, quote,


                                                                                    32 (Pages 125 to 128)
337-237-4434                                    goDEPO                                          800-503-2274
                                             www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 33 of 64

                                                 129                                                     130
  1   "totally familiar" with the attorney fees in      1   documents because they're supposed to have
  2   this case and who authorizes action on it?        2   responses within the same document as the
  3      A No. No, I'm not. I don't deal with           3   answers. But that was not done by your
  4   Fred a whole lot. The only other person I         4   attorney. So we'll have to consult Exhibit 7,
  5   know that may have dealt with him was, maybe,     5   which is the interrogatories, and then, the
  6   Brian Harris.                                     6   responses, which I believe I marked as Exhibit
  7      Q Do you think Brian Harris, the safety        7   6. And then, I will visit with you about
  8   representative, would be the one who is both      8   those discovery responses. Okay?
  9   authorizing the attorney's actions and paying     9      A All right.
 10   his bills?                                       10      Q Have you seen these before?
 11      A I think he would pass the invoices up       11      A No.
 12   to where they need to go to be paid. I don't     12      Q Okay.
 13   know if he's the person to approve our           13         MR. SALLEY:
 14   attorney's responses.                            14            And, counsel, I would ask you if
 15      Q Do you know who that is?                    15         they appear anywhere on the Exhibit
 16      A No. I think Fred would do that on           16         A? I think not, and I object to it.
 17   his own, I'm assuming.                           17         But you can ask him.
 18      Q I'm gonna hand you what's marked as         18   BY MR. RHINE:
 19   Exhibit 6 and Exhibit 7 to the deposition of     19      Q Sir, can you go back to Exhibit 2?
 20   REC Marine, sir. I'll represent to you that      20      A Okay.
 21   these are both the interrogatories that were     21      Q Exhibit 2 is the Notice of Deposition
 22   asked by my client, Dequincy Richard, as well    22   that you were given by, I believe, your
 23   as the responses and objections of REC Marine    23   counsel?
 24   Logistics, LLC to those interrogatories.         24      A Yes, sir.
 25   Unfortunately, I have to give you two            25      Q And you understood that pursuant to

                                                 131                                                     132
  1   that notice, REC Marine was required under the    1           You did not include --
  2   Federal Rules of Civil Procedure to designate     2        MR. RHINE:
  3   someone to testimony on its behalf related to     3           -- number eight deals with the
  4   all of these?                                     4        pleadings. Number twenty-four, on
  5      A Uh-huh. (Affirmative response.)              5        this notice, deals with the answers
  6   Okay.                                             6        to discovery.
  7      Q Okay. Are you here today to testify          7        MR. SALLEY:
  8   regarding all of the topics that were listed      8           Counsel, your request on Exhibit
  9   on that notice?                                   9        8 are so nonspecific as to be
 10          MR. SALLEY:                               10        objectionable. And I do object, and
 11             Counsel, objection. He doesn't         11        I have objected. I did not delay
 12          know that. I don't know that, yet,        12        your taking of this deposition
 13          either. It depends on what he knows.      13        because I thought you might use it
 14          But you did not ask for somebody to       14        for something useful, other than just
 15          review anybody's pleadings and            15        nonsensical arguments.
 16          certainly, not answers to                 16        MR. RHINE:
 17          interrogatories.                          17           Are you finished, Fred?
 18          MR. RHINE:                                18        MR. SALLEY:
 19             Okay.                                  19           I am not finished.
 20          MR. SALLEY:                               20        MR. RHINE:
 21             Then, you did not --                   21           Okay. Go on. Finish your
 22          MR. RHINE:                                22        objection so we can proceed.
 23             To correct -- to correct your          23        MR. SALLEY:
 24          misrepresentation --                      24           No. I'm finished for the
 25          MR. SALLEY:                               25        moment. You may proceed, but you


                                                                                 33 (Pages 129 to 132)
337-237-4434                                   goDEPO                                        800-503-2274
                                            www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 34 of 64

                                                   133                                                   134
  1         haven't done anything with regard to          1 accurate?
  2         a 30(b)(6) deposition that I've been          2      MR. SALLEY:
  3         able to determine.                            3          Counsel, he has been designated
  4         MR. RHINE:                                    4      as a witness to respond to a
  5             Are you finished now?                     5      30(b)(6).
  6         MR. SALLEY:                                   6      MR. RHINE:
  7             For the moment.                           7          Okay. Identify every topic on
  8   BY MR. RHINE:                                       8      that exhibit that this witness is
  9      Q Okay. Sir, do you see topic number             9      testifying about.
 10   twenty-four on the Notice of Deposition;           10      MR. SALLEY:
 11   wherein, REC Marine Logistics was requested to     11          I don't have to. You filed it
 12   designate someone regarding its answers and        12      with too short a notice. I would
 13   responses to Richard's discovery?                  13      have filed a written objection, but I
 14      A I'm sorry, where are you at?                  14      wanted to proceed. And you seemed to
 15      Q Topic twenty-four on Exhibit 2.               15      want to go ahead with it.
 16         MR. SALLEY:                                  16      MR. RHINE:
 17             To which, counsel, that is just          17          Okay. For the record, what
 18         simply too vague. And it's                   18      specific Federal Rule of Civil
 19         objectionable.                               19      Procedure gives you the authority to
 20         THE WITNESS:                                 20      refuse to identify what topic this
 21             Your answers and responses to            21      witness is testifying about?
 22         Richard's discovery to you?                  22      MR. SALLEY:
 23   BY MR. RHINE:                                      23          Your failure to file it with
 24      Q Yes, sir. You've been designated to           24      timely notice.
 25   testify regarding this topic. Is that              25      MR. RHINE:

                                                   135                                                   136
  1           Okay. Fred, I again ask you                 1       MR. RHINE:
  2        what specific Federal Rule of Civil            2           You've made this --
  3        Procedure was violated and gives you           3       MR. SALLEY:
  4        the authority to refuse to identify            4           -- to try to get ten times more
  5        which of the topics this witness is            5       than you're entitled to out of very
  6        testifying about?                              6       vague materials.
  7        MR. SALLEY:                                    7       MR. RHINE:
  8           You didn't go through the                   8           You believe, during the
  9        topics. You just went here, there,             9       deposition of REC Marine's corporate
 10        and everywhere. And it's not a                10       representative, that Mr. Richard's
 11        timely notice, but I'm trying to              11       counsel here is not entitled to ask
 12        facilitate it. If you want to quit,           12       questions?
 13        we'll go home.                                13       MR. SALLEY:
 14        MR. RHINE:                                    14           You've been entitled to ask a
 15           So you're still not answering my           15       lot, but many would have been purely
 16        question?                                     16       objectionable because they're too
 17        MR. SALLEY:                                   17       vague and inspecific.
 18           No. You don't get to ask the               18       MR. RHINE:
 19        questions here. Do you realize that?          19           Okay.
 20        You're neither a judge, nor jury, nor         20       MR. SALLEY:
 21        anything else.                                21           On a 30(b)(6) deposition, the
 22        MR. RHINE:                                    22       party to whom they are directed is
 23           Okay.                                      23       entitled to certainty and clarity.
 24        MR. SALLEY:                                   24       And you have provided neither.
 25           But you have --                            25           Now, if you want to ask


                                                                                 34 (Pages 133 to 136)
337-237-4434                                   goDEPO                                       800-503-2274
                                            www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 35 of 64

                                                   137                                                   138
  1        questions, proceed. Otherwise, let's           1   BY MR. RHINE:
  2        go home.                                       2      Q Sir, are you here to testify
  3 BY MR. RHINE:                                         3   regarding topic twenty-four?
  4    Q All right. Sir, are you prepared to              4         MR. SALLEY:
  5 testify about REC Marine's answers and                5            He doesn't determine that. I
  6 responses to Richard's discovery?                     6         determine that.
  7        MR. SALLEY:                                    7         THE WITNESS:
  8           Objection. That's up to me.                 8            I'm gonna listen to my attorney
  9        Ask him a question.                            9         on it.
 10        MR. RHINE:                                    10   BY MR. RHINE:
 11           I just asked him a question,               11      Q Sir, you're not gonna answer whether
 12        Fred.                                         12   or not you're -- you're to provide --
 13        MR. SALLEY:                                   13         MR. SALLEY:
 14           To which, I objected. Ask him              14            He's not. He is not.
 15        another, a different question.                15         MR. RHINE:
 16        MR. RHINE:                                    16            Fred, I again ask you not to
 17           You are not going to allow this            17         interrupt my questions.
 18        witness to answer whether or not he's         18         MR. SALLEY:
 19        going to testify on this topic?               19            You can ask. But when they're
 20        MR. SALLEY:                                   20         purely objectionable and obnoxious, I
 21           He doesn't control that,                   21         am gonna respond. And you know that.
 22        counsel, and you know that. Let's             22         MR. RHINE:
 23        don't be idiotic about the whole              23            So you're gonna continue to
 24        thing.                                        24         interrupt my questions of this
 25                                                      25         witness?

                                                   139                                                   140
  1         MR. SALLEY:                                   1   interrogatories that were served?
  2            If necessary.                              2      A I'm not aware. I don't know.
  3   BY MR. RHINE:                                       3      Q Okay. Do you know if anyone at REC
  4     Q Sir, I go back --                               4   Marine answered them?
  5         MR. SALLEY:                                   5      A No, I'm not aware.
  6            If you continue -- if you                  6      Q Who, at REC Marine, would know that?
  7         continue to do purely objectionable           7      A I'm not aware. Normally, I would see
  8         things, I'm going to object.                  8   something like this.
  9   BY MR. RHINE:                                       9      Q I think earlier, you talked about
 10     Q Sir, I go back to my question.                 10   some of your involvement in other lawsuits,
 11   You're gonna refuse to answer whether or not       11   how you would receive discovery requests,
 12   you're prepared to testify regarding topic         12   items related to that.
 13   twenty-four?                                       13      A Uh-huh. (Affirmative response.)
 14         MR. SALLEY:                                  14      Q Normally, during your earlier --
 15            I -- I -- I've told him. Go to            15   well, during -- strike that. That's one of
 16         something else.                              16   the things you do, I guess, as the operations
 17   BY MR. RHINE:                                      17   manager, is you facilitate responding to that
 18     Q Sir, are you gonna refuse to answer            18   discovery?
 19   that question?                                     19      A Correct.
 20     A And based off my legal counsels, yes.          20      Q All right. Was this discovery ever
 21     Q Have you ever seen Exhibit 6 before?           21   given to you to facilitate responding to?
 22     A No.                                            22      A No.
 23     Q Have you ever seen Exhibit 7 before?           23      Q Is there ever an instance when
 24     A No.                                            24   discovery that was answered by REC Marine
 25     Q Who, at REC Marine, answered the               25   would be given to someone else, instead of


                                                                                  35 (Pages 137 to 140)
337-237-4434                                   goDEPO                                         800-503-2274
                                            www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 36 of 64

                                                 141                                                     142
  1   you?                                              1    initially. If you go to Exhibit 7 --
  2      A No.                                          2           MR. SALLEY:
  3      Q Do you know why they're not verified?        3               Objection to that comment. I
  4      A I'm sorry, can you explain it?               4           don't think you will, counsel. Don't
  5      Q Do you understand what it means to           5           make any -- such a threatening
  6   include a verification with interrogatory         6           statement like that again in this
  7   responses?                                        7           deposition, or it will be over.
  8      A No.                                          8           MR. RHINE:
  9      Q I'll move on. Sitting here today,            9               I've no idea what you're talking
 10   can you tell me what REC Marine did, in order    10           about, Fred.
 11   to ensure that all of the information            11           MR. SALLEY:
 12   contained within its interrogatory responses     12               I'm sure you don't.
 13   was correct?                                     13    BY MR. RHINE:
 14      A I've had no dealings with it.               14       Q Can you go to Exhibit 7 for me, sir.
 15      Q Sir, we're gonna go through and ask         15    Is the proper legal name of the plaintiff "REC
 16   you some questions related to these              16    Marine Logistics, LLC"?
 17   interrogatories and the responses that were      17       A Correct.
 18   previously given. I understand your testimony    18       Q I think you testified earlier, it
 19   is that you don't know that anyone at REC has    19    hasn't ever gone by any other names?
 20   ever responded to these or provided              20           MR. SALLEY:
 21   information related to it. Is that accurate?     21               And what is that question for?
 22      A Agreed.                                     22           Objection.
 23      Q Okay. Now, I'm going to go through          23           THE WITNESS:
 24   and have to get REC to answer the                24               I work for REC Marine Logistics
 25   interrogatories that were served on them         25           since I've worked for Ronald

                                                 143                                                     144
  1         Chaddock. It's always been REC              1       response?
  2         Marine Logistics, to my knowledge.          2       MR. RHINE:
  3   BY MR. RHINE:                                     3           Stop coaching your witness.
  4      Q That's all I was trying to clarify,          4       MR. SALLEY:
  5   sir. Can you look at interrogatory number         5           No. Do you know any facts with
  6   four, "Please identify any and all persons        6       which to respond?
  7   known to you to have knowledge of the relevant    7   BY MR. RHINE:
  8   facts upon which this lawsuit is based."          8     Q Can you please answer interrogatory
  9      A Where you at, sir? Where you at?             9   number four on behalf of REC Marine, sir?
 10      Q On Exhibit 7, number four.                  10       MR. SALLEY:
 11      A "Can you identify a tangible thing"?        11           Objection.
 12      Q No.                                         12       THE WITNESS:
 13      A Am I wrong?                                 13           On -- number seven, "State when
 14      Q Just keep going. Sorry. Keep going.         14       and where and under what
 15      A Okay. Go ahead.                             15       circumstances you first became aware
 16      Q "Please identify any and all persons        16       that Richard --
 17   known to you to have knowledge of the relevant   17   (WHEREUPON, THE COURT REPORTER REQUESTED THE
 18   facts upon which this lawsuit is based." Can     18   DEPONENT TO READ SLOWER.)
 19   you answer that question for REC Marine?         19       THE WITNESS:
 20         MR. SALLEY:                                20           I'm just always trying to do it
 21             Objection. It's been asked.            21       real fast to go through it.
 22         It's been answered. And for him to         22       MR. SALLEY:
 23         be asked to reanswer it, I don't           23           Just one word at a time.
 24         think is proper. I object.                 24       THE WITNESS:
 25             Do you know anything about the         25           Number seven, "State when, where


                                                                                  36 (Pages 141 to 144)
337-237-4434                                   goDEPO                                         800-503-2274
                                            www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 37 of 64

                                                145                                                     146
  1         and under what circumstances you           1      Q Who would I ask at REC Marine to
  2         first became aware that Richard was        2   determine if that answer of Brian Harris
  3         claiming to have sustained injuries        3   represents the complete knowledge of REC
  4         made the basis of this lawsuit."           4   Marine related to individuals involved in this
  5         That's the question you were asking        5   incident who may have knowledge of facts?
  6         me?                                        6      A Brian Harris would be -- besides
  7   BY MR. RHINE:                                    7   myself, Brian Harris. And everything has gone
  8      Q No, sir. Go to number four. "Please         8   through our attorney.
  9   identify any and all persons known to you to     9      Q All right. Okay. Can you turn to
 10   have knowledge of the relevant facts upon       10   question number five?
 11   which this lawsuit is based." Can you do that   11      A On the interrogatory?
 12   for me?                                         12      Q Yes, sir.
 13      A I would say Brian Harris.                  13      A Okay.
 14         MR. SALLEY:                               14      Q Can you read that to yourself?
 15             Objection.                            15      A My understanding, he fell or tripped
 16   BY MR. RHINE:                                   16   by walking down the steps.
 17      Q Anyone else?                               17      Q Okay.
 18      A Obviously, our attorney.                   18      A There is a handrail for him to hold
 19      Q Anyone else employed by REC Marine?        19   onto. And if I might be mistaken, there might
 20      A No.                                        20   be a handrail on both sides. Sometimes, there
 21      Q Okay. Who would I ask at REC Marine        21   are on the vessel. I don't know the specifics
 22   to determine if that answer represents the      22   of that vessel. The vessel was tied off,
 23   full amount of information available to the     23   obviously, since that's what they went to do.
 24   company?                                        24   So the vessel should have been steady. So by
 25      A Repeat your question, again.               25   him walking on the stairs -- they had this

                                                147                                                     148
  1   witness. She walked up the stairs right there    1   injuries made the basis of this lawsuit"?
  2   and didn't trip. So I would say it's -- if       2   When was REC Marine first informed by
  3   you would have fallen, that would have been      3   Mr. Richard related to the incident.
  4   your own fault, not Laris Buildings. That's      4         MR. SALLEY:
  5   kind of what I would base that off.              5            Objection. That question is not
  6      Q Did REC Marine ever conduct an              6         understandable. You're trying to ask
  7   investigation into the incident?                 7         two at one time. I ask you to repeat
  8      A To my knowledge, no.                        8         the question.
  9      Q Has REC Marine ever requested a             9   BY MR. RHINE:
 10   deposition occur in this lawsuit?               10      Q Do you see interrogatory number
 11      A To my knowledge, no.                       11   seven, sir?
 12      Q Okay. Let's go to question seven,          12      A Yes, I do.
 13   please, of the interrogatories. And I'm sorry   13      Q I'm gonna ask you some questions --
 14   my phone keeps going on, sir. But, as           14         MR. SALLEY:
 15   you were --                                     15            That's not the objection.
 16      A That means you're busy.                    16   BY MR. RHINE:
 17      Q -- aware, we called the Court. So I        17      Q -- related to that. Okay?
 18   don't want to have it silenced --               18         MR. SALLEY:
 19      A Understand.                                19            That's not the objection. Did
 20      Q -- in case the Court calls us back.        20         we take the last incomplete improper
 21      A Not a problem.                             21         question off? If not, let's go
 22      Q All right. "State when and where --        22         clarify that.
 23   excuse me. "State when, where, and under what   23         MR. RHINE:
 24   circumstances you first became aware that       24            Fred, please stop.
 25   Richard was claiming to have sustained the      25         MR. SALLEY:


                                                                               37 (Pages 145 to 148)
337-237-4434                                  goDEPO                                       800-503-2274
                                           www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 38 of 64

                                                      149                                                   150
  1           I've made an objection. Now,                   1   (WHEREUPON, THE COURT REPORTER ASKS FOR A
  2       either --                                          2   BRIEF PAUSE TO CATCH UP.)
  3       MR. RHINE:                                         3   BY MR. RHINE:
  4           Fred, please stop. I've moved                  4     Q Sir, I'm going to ask you some
  5       on. Does that make you happy?                      5   questions related to interrogatory number
  6       MR. SALLEY:                                        6   seven.
  7           Do you withdraw the question?                  7     A Uh-huh. (Affirmative response.)
  8       MR. RHINE:                                         8     Q Do you understand that?
  9           I've moved on. I just said it.                 9     A Yes.
 10       I've moved on. Is that adequate for               10     Q Okay. When was REC first informed by
 11       you, Fred? I'm asking a different                 11   Mr. Richard about the incident?
 12       question of this witness.                         12     A I don't know the exact time or date.
 13       MR. SALLEY:                                       13   Just based off what we do is, I'm sure, the
 14           I'm not the one that decides.                 14   captain of the vessel called our office and
 15       MR. RHINE:                                        15   spoke to Brian Harris. Brian would have
 16           Or are you gonna keep with                    16   probably came in and verbally told me.
 17       speaking objections that are                      17     Q Do you know what the captain said to
 18       improper.                                         18   Brian Harris?
 19       MR. SALLEY:                                       19     A No, I sure don't.
 20           I'm not the one that decides                  20     Q Are you aware that the captain was
 21       those things. The Court does.                     21   deposed, I think, last week?
 22 BY MR. RHINE:                                           22     A No.
 23   Q Sir, I'm going to ask you some                      23     Q Okay. During the captain's
 24 questions related to interrogatory seven. I'm           24   deposition, he indicated that he was present
 25 sorry. I've attempted --                                25   when the incident occurred. Does REC Marine


                                                      151                                                   152
  1   dispute that, at all?                                  1   him to, I believe, it's Occupational Medical
  2      A I'm -- I didn't -- I have -- really               2   Services and had him checked out.
  3   have no part in this incident. So I really             3      Q Okay.
  4   don't know, not aware.                                 4      A And based off of what they saw, he
  5      Q What happened, once the captain                   5   was released to return to full duty.
  6   called and alerted your safety officer, Brian          6      Q Okay. When a captain calls to shore
  7   Harris, that an incident had occurred?                 7   --
  8      A We make it a point to -- to get them              8      A Uh-huh. (Affirmative response.)
  9   off the vessel. We get them treatment, as              9      Q -- in order to report an incident,
 10   fast as we can get them there.                        10   what documents are generated by Brian Harris
 11      Q Do you know where the vessel was                 11   related to that?
 12   located at the time of the incident?                  12      A Maybe, an e-mail, depending on the
 13      A No.                                              13   time that it would have happened after hours.
 14      Q Okay. Do you know how Mr. Richard                14   But he would just receive his Vessel Report.
 15   was taken off the vessel?                             15      Q How does the captain call? Does he
 16      A No.                                              16   do it on his radio?
 17      Q Do you know if he was taken my boat              17      A He might do it either the vessel
 18   or by helicopter?                                     18   phone or his cell phone. I don't know how it
 19      A No. I -- he wouldn't be brought by               19   was done this particular time, no idea.
 20   boat or helicopter. That's a major -- that I          20      Q Are all the calls that are received
 21   would be involved with.                               21   by Brian Harris logged in some way just to
 22      Q What happened after Mr. Harris was               22   keep records?
 23   notified about it?                                    23      A No. No.
 24      A To my knowledge, he -- they picked               24      Q Are calls that are specifically
 25   him up on the first opportunity and brought           25   incident related logged in any manner?


                                                                                     38 (Pages 149 to 152)
337-237-4434                                    goDEPO                                           800-503-2274
                                             www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 39 of 64

                                                153                                                          154
  1      A No.                                          1   you don't know what, if any, of that medical
  2      Q Okay. Other than an e-mail that may          2   treatment onboard the boat occurred for
  3   or may not have been sent from Mr. Harris --      3   Mr. Richard after the incident?
  4      A Uh-huh. (Affirmative response.)              4      A No. I'm not aware of any.
  5      Q -- are there any other documents or          5      Q What is REC's policy related to what
  6   notes or papers that would be generated           6   a captain is supposed to do after an incident
  7   related to a call from a vessel that an           7   occurs? What is the captain supposed to do
  8   incident had occurred?                            8   afterwards?
  9      A No.                                          9      A Make sure, I mean, to make sure the
 10      Q Do you know if Mr. Richard received         10   alleged incident, person with the incident, is
 11   any treatment while he was onboard the DUSTIN    11   comfortable, call the office immediately to
 12   DANOS?                                           12   report anything, and to write a report. Or
 13      A No.                                         13   the injured party, if they want to, they can
 14      Q You don't know, or he did not receive       14   write the report, themselves.
 15   treatment?                                       15      Q How long is the -- is it a standard
 16      A I don't know if he did or not.              16   form that the captain has to fill out for --
 17      Q If Mr. Richard had received treatment       17      A Yes. A vessel incident here on this
 18   onboard the vessel, what records would be        18   report.
 19   generated related to that?                       19      Q How many pages is that?
 20      A None, other than, you know, it could        20      A Just one page, unless there's more to
 21   be verbal from the captain stating, you know,    21   the story and somebody needs to use a --
 22   put ice on it, ask them to rest, took Aleve,     22   normally, it's just a regular sheet of
 23   whatever it may be. It would be something        23   looseleaf paper out of a tablet.
 24   basic and simple but probably verbal.            24      Q Okay. I assume everything we've
 25      Q Okay. Sitting here today, though,           25   discussed related to what the captain is

                                                155                                                          156
  1   supposed to do after the accident is contained    1   at the time of the incident?
  2   within the GOL, LLC safety manual?                2      A No.
  3      A Correct.                                     3      Q Is that correct, though, that there
  4      Q Are there other policies that REC            4   should have been four crew members?
  5   Marine has in place that govern the captain or    5      A Should be two captains and two
  6   any of the crews' actions in what's supposed      6   deckhands. That would include Dequincy
  7   to occur after an incident?                       7   Richard.
  8      A No. What we just discussed is what           8      Q We're gonna look at the boat logs
  9   would be -- be in the manual.                     9   later.
 10      Q Are witness statements supposed to be       10      A Uh-huh. (Affirmative response.)
 11   taken?                                           11      Q I think that the crew members are
 12      A They can be, if requested by the            12   identified on the boat logs. Is that
 13   safety department.                               13   accurate?
 14      Q Okay. Following an incident, then,          14      A Should be.
 15   during the completion of the Incident Report,    15      Q Okay. Can you go to interrogatory
 16   does the captain or is the captain supposed to   16   number thirteen, please. If you can, just
 17   have, I guess, dialogue with the safety          17   review that interrogatory for me. Then, I'm
 18   department?                                      18   gonna ask some questions related to it.
 19      A I would imagine they spoke on the           19      A No. I'm not aware of any work --
 20   phone about this.                                20      Q Okay.
 21      Q Okay.                                       21      A -- being done to the vessel.
 22      A But if they took any witness                22      Q Since the date of the incident, there
 23   statements or not, I'm unaware.                  23   have been no repairs to the stairs involved?
 24      Q Do you know who, the four crew              24      A Not to my knowledge, no.
 25   members of the DUSTIN DANOS crew members were    25      Q Prior to coming down here to testify,


                                                                                  39 (Pages 153 to 156)
337-237-4434                                  goDEPO                                          800-503-2274
                                           www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 40 of 64

                                                  157                                                    158
  1   what information did you review to make sure       1      A Depends on what it is. Something
  2   that that answer was correct?                      2   simple, probably no report.
  3      A None.                                         3      Q Okay.
  4      Q Do y'all have an engineering                  4      A A tire's got to be rehung, the chain
  5   department at REC Marine?                          5   might have broke, something simple. If it's
  6      A We have port captains.                        6   an engine, you know, something that's a major
  7      Q Port captains?                                7   problem with the vessel, it would be
  8      A Correct.                                      8   documented by an e-mail.
  9      Q I think your port captain that would          9      Q Would repair work to the steps,
 10   have been over the DUSTIN DANOS was Casey         10   specifically, those involved in the incident,
 11   Curole?                                           11   rise to the level that various documents would
 12      A Correct.                                     12   need to be generated, such as e-mails,
 13      Q All right. Did you call Casey Curole         13   documenting it or not?
 14   before this deposition to discuss any repairs     14      A The vessel, we would always keep our
 15   which may or may not have been done to the        15   vessels seaworthy. So we wouldn't have a
 16   steps onboard the vessel?                         16   problem with the vessel. Something like that,
 17      A No, I did not.                               17   a vessel going offshore, we wouldn't have a
 18      Q Besides Casey Curole, who else, at           18   problem with the steps. It would have been
 19   REC Marine, would have knowledge as to whether    19   addressed before the vessel left the dock.
 20   or not repairs were done in the incident          20      Q And again, if repairs were needed to
 21   location?                                         21   be made to the steps, would it rise to the
 22      A He would be the one person.                  22   level that a document would be generated?
 23      Q Okay. When repairs or modifications          23      A I would highly doubt it.
 24   are done on the vessel, what documents are        24      Q If repairs were done at port before
 25   generated?                                        25   it went offshore, in order to ensure that the

                                                  159                                                    160
  1   vessel remained seaworthy --                       1      Q Both in port and while the ship is in
  2      A Uh-huh. (Affirmative response.)               2   the Gulf?
  3      Q -- it would have been done by Casey           3      A Correct. I would -- I would assume,
  4   Curole?                                            4   sure, they do them when they're offshore.
  5         MR. SALLEY:                                  5   Correct.
  6            Objection. Let me ask you to              6      Q For instance, one of the inspections
  7         set a time. At what time?                    7   that will occur is, when the ship is in port,
  8   BY MR. RHINE:                                      8   to see if there is any minor repair work that
  9      Q At any time since the incident, sir?          9   needs to done before it goes offshore?
 10      A To my knowledge, no. Maybe -- let me         10      A Correct.
 11   ask you to repeat the question.                   11      Q And during that, obviously, you know,
 12      Q Let's fair. Let me rephrase.                 12   if -- if a step needed to be fixed, it would
 13      A Yeah.                                        13   be done prior to the ship going offshore?
 14      Q Maybe, that can help us out here.            14      A Correct.
 15      A All right.                                   15      Q If, at any point since the incident
 16      Q You testified earlier that, you know,        16   occurred, a repair was made while the ship was
 17   REC Marine's intent, obviously, is to keep all    17   in port, would it have been Casey Curole, who
 18   their ships seaworthy?                            18   was present during that, or other people?
 19      A Correct.                                     19      A The crew, maybe. But Kasey -- Kasey
 20      Q You're not gonna let them go                 20   would make a phone call to somebody to go,
 21   offshore, if they're not seaworthy. Correct?      21   weld, or whomever it may be, to go repair any
 22      A Correct.                                     22   kind of welding work, if it be needed.
 23      Q And as part of that, there's probably        23      Q Okay. Sitting here today, other than
 24   regular inspections that occur?                   24   noting that y'all always try to keep the
 25      A Correct.                                     25   vessels seaworthy, you don't know specifically


                                                                                  40 (Pages 157 to 160)
337-237-4434                                    goDEPO                                        800-503-2274
                                             www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 41 of 64

                                                 161                                                  162
  1   what may or may not have happened since the       1         MR. SALLEY:
  2   incident date --                                  2             Objection.
  3      A No. No.                                      3         THE WITNESS:
  4      Q Okay.                                        4             It would be on the application,
  5      A No.                                          5         but I -- I'm not -- I don't look at
  6      Q And to figure out if repairs had been        6         the applications. I have not looked
  7   made, we would either need to visit with Casey    7         at the application.
  8   Curole, who probably has the most knowledge;      8   BY MR. RHINE:
  9   but crew members may know, as well. Is that       9      Q Does REC Marine believe that
 10   correct?                                         10   Mr. Richard made up this incident?
 11      A Correct.                                    11      A Yes.
 12      Q Sitting here today, can you identify        12      Q Does REC Marine think that the entire
 13   the specific instructions that were given to     13   incident was staged?
 14   Mr. Richard by Captain McCain related --         14      A Yes.
 15      A No.                                         15      Q Okay. Does REC Marine dispute
 16      Q -- to the work he was doing?                16   Captain McCain's testimony that he was present
 17      A No.                                         17   during and witnessed the incident?
 18         MR. SALLEY:                                18         MR. SALLEY:
 19            Objection. Has nothing to do            19             Objection.
 20         with 30(b)(6).                             20         THE WITNESS:
 21   BY MR. RHINE:                                    21             I'm not aware of that. But as a
 22      Q I think you testified earlier, but I        22         staged accident, you can witness me
 23   just want to verify that REC Marine has no       23         falling on the stairs out here. I
 24   information or knowledge about whether or not    24         can fake an injury. I mean,
 25   Richard had done this type of work previously?   25         that's -- witnesses, you know --

                                                 163                                                  164
  1   BY MR. RHINE:                                     1   disappears. And then, we receive a -- a
  2      Q So let me clarify, then.                     2   lawsuit. I'm assuming that's from yourself.
  3      A Okay.                                        3   So he must have had some knowledge of what he
  4      Q I didn't mean to cut you off --              4   wanted to do by coming to work for us.
  5      A No. No. No.                                  5      Q So the -- the entirety of the factual
  6      Q -- if you're still answering.                6   background, which supports REC Marine's
  7      A I understand.                                7   defense that the fall sustained by Mr. Richard
  8      Q REC Marine, while acknowledging that         8   was staged, is that he walked down the steps
  9   Mr. Richard fell down the step on the vessel,     9   and fell. He then, disappears after the
 10   believes that that fall, itself, was staged?     10   incident and after his initial medical
 11         MR. SALLEY:                                11   treatment?
 12            Objection.                              12      A Uh-huh. (Affirmative response.)
 13   BY MR. RHINE:                                    13      Q And then, REC Marine is sued?
 14      Q Is that accurate?                           14         MR. SALLEY:
 15         MR. SALLEY:                                15            Objection, counsel.
 16            Objection.                              16   BY MR. RHINE:
 17         THE WITNESS:                               17      Q Are there any other facts that
 18            From -- from my understanding.          18   support that belief that REC Marine apparently
 19   BY MR. RHINE:                                    19   has that the incident was staged?
 20      Q Okay. What is your understanding            20         MR. SALLEY:
 21   based on?                                        21            Objection, couple. There's no
 22      A I mean, whether it was staged or not,       22         way that you could ask a question
 23   he walked down the stairs and -- and fell. He    23         like that on a 30(b)(6) deposition of
 24   worked, my understanding, he worked for about    24         a witness.
 25   a day and a half for us. And the next day, he    25


                                                                                41 (Pages 161 to 164)
337-237-4434                                   goDEPO                                       800-503-2274
                                            www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 42 of 64

                                                      165                                                      166
  1   BY MR. RHINE:                                          1          30(b)(6), and he doesn't have all of
  2      Q You can answer the question, sir.                 2          these hypothetical arguments that
  3      A Don't you think our assumption is                 3          he's obliged to make here.
  4   correct?                                               4   BY MR. RHINE:
  5      Q I obviously don't, or else I wouldn't             5      Q You can answer the question, sir.
  6   have brought the lawsuit.                              6      A I think it was a faked injury.
  7      A I'm -- I'm gonna stick --                         7      Q Okay. And all I'm trying to
  8      Q I'm just trying to identify what                  8   identify -- I get -- I get that REC Marine
  9   facts y'all have.                                      9   thinks it was fake.
 10      A I understand. No, I understand.                  10      A I understand.
 11   That's -- that's my personal opinion.                 11      Q I just need to know what supports
 12      Q Okay. Your personal opinion, being               12   that.
 13   REC Marine?                                           13      A Right.
 14          MR. SALLEY:                                    14      Q So that's what I'm asking. And
 15             He said, his personal opinion.              15   you've identified he walked down the steps and
 16   BY MR. RHINE:                                         16   fell. You've identified that he disappears
 17      Q Okay. Is it REC Marine's opinion                 17   after the incident. Y'all can't find him.
 18   that the incident was staged?                         18   And then, REC Marine is sued.
 19      A I'd have to say yes.                             19      A And he worked for us a day and a half
 20      Q Okay. Is REC Marine aware of                     20   before. And I think that's how long he worked
 21   anything which you didn't already identify to         21   for us on the vessel.
 22   the ladies and gentlemen of the jury to               22      Q And the short -- the short period of
 23   provide factual support for that claim?               23   time that --
 24          MR. SALLEY:                                    24      A Correct.
 25             Objection. We're here on a                  25      Q -- he worked for y'all?

                                                      167                                                      168
  1      A Correct.                                          1   at the time of accident." Did I read that
  2      Q Anything else you can think of,                   2   correctly?
  3   sitting here as the corporate representative           3      A Correct.
  4   for REC Marine, that supports the belief that          4      Q All right. I want you to turn and
  5   the incident was staged?                               5   look at Exhibit 6, which I believe is under
  6      A To the little involvement I've had in             6   your elbow. Oh, maybe not. And turn to
  7   this case, yes. I believe that it was -- REC           7   wherever the answer for number 18 is.
  8   Marine Logistics believes that.                        8      A (Witness complies.)
  9      Q Okay. And I'm just trying to                      9      Q Actually, hold off on that. Let me
 10   identify any other facts that exist which             10   just ask you some questions.
 11   support that belief.                                  11      A All right.
 12      A Yeah. I mean, we -- like I said, we              12         MR. SALLEY:
 13   didn't hear from him after the day it                 13             Are you withdrawing the previous
 14   happened. He went to his, obviously, y'all's          14         --
 15   doctor and got all these treatments or planned        15         MR. RHINE:
 16   medicals that were done my y'all's doctor, not        16             There wasn't a question pending,
 17   by our doctor.                                        17         Fred.
 18      Q Anything else?                                   18         MR. SALLEY:
 19      A No.                                              19             Well, you directed him to a
 20      Q If you turn to 18, please, of the                20         specific location which presupposes
 21   interrogatories.                                      21         there was a question about that
 22      A Okay.                                            22         number.
 23      Q Do you see that, "Identify the                   23         MR. RHINE:
 24   individuals who ordered, supervised or                24             Thank you. Thank you for your
 25   participated in the work performed by Richard         25         clarification, Fred.


                                                                                      42 (Pages 165 to 168)
337-237-4434                                    goDEPO                                            800-503-2274
                                             www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 43 of 64

                                                  169                                                      170
  1        MR. SALLEY:                                   1         MR. SALLEY:
  2            Is that withdrawn?                        2            I'm representing a client, and
  3        MR. RHINE:                                    3         you're going all over the place.
  4            I'm glad -- I'm glad you're               4         MR. RHINE:
  5        trying to clarify for the record.             5            You're being be unprofessional,
  6        MR. SALLEY:                                   6         Fred.
  7            Is that withdrawn?                        7         MR. SALLEY:
  8        MR. RHINE:                                    8            Can I assume that you've
  9            I'm glad your trying to clarify.          9         withdrawn anything with regard to
 10        MR. SALLEY:                                  10         what you've told him to look at?
 11            Is that withdrawn?                       11         MR. RHINE:
 12        MR. RHINE:                                   12            I've already stated I did.
 13            Sir, there wasn't a question             13         There was no question pending.
 14        pending, Fred. This isn't rocket             14         MR. SALLEY:
 15        science. Please stop deliberately            15            That's all you had to say.
 16        interrupting this deposition                 16         MR. RHINE:
 17        inserting yourself in an                     17            I'd appreciate if the
 18        unprofessional manner and making this        18         professionalism or lack, thereof,
 19        entire thing ridiculous.                     19         would stop. Thank you, sir.
 20        MR. SALLEY:                                  20   BY MR. RHINE:
 21            Counsel, we may have different           21      Q All right. I think earlier, when we
 22        views about --                               22   were talking about the incident, you stated
 23        MR. RHINE:                                   23   that Mr. Richard was attempting to catch a
 24            You're being unprofessional,             24   line and had some issues doing so. Is that
 25        Fred.                                        25   accurate?

                                                  171                                                      172
  1      A Not to my knowledge, no.                      1      Q Do you -- does REC Marine have any
  2      Q Okay. What was he doing at the time           2   information that he was not supposed to be in
  3   that he was hurt?                                  3   that location at the time --
  4      A Seems to me, that with the captain            4      A No.
  5   and himself, tied the vessel up.                   5      Q -- that he was tieing off the vessel?
  6      Q Was he doing that pursuant to the             6      A No.
  7   captain's instructions?                            7      Q Okay. Let's look in the answer for
  8      A To, I would say, normal job duties.           8   number 18 that was given by, apparently, not
  9      Q Okay. Was he on the steps at his              9   REC Marine. When --
 10   discretion, or was it something that was          10         MR. SALLEY:
 11   required?                                         11            Objection. Objection to the
 12      A It was his -- it's your job duties as        12         form and the question.
 13   a deckhand to tie the vessel up.                  13   BY MR. RHINE:
 14      Q Okay.                                        14      Q When in discovery, REC Marine was
 15      A And I'm guessing the captain was out         15   asked to identify the individuals who ordered,
 16   there, being he hadn't worked but one day, the    16   supervised or participated in the work
 17   captain was out there instructing him, showing    17   performed by Richard at the time of the
 18   him what he needs to be -- to do for his job.     18   accident, REC Marine answered, quote, "No one.
 19   Safely, I might add.                              19   Richard was on the stairs at his discretion
 20      Q Was he required to be on those steps         20   and was not performing any duties." Sir, you
 21   or that platform at the back of the vessel, in    21   will agree with me that that answer is
 22   order the tie off.                                22   incorrect?
 23      A I'm guessing it was.                         23         MR. SALLEY:
 24      Q Okay.                                        24            Objection.
 25      A Don't know for sure.                         25         THE WITNESS:


                                                                                  43 (Pages 169 to 172)
337-237-4434                                    goDEPO                                        800-503-2274
                                             www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 44 of 64

                                                     173                                                     174
  1            I was not there. So I can't                  1        objecting to what you've last asked.
  2         answer that correctly one way or the            2        And that's a matter of assumption.
  3         other.                                          3        Counsel assumed it that he was
  4   BY MR. RHINE:                                         4        through because of the events.
  5     Q Okay.                                             5        MR. RHINE:
  6     A All I can do is go off what's written             6            Anything else, Fred?
  7   on the accident report that he filled out.            7        MR. SALLEY:
  8     Q And at the time he was hurt, he was               8            No. You can proceed, but I'll
  9   working with the captain to tie off the               9        let you know the next time that you
 10   vessel. Right?                                       10        try to head off in a totally
 11     A That's what's in the Incident Report.            11        incorrect direction.
 12         MR. SALLEY:                                    12        MR. RHINE:
 13            Objection.                                  13            It's unprofessional, Fred.
 14   BY MR. RHINE:                                        14        You're being entirely unprofessional.
 15     Q That was one of the --                           15        MR. SALLEY:
 16         MR. SALLEY:                                    16            Well, you may think that.
 17            I made an objection. Counsel --             17        MR. RHINE:
 18         MR. RHINE:                                     18            You're violating the ethics,
 19            You can wait until I --                     19        what you're supposed to do --
 20         MR. SALLEY:                                    20        MR. SALLEY:
 21            Your question --                            21            Would you -- would you like me
 22         MR. RHINE:                                     22        to --
 23            Fred, it's ridiculous.                      23        MR. RHINE:
 24         MR. SALLEY:                                    24            -- professionalism that's
 25            The question was over, and I'm              25        required under our Federal Rules of

                                                     175                                                     176
  1       Civil Procedure.                                  1   supposed to?
  2       MR. SALLEY:                                       2      A Correct. Seems to be, yes.
  3          At this point -- at this point,                3      Q So stating that he was not performing
  4       would you like for me to leave and                4   any duties at that time would be incorrect?
  5       take the witness?                                 5      A I mean, based off of his job duties
  6       MR. RHINE:                                        6   were done, he was walking down the stairs. So
  7          I'm gonna keep making my record,               7   his tasks were over.
  8       and we're gonna take it up with the               8      Q Is REC Marine currently paying
  9       Court.                                            9   maintenance and cure benefits to my client?
 10       MR. SALLEY:                                      10      A I -- I -- I'm not aware. I don't
 11          You're not making any record.                 11   know.
 12       MR. RHINE:                                       12      Q Okay. Who would have that
 13          I know. It's two-thirds of you                13   information that I can visit with?
 14       with speaking objections and coaching            14      A Brian Harris.
 15       the witness in the middle of                     15      Q And you didn't visit with Mr. Harris
 16       questions, isn't it?                             16   related specifically to maintenance and cure
 17       MR. SALLEY:                                      17   before this deposition?
 18          But if you have a usable                      18      A No. To my -- to my knowledge, we're
 19       question that's not objectionable,               19   not. But I'm not 100 percent correct.
 20       proceed. That's why I came down here             20      Q Okay. Can you identify the factual
 21       today.                                           21   basis for REC Marine's refusal to pay
 22 BY MR. RHINE:                                          22   maintenance and cure?
 23   Q Sir, at the time he was on the                     23      A Instructed by attorney.
 24 platform attempting to tie off the vessel, was         24      Q Instructed by your attorney not to
 25 Mr. Richard performing the duties he was               25   pay?


                                                                                    44 (Pages 173 to 176)
337-237-4434                                    goDEPO                                          800-503-2274
                                             www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 45 of 64

                                                 177                                                   178
  1      A If we're not paying it, that's who           1   we try to take care of them to make sure
  2   would tell us.                                    2   they're, you know, brought back to MMI so they
  3      Q Sitting here today, other than               3   can go back to work for us. And he's never
  4   identifying that your attorney may have           4   responded, never had any contact with him.
  5   instructed you not to pay, can you identify       5      Q Do you know how many times REC Marine
  6   any of the facts that REC Marine relies on in     6   attempted to call my client?
  7   its refusal to pay for maintenance and cure?      7      A I'd say more than a dozen.
  8      A Repeat the question. I'm sorry.              8      Q What is that based on?
  9          MR. RHINE:                                 9      A Phone calls and going to his house
 10             Can you read that back to him?         10   and knocking on the door.
 11   (WHEREUPON, THE COURT REPORTER READS BACK THE    11      Q Okay. Who made those phone calls?
 12   PREVIOUS QUESTION.)                              12      A Brian Harris.
 13          THE WITNESS:                              13      Q Okay. Have you spoken with Brian
 14             No, other than was instructed.         14   Harris and asked him how many times he
 15   BY MR. RHINE:                                    15   attempted to reach out to Dequincy Richard?
 16      Q You have used a couple of times the         16      A Back when the -- all this took place,
 17   word "disappeared" in what happened after the    17   I'm sure we did numerous times.
 18   incident. Can you explain what you mean by       18      Q Okay. Prior to being deposed here
 19   that?                                            19   today, did you ask Mr. Harris how many times
 20      A We were unable to reach him, unable         20   he attempted to call my client?
 21   to have any contact with him. The phone was      21      A No.
 22   disconnected or it was not in service. I         22      Q Okay. Prior to giving your testimony
 23   think Brian maybe had gone to his address, the   23   today, as REC Marine's corporate
 24   residence he has on his application, and had     24   representative, did you ask Brian if he went
 25   no answer there. And if somebody is injured,     25   to what was believed to be Mr. Richard's home

                                                 179                                                   180
  1    address?                                         1           Does anybody need a break?
  2       A Oh, I know he did when he first --          2        THE WITNESS:
  3    the first happened. I know he did because we     3           I could use the restroom real
  4    knew where it was going.                         4        fast.
  5       Q How do you -- how do you know he did?       5        MR. RHINE:
  6       A He was instructed to by me.                 6           Okay. Let's go off the record.
  7       Q Okay. Do you know how many times he         7        THE VIDEOGRAPHER:
  8    went to Mr. Richard's address?                   8           We're off the error at 1:01.
  9       A One, for sure.                              9            (SHORT RECESS)
 10       Q Okay. The one time when he went to         10        THE VIDEOGRAPHER:
 11    Mr. Richard's address, do you know what date    11           We're back on the record at
 12    that occurred?                                  12        1:14.
 13       A No.                                        13   BY MR. RHINE:
 14       Q Was it a day after the incident, two       14     Q Sir, I'm gonna hand you what's -- I'm
 15    weeks?                                          15   gonna hand to your counsel to, hopefully, hand
 16       A Excuse me. I'm sure it was within a        16   you what's marked as Exhibit A.
 17    few days afterwards.                            17        MR. SALLEY:
 18       Q Do you know one way or the other if        18           I saw it. You can go ahead. I
 19    Mr. Richard lived at that address?              19        know it by its color.
 20       A He just started a day and a half           20        THE WITNESS:
 21    before that and put it on the application. So   21           Yep.
 22    he was on the boat, otherwise. So, yeah, he     22   BY MR. RHINE:
 23    should have been there. That should have been   23     Q Do you recognize that document?
 24    his address.                                    24     A Correct.
 25          MR. RHINE:                                25     Q Can you identify that for the ladies


                                                                                 45 (Pages 177 to 180)
337-237-4434                                   goDEPO                                        800-503-2274
                                            www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 46 of 64

                                                    181                                                     182
  1   and gentlemen of the jury?                           1   either were or were not produced for my
  2      A Yeah, Basic Personal Incident or                2   questions related to them, is Brian Harris the
  3   Illness Report.                                      3   person I should really be visiting with?
  4      Q Okay. And just so the record's                  4      A If you're regarding details of the
  5   clear, this has a sticker on it that says,           5   incident or whatever it may be, probably, he
  6   "Exhibit 2" because it was previously the            6   would be more knowledgeable than I would.
  7   subject of something that I filed. And this          7      Q Okay. Can you -- can you read this
  8   was the copy I printed dollar accidentally.          8   Incident Report? I mean, like, can you read
  9   But this is actually Exhibit A to the                9   the description that I --
 10   deposition. Does REC Marine still have the          10      A No. I tried to. No, I can't.
 11   original Incident Report?                           11      Q Okay. How difficult would it be for
 12      A I'm sure we do.                                12   REC Marine to go into its file and pull out
 13      Q Does the original report look like             13   the original version that's, hopefully,
 14   this?                                               14   readable?
 15      A I'm sure it does.                              15      A That's easy. Yeah, that's easy.
 16      Q Is it this difficult to read?                  16      Q Can you do that for me and give a
 17      A I wouldn't think so.                           17   clean --
 18      Q Okay. Do you -- were you involved,             18      A Sure.
 19   at all, in the production of documents related      19      Q -- copy to your attorney?
 20   to discovery request in this lawsuit?               20      A I'll -- I'll send it to Fred. That's
 21      A No.                                            21   not a problem.
 22      Q Do you know who was, at REC Marine,            22      Q Okay.
 23   involved in that?                                   23         MR. SALLEY:
 24      A I would have been Brian Harris.                24            Just so you know, the copy I
 25      Q So anything related to documents that          25         received early on looks exactly like

                                                    183                                                     184
  1       that one.                                        1         it would be nice.
  2       MR. RHINE:                                       2   BY MR. RHINE:
  3           Okay.                                        3     Q If why you look in the top left-hand
  4       MR. SALLEY:                                      4   corner, it appears to be the logo of Gulf
  5           And I -- I suspect it may have               5   Offshore Logistics.
  6       been faxed from the boat.                        6     A It says, "GOL."
  7       THE WITNESS:                                     7     Q But is that "GOL" logo, the logo that
  8           Well, this was probably was sent             8   was used --
  9       -- it was probably scanned and sent              9     A It's the exact same.
 10       to you. And if you don't -- if you              10     Q -- by Gulf Offshore --
 11       don't scan or if you don't make a               11     A Correct. Correct.
 12       good copy and then, scan it, it'll              12     Q Why is Gulf Offshore Logistics' logo
 13       show up dark like this. So that's my            13   contained on this --
 14       guess, it was just scanned dark.                14     A That's GOL, not Gulf Offshore
 15 BY MR. RHINE:                                         15   Logistics. That's a GOL logo.
 16    Q If the -- if the original version is             16     Q Okay. GOL and Gulf Offshore used the
 17 on the boat, could you ask them to try and --         17   same logo?
 18    A Sure.                                            18     A Correct. We just removed the "Gulf
 19    Q -- send a cleaner copy --                        19   Offshore Logistics" that's at the bottom.
 20    A Sure.                                            20     Q Is that because this form is
 21    Q -- just so we can --                             21   contained within GOL, LLC's safety manual,
 22    A We should have the original, though,             22   that we talked about earlier?
 23 at the office.                                        23     A Correct. Correct.
 24       MR. SALLEY:                                     24     Q Do you know if REC Marine ever
 25           So if you can improve the copy,             25   notified the Coast Guard regarding the


                                                                                    46 (Pages 181 to 184)
337-237-4434                                   goDEPO                                            800-503-2274
                                            www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 47 of 64

                                                   185                                                   186
  1   incident?                                           1      A No. Not immediately, no.
  2      A I would imagine we didn't.                     2      Q Why not?
  3      Q Do you know why REC Marine did not?            3      A There's -- there's not a need to,
  4      A He didn't need to be medically                 4   unless there's something major that happened.
  5   evacuated. The guy did not seem injured.            5   You know, the captain made a -- made a basic
  6   There was no need to contact the Coast Guard        6   -- basic report, which we ask them to do. If
  7   on something so simple as this.                     7   something needs more attention to it, then,
  8      Q Do you know the specific requirements          8   we'll address it from that.
  9   for when the Coast Guard is required to be          9      Q Okay. Do you know if the captain was
 10   contacted regarding an incident?                   10   ever asked to take photographs by Mr. Harris?
 11      A No.                                           11      A To my knowledge, no.
 12      Q Who, at REC Marine, would be aware of         12      Q Okay. Do you know if anyone at REC
 13   that?                                              13   Marine ever asked Captain McCain to take a
 14      A I'm sure my safety people do.                 14   photograph of the steps?
 15      Q Okay. Did you ask your safety people          15      A To my knowledge, no.
 16   about any sort of requirements like that           16      Q The failure to take photographs,
 17   before this deposition?                            17   would that violate any of the
 18      A No.                                           18   policies within --
 19      Q Okay. As part of the incident                 19      A Not --
 20   investigation that occurs following an             20      Q -- the safety manual?
 21   incident, just in general --                       21      A Not at all, if they weren't
 22      A Uh-huh. (Affirmative response.)               22   instructed to.
 23      Q -- are captains or crew members               23      Q Do you know if Dequincy Richard has
 24   instructed to take photographs of the incident     24   ever been interviewed my anyone at REC Marine?
 25   location?                                          25      A To my knowledge, no. He disappeared.

                                                   187                                                   188
  1      Q Do you know if Drew Aucoin                     1      A Sure.
  2   interviewed Mr. Richard?                            2      Q Okay. Do you know if a copy of that
  3      A I don't know. They said he                     3   insurance has been provided to your attorney?
  4   disappeared. So I don't know how he could           4      A I'm not aware, no.
  5   have.                                               5      Q Okay. Who, at REC Marine, would be
  6      Q Okay. I asked you earlier if you               6   aware of that?
  7   were involved in the -- strike that. I'm not        7      A I don't know if he's had -- Fred has
  8   sure if I asked on the record or not. So let        8   -- had communication with Brian. So, to my
  9   me just redo it. Were you involved in the           9   knowledge, I don't know if they had -- they
 10   production of documents responsive to the          10   had -- he has it or not. I don't know.
 11   request for production that was served in this     11      Q Okay. Does REC Marine have a policy
 12   lawsuit?                                           12   of procedure just internally about who, at the
 13      A No.                                           13   company, handles discovery requests and
 14      Q Prior to today's deposition, did you          14   obtaining information related to those?
 15   prepare yourself to testify regarding those        15      A Most the time, if it's a REC Marine
 16   responses?                                         16   Logistics vessel, I handle all of that.
 17      A I looked at what was e-mailed on this         17      Q Okay. When you say "REC Marine
 18   Exhibit A --                                       18   Logistics vessel", you mean one of the vessels
 19      Q Okay.                                         19   that REC Marine Logistics operates?
 20      A -- just quickly glanced over it.              20      A Correct.
 21      Q Does REC Marine have insurance                21      Q Okay. Such as the DUSTIN DANOS in
 22   that --                                            22   this case?
 23      A Sure.                                         23      A I -- I'm sorry. Vessels that REC
 24      Q -- covers the claims brought in this          24   Marine owns, that REC -- REC Logistics owns.
 25   suit?                                              25      Q Okay. REC Marine has a policy where,


                                                                                  47 (Pages 185 to 188)
337-237-4434                                     goDEPO                                       800-503-2274
                                              www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 48 of 64

                                                   189                                                    190
  1   either written or unofficial, where for             1       Q Uh-huh. (Affirmative response.)
  2   vessels that REC Marine, itself, owns, for          2       A -- I mean, I -- I deal -- Brian --
  3   discovery issues requests, responses related        3   Brian does that, also. So either one of us is
  4   to that, you serve as the point of contact?         4   fine.
  5       A Correct.                                      5       Q Okay. And we're actually taking the
  6       Q Okay. What about for other vessels?           6   deposition here today at your insurance
  7       A I would say, it's -- Brian handles            7   agent's office?
  8   most of those.                                      8       A Correct.
  9       Q Okay. Did you visit with Mr. Harris           9       Q And that's Laris?
 10   prior to today's deposition regarding the          10       A Correct.
 11   discovery, both answers, objections --             11       Q And Laris -- my understanding from
 12       A No.                                          12   it, although, I haven't received insurance, is
 13       Q -- responses?                                13   that Laris contacted Houston-based Trident
 14       A No. No, just -- I just went over the         14   Marine Services in order to shop around for
 15   safety -- I mean -- I'm sorry, the Incident        15   insurance coverage. And Trident located and
 16   Report --                                          16   obtained the policy issued by British Marine.
 17       Q Okay.                                        17   Do you --
 18       A -- and the medicals from that one            18          MR. SALLEY:
 19   visit.                                             19              Let me --
 20       Q Okay. So if I was trying to                  20   BY MR. RHINE:
 21   determine if the insurance policy existed and      21       Q -- have any information on that?
 22   if it had been produced to counsel, I would        22          MR. SALLEY:
 23   need to talk with Mr. Harris?                      23              Let me object and instruct him
 24       A I -- I normally deal with insurance          24          not to answer those questions because
 25   here at Laris. So --                               25          it doesn't relate to REC.

                                                   191                                                    192
  1   BY MR. RHINE:                                       1            He doesn't have to --
  2      Q Well, it specifically relates to your          2         MR. RHINE:
  3   insurance, sir. So do you have the ability to       3            Thank you.
  4   answer that question?                               4         MR. SALLEY:
  5      A No, I -- I don't.                              5            -- put together your records.
  6        MR. SALLEY:                                    6         You do.
  7            I objected and instructed him              7   BY MR. RHINE:
  8        not to answer because that doesn't             8      Q Okay. Do you know how much insurance
  9        relate to REC.                                 9   coverage REC Marine has in place --
 10   BY MR. RHINE:                                      10      A No.
 11      Q Are you gonna listen to your                  11      Q -- that covers the incident?
 12   counsel's instruction and refuse to answer the     12      A No.
 13   question?                                          13      Q Do you know what insurance company
 14        MR. SALLEY:                                   14   issued the policy?
 15            He is.                                    15      A No.
 16        MR. RHINE:                                    16      Q Do you know if any of the contracts
 17            I need him to say that, Fred,             17   or agreements between the various parties that
 18        for my record.                                18   we talked about earlier have been produced to
 19   BY MR. RHINE:                                      19   your counsel?
 20      Q Are you going to refuse to answer?            20         MR. SALLEY:
 21        MR. SALLEY:                                   21            Objection.
 22            No, you don't.                            22         THE WITNESS:
 23        THE WITNESS:                                  23            I'm not aware.
 24            I'm gonna listen to Fred.                 24   BY MR. RHINE:
 25        MR. SALLEY:                                   25      Q Okay. Is that a question that I need


                                                                                   48 (Pages 189 to 192)
337-237-4434                                     goDEPO                                        800-503-2274
                                              www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 49 of 64

                                                193                                                    194
  1   to ask Brian Harris about?                        1         So I'm guessing Brian -- Brian sent
  2      A I don't know if he would have that           2         more than I have, if he has this. I
  3   answer or not.                                    3         have not sent him that.
  4      Q Okay. Who, at REC Marine, has the            4   BY MR. RHINE:
  5   most information about what contracts and         5      Q Do you know -- I mean, if you weren't
  6   agreements have been provided to your attorney    6   involved, do you know what steps were gone
  7   in response to discovery?                         7   through by Mr. Harris, or anyone else at REC
  8      A Brian Harris is probably in more             8   Marine, in order to ensure that all responsive
  9   contact with Fred than myself.                    9   documents have been produced in this lawsuit?
 10      Q Okay. But we already know -- we             10         MR. SALLEY:
 11   already know that you didn't provide any         11            Objection.
 12   documents --                                     12         THE WITNESS:
 13      A Correct.                                    13            I don't know.
 14      Q -- at all in response, right?               14   BY MR. RHINE:
 15      A Correct.                                    15      Q Okay. Do you know who would be able
 16      Q So sitting here as the designee by          16   to answer that question?
 17   REC Marine, it's REC Marine's belief that the    17      A Well, Brian, he would -- if requested
 18   person that has the most information would be    18   by Fred, Brian would be the one that would --
 19   Brian Harris, related to what documents were     19   would produce the documents that Fred asked
 20   given to your counsel?                           20   for.
 21         MR. SALLEY:                                21      Q Okay. Have any photographs been
 22            Objection.                              22   taken on the vessel since January 1st, 2018?
 23         THE WITNESS:                               23      A Not to my knowledge.
 24            Based off the incident, I don't         24      Q Do you know if any safety meetings
 25         know what's been sent. I don't know.       25   were held on the vessel at the time that

                                                195                                                    196
  1   Mr. Richard was on it?                            1      Q Does he use different ones, or do you
  2       A You had asked that earlier. Not to          2   not know?
  3   my knowledge.                                     3      A I don't know who he uses. But I'm
  4       Q When the port captain becomes aware         4   sure it's more than one, just based off of
  5   that repairs need to be made -- be made on the    5   availability. You can't put all your eggs in
  6   vessel, I think earlier you testified that        6   one basket when you're dealing with that kind
  7   either he or the crew will attempt, then, if      7   of stuff.
  8   there is something basic. Is that accurate?       8      Q Okay. When Casey Curole calls out,
  9       A Correct.                                    9   hires, whatever language you want to use, a
 10       Q But sometimes, obviously, you need to      10   welder to perform repair work on the vessel,
 11   call in other people to assist?                  11   what party gets billed for that work?
 12       A Sure.                                      12         MR. SALLEY:
 13       Q Okay. Whose the welding company that       13             Objection. Vague.
 14   REC Marine utilizes to repair vessels?           14         THE WITNESS:
 15       A We have vessels all over. It -- the        15             The -- the company that the
 16   Gulf of Mexico. It varies. And on location,      16         vessel's owned by.
 17   if they got somebody available. So that          17   BY MR. RHINE:
 18   varies. There might be 15 welding companies      18      Q Okay. Your port captain is an
 19   that we use.                                     19   employee of REC Marine?
 20       Q What port does the DUSTIN DANOS go in      20      A He gets paid by REC Marine Logistics,
 21   and out of?                                      21   yes.
 22       A Fourchon.                                  22      Q But, for instance, in this instance,
 23       Q Is there a specific welding company        23   if repair work was done on the DUSTIN DANOS
 24   that's utilized by Casey Curole in Fourchon?     24   that required outside contractors, parts --
 25       A No, not -- it just varies.                 25      A Uh-huh. (Affirmative response.)


                                                                                49 (Pages 193 to 196)
337-237-4434                                  goDEPO                                        800-503-2274
                                           www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 50 of 64

                                                 197                                                   198
  1      Q -- whatever it is, the contractor            1   that. Do you know if a copy of the GOL, LLC
  2   would be instructed by Mr. Curole to bill         2   safety manual has been provided to your
  3   Offshore Transport Services?                      3   attorney?
  4      A Correct.                                     4       A Not aware.
  5      Q Okay. As the representative of REC           5       Q Okay. Is that a question that I, I
  6   Marine -- you may not know, and that's fine.      6   guess, need to ask Brian Harris about?
  7   But do you know whether or not there are any      7       A Correct.
  8   invoices, receipts, bills that have been sent     8       Q But otherwise, earlier, you testified
  9   by outside contractors to Offshore Transport      9   REC Marine does have a copy of that manual
 10   Services for the work that was performed on      10   available at its office?
 11   the vessel?                                      11       A Correct.
 12          MR. SALLEY:                               12       Q Okay. Is it a long manual? I think
 13             Objection. That's awfully              13   it's, like, 500 pages?
 14          vague.                                    14       A Yeah, it's long.
 15          THE WITNESS:                              15       Q Separate from the safety manual, what
 16             Not aware.                             16   other manuals exist?
 17          MR. SALLEY:                               17       A The operations manual.
 18             Can you specify?                       18       Q Who is the operations manual issued
 19   BY MR. RHINE:                                    19   by?
 20      Q Are you aware of any, sir?                  20       A Safety does all that.
 21      A Any -- any time repairs are done,           21       Q Safety within REC Marine?
 22   that's where the invoices should be sent to.     22       A Correct.
 23      Q Okay. But do you know one way or the        23       Q Okay. So there is a, somewhere, a
 24   other -- strike that. Do you know one way or     24   REC Marine issued operations manual that was
 25   the other if a safety manual, the -- strike      25   in effect at the time of this incident?

                                                 199                                                   200
  1      A No. It would have been a GOL --              1   wrote part of the operations manual?
  2      Q Okay.                                        2      A I wouldn't -- I don't know. It was
  3      A -- LLC manual. Safety and operations         3   all done before I got there. So I wouldn't
  4   manual.                                           4   think so.
  5      Q Okay. It would have been a                   5      Q Okay. All right. Separate from an
  6   operations manual that applied for all REC        6   operations manual, are there any other manuals
  7   employees in operations. But it was issued        7   that you can identify for me?
  8   from this third party company, the same one       8      A No.
  9   that issued the safety manual?                    9      Q Any sort of --
 10      A Yeah, our safety department.                10         MR. SALLEY:
 11      Q Okay. You consider GOL, LLC your            11             Objection.
 12   safety department? Or is your safety             12   BY MR. RHINE:
 13   department part of REC Marine?                   13      Q -- employment handbook?
 14      A They're under the same roof.                14      A To my knowledge, no.
 15      Q Okay.                                       15      Q Does REC Marine keep an employee or
 16      A Brian Harris gets paid by REC Marine        16   personnel file for everyone in that --
 17   Logistics. I want to say, the other -- our --    17      A Yes. Sure.
 18   our safety manager is employed by GOL, LLC, I    18      Q So they keep a personnel file for the
 19   believe.                                         19   various captains who work on ships?
 20      Q Does -- did Brian Harris contribute         20      A Sure.
 21   to the safety manual that was issued by GOL,     21      Q So somewhere at REC Marine, there
 22   LLC?                                             22   exists a copy of Captain McCain's personnel
 23      A That was done before I got there. I         23   file?
 24   don't know.                                      24      A Uh-huh. (Affirmative response.)
 25      Q Okay. Do you know if Brian Harris           25      Q Is that a "yes"?


                                                                                50 (Pages 197 to 200)
337-237-4434                                  goDEPO                                        800-503-2274
                                           www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 51 of 64

                                                   201                                                 202
  1      A Yes. I'm sorry.                                1      Q Are you aware of any law that forbids
  2      Q Just keeping the record clear.                 2   the personnel file from being produced?
  3      A I understand. No. That was my                  3      A No.
  4   fault.                                              4         MR. SALLEY:
  5      Q What information is typically                  5            He doesn't have to be. That's
  6   contained within a personnel file?                  6         why he has counsel.
  7      A Application, all of the agreements             7         MR. RHINE:
  8   that they make, as far as, you know, drug and       8            No need to speak to an
  9   alcohol, firearms, the other little agreements      9         objection, Fred.
 10   that they have, they agree to when they're         10   BY MR. RHINE:
 11   hired on.                                          11      Q Do you know if the DUSTIN DANOS has
 12      Q Would it show various trainings that          12   been surveyed since the accident?
 13   the captain has received?                          13      A It would have been by Coast Guard for
 14      A Correct. Their licenses, that would           14   regular annual inspection.
 15   be correct, driver's license, boat license,        15      Q Has it undergone any sort of third
 16   all that stuff.                                    16   party surveys --
 17      Q Would the file show various                   17      A No.
 18   reprimands that a captain may have received?       18      Q -- to determine the value of the
 19      A If they have any, yes.                        19   vessel.
 20      Q Okay. It might show commendations             20      A No.
 21   for excellent work?                                21      Q Does REC Marine have any excess
 22      A Yes.                                          22   insurance?
 23      Q Anything else you can think of that's         23      A I'm sure we do.
 24   typically contained within the personnel file?     24      Q Do you have any information about it,
 25      A No.                                           25   who it's placed with, firm, amounts?

                                                   203                                                 204
  1     A I don't know. It would be on the                1   when he got in.
  2   COI, the Certificate of Insurance. I don't          2      Q Okay. Is REC Marine aware of any
  3   know offhand.                                       3   surveillance video or photographs of my
  4     Q If I were to request a Certificate of           4   client?
  5   Insurance for any excess policies, you'd know       5      A I'm not, no.
  6   what I was looking for related to that?             6      Q Are you aware of any other incidents
  7     A Yeah. I would -- I would call over              7   onboard the DUSTIN DANOS since Mr. Richard's?
  8   here, and they would give me everything I           8      A No.
  9   need.                                               9      Q Who, at REC Marine, would have that
 10     Q Do you know who Drew Aucoin is?                10   information?
 11     A Sure.                                          11      A Brian keeps all that.
 12     Q Who's Drew Aucoin?                             12      Q So any information related to other
 13     A He handles claims for us.                      13   individuals who've been hurt onboard the
 14     Q Who's Drew employed by, do you know?           14   DUSTIN DANOS, I should visit with Brian,
 15     A Aucoin Claim Services.                         15   related to it?
 16     Q Okay. Did REC Marine receive any               16      A Yeah. I don't know why you'd need it
 17   documents from Mr. Aucoin related to               17   for this. Yeah, he would have that
 18   Mr. Richard?                                       18   information.
 19     A Not to my knowledge, no.                       19      Q Okay. Is there a policy at REC
 20     Q Okay. Was Mr. Aucoin given any                 20   Marine related to how long Incident Reports
 21   documents by REC Marine related to                 21   are kept?
 22   Mr. Richard?                                       22      A I mean, that's kept pretty much going
 23     A He might have been given a accident            23   back always. I don't think we ever get rid of
 24   report and a medical from when he -- the guy       24   that.
 25   went to the doctor the night of the accident       25      Q Okay. So that the -- whether


                                                                                  51 (Pages 201 to 204)
337-237-4434                                    goDEPO                                       800-503-2274
                                             www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 52 of 64

                                                      205                                                         206
  1   official or unofficial, the policy of REC              1      A No. I mean, as -- we -- we've sent
  2   Marine is to keep Incident Reports --                  2   stuff out before for tripping hazards and so
  3      A Correct.                                          3   forth, I'm sure, in the past. But the guy's
  4      Q -- around for -- where do y'all keep              4   casually going down the stairs. I think they
  5   them, just at your home office?                        5   have three points of contact, holding the
  6      A Yeah. We got a file in the file                   6   handrail, et cetera. So that would be --
  7   room, file cabinets.                                   7      Q All right. So following this
  8      Q Okay. Does the company ever                       8   incident, though, you didn't reissue or send
  9   conduct -- conduct safety or hazard audits?            9   out anything related to three points of
 10      A Sure. Our department does, sure.                 10   contact?
 11      Q How often do those occur onboard the             11      A To my knowledge, no.
 12   vessels?                                              12      Q Looking where you were stepping,
 13      A We do vessel -- the crews do turn in             13   anything like that?
 14   safety audits. You know, if we have an --             14      A No.
 15   have an incident, we may send out an alert if         15      Q Okay. If I wanted to get a copy of
 16   something is deemed enough credible to send           16   all the housing audits you've previously sent
 17   out to other vessels, things like that.               17   out related to those topics, what do I need to
 18      Q Okay. Was any safety alerts sent out             18   ask for?
 19   as a result of this incident?                         19      A Brian and them would have that on
 20      A No. The guy fell on his own down the             20   file.
 21   stairs. So no.                                        21      Q I mean, what are those documents
 22      Q You don't think there's anything that            22   called, so I know what to --
 23   can be learned from this incident that you can        23      A Oh, a safety alert.
 24   impart to the other crew members of REC Marine        24      Q Okay. Sorry for the dead time. I'm
 25   out there in the fleet?                               25   trying not to ask you stuff that, based on

                                                      207                                                         208
  1   your earlier testimony, I don't think you may          1         little one-page deal?
  2   be prepared to talk about. All right. Let me           2   BY MR. RHINE:
  3   ask you this. Do you remember signing an               3      Q What number am I up to, sir? What
  4   affidavit --                                           4   was the Incident Report?
  5      A Yes.                                              5      A Eight.
  6      Q -- in this lawsuit?                               6      Q All right. I hand you Exhibit 9,
  7      A Yes.                                              7   which is --
  8      Q Okay. How many affidavits were you                8         MR. RHINE:
  9   asked to sign?                                         9             Do you need to see it, Fred?
 10      A Just one, that I remember.                       10         MR. SALLEY:
 11      Q Okay. At only one point -- and I'm               11             Unh-unh. (Negative response.)
 12   referring to Blaine Russell, right?                   12   BY MR. RHINE:
 13      A Yes.                                             13      Q -- a document entitled, "Memorandum
 14      Q I know that there was an affidavit               14   in Response/Opposition to Plaintiff's
 15   that you executed that was attached to a              15   Discovery Motion. It is record document 31
 16   pleading in this case. You were only -- how           16   within the Court filings in this case. And
 17   many times were you given that affidavit?             17   attached to this was an affidavit of Blaine
 18      A Oh, I don't know.                                18   Russell that begins on page four. Do you see
 19      Q Did you sign one multiple times?                 19   that?
 20      A I know I signed one that said that I             20      A Correct.
 21   worked fork REC Marine Logistics.                     21      Q All right. And to be frank with you,
 22         MR. SALLEY:                                     22   this one is not signed my you.
 23            Do you want to show it to him?               23      A Right.
 24         THE WITNESS:                                    24      Q Okay. And I'm just trying to
 25            It was a one-page, I think, a                25   determine how many times an affidavit that


                                                                                       52 (Pages 205 to 208)
337-237-4434                                     goDEPO                                            800-503-2274
                                              www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 53 of 64

                                                  209                                                210
  1   contained this information was given to you to     1   document?
  2   execute.                                           2   THE WITNESS:
  3         MR. SALLEY:                                  3       Not this particular one, no.
  4              He didn't sign that one?                4   But I did sign this at one other
  5         THE WITNESS:                                 5   time. I did sign this --
  6              I mean, I don't know. I got             6   MR. RHINE:
  7         the -- the one that I got, I got and         7       Fred. I object to counsel
  8         signed it.                                   8   interrupting and asking his own
  9   BY MR. RHINE:                                      9   questions during my deposition of his
 10      Q Okay. Do you know when you signed            10   witness to get another attempt --
 11   that affidavit? I mean, do you have any           11   MR. SALLEY:
 12   independent memory?                               12       Counsel, can it or we'll get up
 13      A No, I do not.                                13   and walk.
 14         MR. SALLEY:                                 14   MR. RHINE:
 15              He didn't sign this one, I             15       I don't know what you mean by
 16         thought you said.                           16   "can it", Fred. I'm just noting my
 17         THE WITNESS:                                17   objection for the record.
 18              No. I got it and signed it and         18   MR. SALLEY:
 19         had it -- went to a notary and signed       19       Hush. I'm entitled to ask about
 20         it from a notary. When I received           20   the document that you've got before
 21         it, I don't know when or what day. I        21   my witness.
 22         don't know.                                 22   MR. RHINE:
 23         MR. SALLEY:                                 23       Which I offered to hand you, and
 24              Hold on just a second. You --          24   you turned down it. You're welcome
 25         you -- you're not the signer of that        25   to look at it now.

                                                  211                                                212
  1        MR. SALLEY:                                   1   have an affidavit signed by Blaine
  2            What you handed me was not that.          2   Russel?
  3        MR. RHINE:                                    3   MR. RHINE:
  4            Fred, I don't need you to tell            4       For clarification, initially,
  5        me to "hush". And I'm not going to            5   you, Fred Salley, responded to the
  6        "hush".                                       6   document that's identified "Exhibit
  7        MR. SALLEY:                                   7   9" in response to plaintiff's motion
  8            Here, let's go.                           8   to compel. As part of Exhibit 9, you
  9        MR. RHINE:                                    9   included two affidavits which were
 10            You're stopping the deposition?          10   not executed. You later, in a motion
 11        MR. SALLEY:                                  11   for leave that you filed with the
 12            If you don't quit the nonsense,          12   Court, represented within it, quote,
 13        we will walk out.                            13   "Two witness affidavits intended for
 14        MR. RHINE:                                   14   filing his exhibits in support of
 15            Fred, I'm just trying to ask             15   defendant's opposition to plaintiff's
 16        questions of the witness.                    16   discovery motion --
 17        MR. SALLEY:                                  17   MR. SALLEY:
 18            No, you're not. You're trying            18       All right. So you --
 19        to harass and annoy, and I object to         19   MR. RHINE:
 20        it.                                          20       -- have gone missing," end
 21        MR. RHINE:                                   21   quote. I'm just specifically asking
 22            Okay. Can I continue, Fred, or           22   him --
 23        are you leaving?                             23   MR. SALLEY:
 24        MR. SALLEY:                                  24       So you're asking --
 25            For clarification, do you not            25   MR. RHINE:


                                                                             53 (Pages 209 to 212)
337-237-4434                                   goDEPO                                    800-503-2274
                                            www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 54 of 64

                                                 213                                                     214
  1           -- details related to that.               1        MR. RHINE:
  2       MR. SALLEY:                                   2             I will take your response as an
  3           You're asking about the                   3        inability to identify said crime, and
  4       replacements that were provided to            4        I --
  5       the Court? I'm just trying to find            5        MR. REMONDET:
  6       out what your angle is here.                  6             No. You don't need to take my
  7       MR. RHINE:                                    7        response as an inability to do
  8           If you'll let me ask questions,           8        anything. I'm plenty capable, and
  9       you'll find out, Fred.                        9        you know that.
 10       MR. SALLEY:                                  10        MR. RHINE:
 11           That's not the way we do it.             11             Can I go on, Fred?
 12       MR. RHINE:                                   12        MR. SALLEY:
 13           That is how we do it. It's               13             But what is the point is that --
 14       called a deposition.                         14        is that --
 15       MR. SALLEY:                                  15        MR. RHINE:
 16           We find out where you're going,          16             Can I go on, Fred?
 17       and we object, if needed. We don't           17        MR. SALLEY:
 18       let you commit crimes and then,              18             -- initially, the blank document
 19       object.                                      19        was filed and -- and a signed
 20       MR. RHINE:                                   20        document was subsequently provided.
 21           Please identify for the Court            21        Is that unusual?
 22       what crime I have committed during           22        MR. RHINE:
 23       this deposition.                             23             That's what I'm trying to
 24       MR. SALLEY:                                  24        question about, Fred.
 25           I'll -- I'll do that later.              25        MR. SALLEY:

                                                 215                                                     216
  1           Well, you need to question me,            1   BY MR. RHINE:
  2       if you could. And that's not gonna            2      Q Sir, you testified earlier that you
  3       work.                                         3   signed an -- signed an affidavit at one point
  4       MR. RHINE:                                    4   and took it to a notary?
  5           Okay.                                     5      A I took it to the notary and signed it
  6       MR. SALLEY:                                   6   in front of the notary, yes.
  7           You can ask him what he did, and          7      Q Okay. Where is the notary located?
  8       that's it.                                    8      A Right up the road in Raceland,
  9       MR. RHINE:                                    9   Louisiana.
 10           You're not gonna direct what I           10      Q Okay.
 11       do and don't ask. It's my                    11      A Right there. (Indicating.) I don't
 12       deposition, Fred.                            12   recall her name. I don't know the name of it.
 13       MR. SALLEY:                                  13      Q That's fine. I -- I can look that up
 14           Well, I can certainly direct the         14   if I need. I'm just trying to figure out what
 15       witness not to answer.                       15   you remember.
 16       MR. RHINE:                                   16      A Okay.
 17           Can I get back to questioning            17      Q You received, I guess, the affidavit.
 18       the witness? Will that be okay with          18   And you had to get in your car and go sign it
 19       you, Fred?                                   19   in front of the notary?
 20       MR. SALLEY:                                  20      A Correct.
 21           It depends on what you ask. But          21      Q How often does that happen for you?
 22       you seem to be heading off in a very         22      A Once every six months.
 23       dangerous direction. But you can             23      Q Okay. Do you remember this one time
 24       try.                                         24   where you had to sign and execute this
 25                                                    25   affidavit in front of the notary, correct?


                                                                                 54 (Pages 213 to 216)
337-237-4434                                  goDEPO                                         800-503-2274
                                           www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 55 of 64

                                                    217                                                   218
  1       A I remember the -- I remember this.             1   information about it.
  2       Q Do you remember another time where             2      A Yeah, she -- there's a few companies,
  3   you went and had to execute this affidavit in        3   I believe, that she works -- does work for.
  4   front of a notary?                                   4      Q Does she do any work for REC Marine?
  5       A I just did it one treatment.                   5      A She handles payroll, and that's it.
  6       Q Okay. That's all I was trying to get           6      Q Is she employed by REC Marine?
  7   at.                                                  7      A No. She might get a few dollars for
  8       A Yeah. Okay.                                    8   doing payroll, but not employed by REC Marine
  9       Q Who is Monique, Monique Dufrene?               9   --
 10       A She handles the, like I said, the, I          10      Q Okay.
 11   guess, the comptroller, I guess, for the owner      11      A -- if that makes sense. That's all
 12   of the DUSTIN DANOS, which is -- who'd you          12   for me?
 13   say? I don't remember who it is. Offshore           13      Q I skipped a good portion of it
 14   Marine Transport, is that the owner?                14   because you said you didn't participate in the
 15         MR. RHINE:                                    15   production of any documents.
 16            I can't read your shorthand.               16      A Right.
 17         What did he answer? What was his              17      Q Ten?
 18         answer? Can you read it back to me?           18      A Eight, six.
 19   (WHEREUPON, THE COURT REPORTER READS BACK THE       19      Q Yeah. I think it's -- I think it's
 20   PREVIOUS ANSWER.)                                   20   ten.
 21   BY MR. RHINE:                                       21      A Yeah. I might have skipped -- ten.
 22       Q Do you know who she works for?                22   Now, can I kind of stack these others up?
 23       A Offshore Marine Transport. Is that            23      Q Yes. Please do.
 24   what you was talking about, the company?            24      A Okay.
 25       Q Yeah. I'm just trying to get                  25          MR. RHINE:

                                                    219                                                   220
  1              Fred, do you need to see these?           1        MR. RHINE:
  2          MR. SALLEY:                                   2           Fred, can you stop?
  3              I have no idea what it is.                3        MR. SALLEY:
  4          THE WITNESS:                                  4           Did you --
  5              They need to cut that AC off.             5        MR. RHINE:
  6          It's chilly.                                  6           Don't put your hand up at me.
  7    BY MR. RHINE:                                       7        Can you stop interrupting my
  8       Q If it bothers you, we can try and              8        deposition?
  9    find somewhere for you to --                        9        MR. REMONDET:
 10       A No. I'm good.                                 10           Did you produce -- did you
 11       Q Can you identify this document for            11        produce this document in this
 12    the ladies and gentlemen of the jury?              12        deposition?
 13       A Sure. It's an invoice from GOL.               13        THE WITNESS:
 14       Q All right. And what do the pages              14           No.
 15    following that represent?                          15        MR. RHINE:
 16       A Daily logs for the vessel.                    16           Sir, can you stop interrupting
 17          MR. SALLEY:                                  17        my deposition so I can question the
 18              Do you recognize the lead sheet?         18        witness.
 19          THE WITNESS:                                 19        MR. SALLEY:
 20              I know what an invoice looks             20           When I have to object, I object.
 21          like. I don't see -- it's not                21        MR. RHINE:
 22          something I see or deal with --              22           That wasn't your objection,
 23          MR. SALLEY:                                  23        Fred. You were inserting questions
 24              You're not familiar with this            24        into the deposition.
 25          one?                                         25        MR. SALLEY:


                                                                                   55 (Pages 217 to 220)
337-237-4434                                      goDEPO                                       800-503-2274
                                               www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 56 of 64

                                                 221                                                     222
  1            I'm trying to find out what it           1             And it's -- it's vague. It's
  2       is. I'm gonna object to it because            2         vague. And I would have objected to
  3       it's not something that he was asked          3         it, and you know that.
  4       to produce in a 30(b)(6) deposition.          4         MR. RHINE:
  5       MR. RHINE:                                    5             You can explain it to the Court.
  6            Okay. Just for the record,               6         Move on.
  7       topic 24, REC Marine's answers and            7         MR. SALLEY:
  8       responses to Richard's discovery to           8             Well, we'll be glad to.
  9       you. The documents within Exhibit 10          9   BY MR. RHINE:
 10       were provided by counsel --                  10      Q Sir, do you know what the first page
 11       MR. SALLEY:                                  11   of this document is?
 12            But it doesn't relate to the --         12      A An invoice issued by GOL.
 13       MR. RHINE:                                   13      Q Okay. Have you seen these before?
 14            -- in response to discovery.            14      A Not as much, the GOL ones, the REC
 15       MR. SALLEY:                                  15   Marine's. But I understand what it is.
 16            But it doesn't relate to the            16      Q Okay. What is it?
 17       items requested for 30(b)(6).                17      A It's an invoice to the customer from
 18       MR. RHINE:                                   18   GOL, LLC.
 19            Fred, I just read the topic.            19      Q Okay. All right.
 20       MR. SALLEY:                                  20         MR. SALLEY:
 21            It doesn't relate.                      21             Is that a document --
 22       MR. RHINE:                                   22         MR. RHINE:
 23            You can explain that to the             23             Fred, please stop.
 24       Court, if you want.                          24         MR. SALLEY:
 25       MR. SALLEY:                                  25             Is that a document produced at

                                                 223                                                     224
  1       any time by REC Marine?                       1           It's a document by some other
  2       THE WITNESS:                                  2        party that he has nothing to do with,
  3          No.                                        3        not part of a 30(b)(6).
  4       MR. SALLEY:                                   4        MR. RHINE:
  5          I object.                                  5           Can you please let me finish my
  6       MR. RHINE:                                    6        sentence before you interrupt me?
  7          Fred, you produced this                    7        MR. SALLEY:
  8       document. This is beyond ridiculous.          8           Probably not.
  9       MR. SALLEY:                                   9        MR. RHINE:
 10          I produced this document for a            10           It's disrespectful, and it's
 11       different party, counsel. And you            11        unprofessional.
 12       know that.                                   12        MR. SALLEY:
 13       MR. RHINE:                                   13           Well, you may think so. And I
 14          I don't know that because none            14        think most of what you've done today
 15       of your discovery is clear because           15        has been really disrespectful.
 16       you don't fully respond.                     16        MR. RHINE:
 17          Can I question the witness as to          17           Okay. May I --
 18       what he knows or doesn't know about          18        MR. SALLEY:
 19       this document.                               19           And speaking --
 20       MR. SALLEY:                                  20        MR. RHINE:
 21          Not about that document.                  21           -- continue questioning the
 22       MR. RHINE:                                   22        witness?
 23          You're not gonna let the                  23        MR. SALLEY:
 24       witness --                                   24           No. Not on that -- not on that
 25       MR. SALLEY:                                  25        subject.


                                                                                56 (Pages 221 to 224)
337-237-4434                                 goDEPO                                         800-503-2274
                                          www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 57 of 64

                                                  225                                                       226
  1 BY MR. RHINE:                                        1         And it's been on the table for three
  2    Q Sir, who's identified at the top left           2         hours.
  3 of that document?                                    3         MR. RHINE:
  4       MR. SALLEY:                                    4            Yeah. And you're not letting me
  5          Don't answer it.                            5         question the witness about it?
  6       MR. RHINE:                                     6         MR. SALLEY:
  7          Fred --                                     7            No. You can question him about
  8       THE WITNESS:                                   8         that, about the one that's on the
  9          I'll go with counsel and -- I'm             9         table and has been for over three
 10       gonna have to listen to my counsel            10         hours.
 11       and not answer.                               11         MR. RHINE:
 12       MR. RHINE:                                    12            Right. The exact same document
 13          Fred, you're gonna instruct the            13         that's in front of him.
 14       witness not to discuss the invoice            14         MR. SALLEY:
 15       related to the work performed by the          15            But not -- but not -- but not a
 16       DUSTIN DANOS on the date of the               16         document from some other company to a
 17       incident?                                     17         totally third party company.
 18       MR. SALLEY:                                   18         MR. RHINE:
 19          Not -- not based on the header.            19            Just so the record is clear for
 20       MR. RHINE:                                    20         the Court when it gets taken up with
 21          All right. We'll take it up                21         the magistrate or the district judge,
 22       with the Court.                               22         the exact same document has been
 23       MR. SALLEY:                                   23         provided today the witness that's
 24          You already -- you already have            24         been setting in front of him. It's
 25       that. Counsel, that's been provided.          25         just a clean copy that was provided

                                                  227                                                       228
  1       by counsel in this case. We will               1            I think he listens to me, since
  2       address it with the Court at a later           2        I represent his employer.
  3       date.                                          3        MR. RHINE:
  4       MR. SALLEY:                                    4            Are you finished, Fred?
  5           This is a --                               5        MR. SALLEY:
  6       MR. RHINE:                                     6            I may or may not be. I've told
  7           Stop interrupting me.                      7        you that.
  8       MR. SALLEY:                                    8        MR. RHINE:
  9           This is -- I'll interrupt you              9            Me I continue?
 10       any time that I need to. I mean, who          10        MR. SALLEY:
 11       do you think you are to tell me that.         11            When it becomes objectionable --
 12       MR. RHINE:                                    12        when it becomes objectionable, I'm
 13           Mr. Russel, I'm sorry you have            13        gonna object.
 14       to sit through this.                          14        MR. RHINE:
 15       THE WITNESS:                                  15            May I continue questioning the
 16           Okay.                                     16        witness, sir?
 17       MR. RHINE:                                    17        MR. SALLEY:
 18           I am.                                     18            Not about that document.
 19       MR. SALLEY:                                   19 BY MR. RHINE:
 20           Want to leave? You're ready to            20     Q Okay. Can you go to the, I think,
 21       leave?                                        21 it's second to last page of that exhibit, sir.
 22       THE WITNESS:                                  22 Can you didn't identify that --
 23           You're my attorney. You direct            23        MR. SALLEY:
 24       me what to do.                                24            Is that not --
 25       MR. SALLEY:                                   25        MR. RHINE:


                                                                                   57 (Pages 225 to 228)
337-237-4434                                   goDEPO                                           800-503-2274
                                            www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 58 of 64

                                                    229                                                   230
  1             Fred, stop interrupting.                   1      Q Can you identify that document for
  2         MR. SALLEY:                                    2   the ladies and gentlemen of the jury, if your
  3             The same document is hearsay.              3   counsel will let you?
  4         MR. RHINE:                                     4      A I mean, it's a log done by the DUSTIN
  5             Fred, stop interrupting. Can               5   DANOS.
  6         you please stop interrupting and just          6      Q Okay. What does this log contain?
  7         let me get a question out?                     7      A Daily movement of the vessel.
  8         MR. SALLEY:                                    8      Q Okay. What other information is
  9             I might.                                   9   included within the daily logs?
 10         MR. RHINE:                                    10      A Times, amount of fuel, liquids
 11             Do you understand what                    11   onboard, locations.
 12         professional standards you're held to         12      Q Okay.
 13         as an attorney and under the Federal          13      A And the work they doing, the crew
 14         Rules?                                        14   onboard.
 15         MR. SALLEY:                                   15      Q Okay. What company's information is
 16             You don't deserve that under the          16   provided up there in the header for this
 17         circumstances here.                           17   document?
 18   BY MR. RHINE:                                       18      A Gulf Offshore Logistics.
 19      Q Okay. Can you turn to the second to            19      Q Okay. And it is P.O. Box 433, I --
 20   last page, sir?                                     20   can't read that, sir. Can you tell me, but
 21      A What is the date? What date's at the           21   Louisiana, sir?
 22   top on yours?                                       22      A I believe that's -- yeah. I believe
 23      Q It's hard to see, but I think it's             23   that's gonna be Matthews. That's -- that's a
 24   11/06/18 on the top right.                          24   old log from before they moved to the opposite
 25      A Okay.                                          25   side of the highway --

                                                    231                                                   232
  1      Q Okay.                                           1            Yeah. We would have the
  2      A -- before the name change.                      2         original, I'm sure. If you can send
  3      Q Okay. Who does this document                    3         Fred an e-mail when we're done just
  4   identify as the owner of the vessel, if you          4         everything that you're asking for.
  5   look there, the next line down?                      5   BY MR. RHINE:
  6      A Gulf Offshore Logistics. That's who             6      Q Can I ask you to translate some stuff
  7   owned the company -- owned the vessel before         7   for me?
  8   the company was done and sold to -- to REC           8      A The best I can answer.
  9   Chaddock.                                            9      Q Because I don't know what the
 10      Q All right. Does REC Marine have a              10   abbreviations mean.
 11   clearer copy of this boat log?                      11      A My eyes are bad, as hell. So I'll
 12      A They should have the original on               12   look the best I can.
 13   file.                                               13      Q All right.
 14      Q Is that on the ship or --                      14      A Go ahead.
 15      A I would think it would be in                   15      Q All right. On the left, there's, you
 16   Lafayette. That would be back at our office         16   know, some time columns --
 17   here. This is e-mailed to us, somebody in           17      A Uh-huh. (Affirmative response.)
 18   Lafayette who works for GOL, LLC. And she           18      Q -- which indicates at what time the
 19   invoices this vessel.                               19   vessel was doing these certain tasks; is that
 20      Q Okay. Would it be possible to get a            20   correct?
 21   cleaner copy that is easier to read?                21      A Correct.
 22      A Sure, the original.                            22      Q Then, if we go to the right, there's
 23         MR. SALLEY:                                   23   two columns which say "from" and "to" which, I
 24            Can I see that?                            24   guess, indicate when the vessel transits,
 25         THE WITNESS:                                  25   where it was, where it's headed?


                                                                                   58 (Pages 229 to 232)
337-237-4434                                   goDEPO                                          800-503-2274
                                            www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 59 of 64

                                                  233                                                  234
  1      A Uh-huh. (Affirmative response.)               1   "transfer".
  2   Right.                                             2      Q Okay. And that's the one I'm looking
  3      Q And that corresponds with the times.          3   at is there's one about five lines down that
  4   So we know how long different tasks or             4   says "T" dash -- I can't --
  5   movements took; is that correct?                   5      A "ER", "E" slash "R", "en route to
  6      A Yes.                                          6   Fourchon"?
  7      Q Okay. The next one is -- I think it           7      Q "E" slash "R"?
  8   says "commodity hauled" or "purpose of trip".      8      A Either "ER" or "E" slash "R". I
  9   Is that accurate?                                  9   can't tell.
 10      A Correct.                                     10      Q And that entry is representing that
 11      Q And this is, I guess, a very brief           11   the vessel is heading back from the Ship Shoal
 12   description of what was being done?               12   field to the Port of Fourchon?
 13      A Correct.                                     13      A Correct.
 14      Q Okay. It looks like there's some             14      Q Okay. How long was the vessel
 15   initials used. There's, maybe, "S" dash           15   supposed to remain offshore on this hitch?
 16   something, "T" dash something, "W" dash "T"       16      A No idea.
 17   dash. What do these initials stand for?           17      Q Okay. It's not a ship, though, that
 18      A Every every -- every every vessel,           18   would go out offshore and come back to port
 19   the captain does something different. But         19   every night. Is that correct?
 20   that could be "transiting". It could be           20      A The customer -- the customer dictates
 21   "standing by". You know, it might have "WOW",     21   when it comes in and when it goes out,
 22   "waiting on weather" or something. So the "S"     22   depending on equipment, depending on what they
 23   could be "standby".                               23   got going on. If they have something that
 24      Q What are -- if you look at the --            24   goes bad out in the field and need equipment
 25      A "T" could be "transport", you know,          25   to be picked up, they'll send the boat in at

                                                  235                                                  236
  1   their discretion. We have no -- you know, we       1      Q Have you ever looked through similar
  2   have no -- I don't want to say "authority". I      2   employee files?
  3   don't know what the right word, but it's their     3      A Oh, I have. Yes, sir. I'm sorry.
  4   discretion when the boat goes in and out.          4   Yes, sir.
  5       Q Who is it with at REC Marine who             5      Q Does this contain the type of
  6   would have knowledge as to what this               6   documents that would typically be found within
  7   particular customer wanted related to the          7   a personnel file at the company?
  8   vessel movements?                                  8      A Yeah. That's what I described to you
  9       A There's nobody that's gonna know that        9   earlier.
 10   a year -- you know, two days ago. I mean, and     10      Q Okay. There's not pages, really,
 11   this is from 11/6/18. Nobody's gonna have --      11   designation on here. Can I get that exhibit
 12   know what the vessel was doing and what's         12   back from you so I can turn to specific pages
 13   described on here, unless the captain on the      13   I want to ask you about. That might be
 14   vessel could recall it. But our office deals      14   quicker?
 15   with a hundred boats, sometimes.                  15      A Sure.
 16       Q Okay. What was the number on the            16      Q There you go, sir. I handed back to
 17   last exhibit, sir?                                17   you Exhibit 11. I'm asking you about a page
 18       A Ten.                                        18   10 to 12 pages into it.
 19       Q Do you recognize this document, sir?        19      A Uh-huh. (Affirmative response.)
 20       A Not at all.                                 20      Q At the top, it's titled,
 21       Q This document was produced to us            21   "Acknowledgment Employee Safety Manual." Is
 22   during discovery. And the, at least, the          22   that correct?
 23   title of it was that this was the employee        23      A Yep. Yep.
 24   file for Mr. Richard.                             24      Q All right. This appears to be a page
 25       A Okay.                                       25   that was signed by Mr. Richard; is that


                                                                                 59 (Pages 233 to 236)
337-237-4434                                    goDEPO                                      800-503-2274
                                             www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 60 of 64

                                                 237                                                   238
  1   correct?                                          1     Q -- you testified that there's one
  2      A Correct.                                     2   available for him onboard the vessel.
  3      Q I have a question because it starts          3     A Correct.
  4   out, "By my signature below, I," and he's         4     Q Do you know, one way or the other, if
  5   written in "Dequincy Richard" --                  5   he ever actually got a full copy of this 500
  6      A Uh-huh. (Affirmative response.)              6   plus page manual?
  7      Q -- "do hereby acknowledge that I have        7     A He signed for it. He must have.
  8   received a copy of the Gulf Offshore              8     Q I no he signed for it. But you, as
  9   Logistics, LLC Employee Safety Manual which       9   representing REC Marine here today --
 10   contains the policies and procedures regarding   10     A No. I can't answers that.
 11   health, safety, and environmental issues."       11         MR. SALLEY:
 12   Did I read that correctly?                       12            Let me object because he's
 13      A Correct.                                    13         answered, and he can't do anything
 14      Q Okay. To clarify this document, did         14         other than answer it based on the
 15   Mr. Richard receive a copy of Gulf Offshore      15         material before him.
 16   Logistics, LLC Safety Manual?                    16         MR. RHINE:
 17      A That would be a question for Alex.          17            Okay. Are you done?
 18      Q Okay. Was there a Gulf Offshore             18         MR. SALLEY:
 19   Logistics, LLC Employee Safety Manual that was   19            No.
 20   in existence on October 26th, 2018?              20         MR. RHINE:
 21      A There -- there would be GOL, LLC.           21            All right. What else would you
 22      Q Okay. Earlier, when I asked you if a        22         like to state?
 23   particular -- if a actual copy of the safety     23         MR. SALLEY:
 24   manual was provided to Mr. Richard --            24            But for now.
 25      A Uh-huh. (Affirmative response.)             25         MR. RHINE:

                                                 239                                                   240
  1               Okay. May I continue with my          1   again.
  2           questioning of this witness?              2      Q So you're just assuming. You weren't
  3           MR. SALLEY:                               3   there. You don't have firsthand knowledge?
  4               Yes.                                  4      A Correct. Correct.
  5           MR. RHINE:                                5      Q Do you know who present -- who was
  6               Okay. Thank you.                      6   present at that date?
  7   BY MR. RHINE:                                     7      A It looks like that's Alex Griffin's
  8      Q All right. Does REC Marine have any          8   signature.
  9   information that confirms that Mr. Richard was    9      Q Okay. So Alex Griffin is who I need
 10   actually given a copy of this safety manual?     10   to ask as to whether or not a safety manual
 11      A His signature.                              11   was actually given to my client?
 12      Q Okay. Other than his signature, is          12      A Yeah. He would be the person to ask.
 13   it standard?                                     13      Q Okay. Thank you, sir. Could you
 14      A Yeah. I mean, I said it looks to be.        14   turn to the next page, sir.
 15      Q All right. Is it standard for REC           15      A (Witness complies.)
 16   Marine to give out a copy the GOL, LLC safety    16      Q And can you read that title to the
 17   manual to all of its employees?                  17   ladies and gentle men of the jury?
 18      A I -- I'm not involved in the                18      A "Job description of physical
 19   day-to-day orientation. I'm not aware of --      19   requirements."
 20   if it -- if it is or not. I don't know. I        20      Q And this lists out various physical
 21   can't answer that.                               21   requirements for captains, mates, and
 22      Q Okay.                                       22   deckhands. Correct?
 23      A I mean, he signed for it. So I'm --         23      A Correct.
 24   I'm assuming, based off his signature, unless    24      Q And my understanding is Mr. Richard
 25   he's -- unless he's not telling the truth        25   was employed as a deckhand for REC Marine; is


                                                                                60 (Pages 237 to 240)
337-237-4434                                   goDEPO                                       800-503-2274
                                            www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 61 of 64

                                                       241                                                   242
  1   that correct?                                           1   for deckhands.
  2       A Correct.                                          2          MR. SALLEY:
  3       Q All right. The physical requirements              3             Objection. That -- that is
  4   for the deckhand included that he was -- had            4          certainly not a given, not in this
  5   to be able to climb ladders, perform heavy              5          case.
  6   lifting, required to engage in strenuous                6          THE WITNESS:
  7   pulling, able to keep footing in sea                    7             It --
  8   conditions. The position involves frequent              8   BY MR. RHINE:
  9   standing and that all individuals are required          9      Q Can you answer my question, sir?
 10   to meet the physical qualifications of a               10      A I don't know if it's in here, if he
 11   deckhand may not be accommodated. I don't              11   did his, you know, physical.
 12   know what that last statement is.                      12      Q Uh-huh. (Affirmative response.)
 13       A Unless, they -- probably, a comma                13      A We require them to do them in the
 14   after deckhand.                                        14   past, physical.
 15       Q Okay.                                            15      Q Okay. We'll get there.
 16       A It's probably a comma after deckhand.            16      A Okay.
 17   It might not have shown up in this copy,               17      Q But REC Marine wouldn't send someone
 18   maybe.                                                 18   offshore, unless they passed their physical?
 19       Q Okay. At the time that -- and sorry              19      A Correct.
 20   about my phone again. We're seeing if the              20      Q And the physical is what confirms
 21   Court calls back.                                      21   that the individual has the physical
 22       A Might be a -- might be a new case.               22   capabilities to perform these requirements
 23       Q At the time that Mr. Richard was                 23   that are listed?
 24   hired, we know that he held all of the                 24      A That's correct.
 25   physical requirements that REC Marine required         25      Q So since we know that Mr. Richard was

                                                       243                                                   244
  1   sent offshore, you can testify here today that          1      Q All right. Let's go back to Exhibit
  2   he held these physical capabilities at the              2   2, for me. I'm almost done, sir. But let me
  3   time that --                                            3   make sure I covered everything that's on my
  4         MR. SALLEY:                                       4   topic list. Because I know I asked questions
  5             Objection. Objection. That is                 5   in an order that your counsel doesn't like.
  6         not correct, counsel. And I object                6   Because I don't just go topic by topic. But
  7         to the question.                                  7   I'm not required to. So now, I'm just making
  8   BY MR. RHINE:                                           8   sure I've covered it. Okay.
  9      Q You can answer my question, sir.                   9      A Okay.
 10      A My assumption is yes.                             10         MR. SALLEY:
 11      Q Okay. Could you turn to the next                  11             Let me object to that statement.
 12   page and identify this document?                       12         And I'll prove it later, if you wish.
 13      A "Consent to authorize release,                    13         MR. RHINE:
 14   disclose, use, and exchange protected health           14             Okay.
 15   and personal information."                             15   BY MR. RHINE:
 16      Q What is this document used for?                   16      Q All right, sir. What compensation or
 17      A In case there is an injury, we're                 17   benefits does a deckhand for REC Marine
 18   able to get medicals from other places,                18   receive?
 19   anything else from, like it says, his school           19      A A day's pay.
 20   and any other employment records, that he              20      Q Okay. What is the standard rate for
 21   agrees that we're allowed to receive those.            21   a deckhand?
 22      Q Okay. Do you know if REC Marine                   22      A A hundred and -- a hundred dollars to
 23   attempted to obtain any of Mr. Richard's               23   $135, $140.
 24   medical records?                                       24      Q Okay. Do you know what Mr. Richard
 25      A I'm not aware. I'm not aware.                     25   received as a deckhand for REC Marine?


                                                                                      61 (Pages 241 to 244)
337-237-4434                                      goDEPO                                          800-503-2274
                                               www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 62 of 64

                                                  245                                                    246
  1      A No. No.                                       1   BY MR. RHINE:
  2      Q Who would have that information?              2      Q Does -- does REC Marine require
  3      A Personnel.                                    3   regular inspections of the vessels?
  4      Q Okay. Other than the day rate that            4      A Our port captains visit the vessels.
  5   Mr. Richard would have received, what sort of      5   And the crew will inspect vessels and notify
  6   other benefits does the company provide?           6   their port captain if there's anything -- any
  7      A Other health insurance, eye and               7   issues they got going on with the vessel.
  8   dental.                                            8      Q Okay. Are any documents generated
  9      Q Okay. Do you know if Mr. Richard              9   during those regular port captains'
 10   elected to receive any of those benefits?         10   inspections?
 11      A No.                                          11      A We do now.
 12      Q Who would know that answer?                  12      Q Okay. What do you -- what is
 13      A Alex. It would be on paperwork               13   generated now?
 14   somewhere. I'm sure Alex Griffin would be the     14      A A checklist type inspection.
 15   person that would acknowledge that.               15      Q Okay. Is that something where it
 16      Q Okay. Are there any sort of                  16   lists various things that the port captain
 17   retirement benefits that are offered a            17   needs to either himself check out or verify
 18   deckhand?                                         18   are in good working order; and then, I guess,
 19      A No. No.                                      19   he dates and signs it?
 20      Q Okay. We've gone over the various            20      A Correct. That documentation.
 21   insurance, the pay. Is there any other perks      21      Q Okay. Was that policy in place at
 22   that these deckhands receive for your company?    22   the time of this incident?
 23      A No. No.                                      23      A No.
 24          (OFF-THE-RECORD DISCUSSION)                24      Q Okay. Why did REC Marine change
 25                                                     25   their policy in order to require that

                                                  247                                                    248
  1   document?                                          1   question, sir.
  2      A We just happened, about the last six          2      A To my knowledge, yes.
  3   months -- we -- we've hired some other people      3      Q Do you know who the vessel is
  4   as we've grown.                                    4   currently performing work for?
  5      Q What -- what -- what's the basis for          5      A Talos, T-A-L-O-S.
  6   making sure that document gets filled out,         6      Q Who is Chris Holcomb?
  7   though?                                            7      A Captain on the vessel.
  8      A What do you mean, "What's the basis"?         8      Q Was he the captain opposite
  9   What are --                                        9   Mr. McCain?
 10      Q Why does REC Marine want it filled           10      A I'm sure he was. If he was aboard
 11   out?                                              11   the vessel, yes.
 12      A So we can keep the vessels safe and          12      Q Okay. Who's David Gilbert?
 13   seaworthy.                                        13      A He would be a deckhand.
 14      Q I think you testified earlier that           14      Q Okay. Did you ever ask either
 15   you, on behalf of REC Marine, haven't             15   Captain Holcomb or Deckhand Gilbert about the
 16   interviewed anyone regarding the incident that    16   condition of the stairs onboard the vessel?
 17   occurred onboard the vessel. Is that correct?     17      A No.
 18      A No, I have not.                              18      Q Where is the vessel currently?
 19      Q Does Offshore Transport Services             19      A I'm assuming offshore. I don't -- I
 20   still own the vessel?                             20   don't know.
 21          MR. SALLEY:                                21      Q Do you know its schedule as to when
 22             Objection. No indication that           22   it comes in, when it goes out?
 23          he would have any way to know.             23      A No. It's just -- it's dictated by
 24   BY MR. RHINE:                                     24   the customer. It can come in any time if they
 25      Q All right. You can answer the                25   need to come in to get stuff or take on fuel


                                                                                  62 (Pages 245 to 248)
337-237-4434                                    goDEPO                                        800-503-2274
                                             www.godepo.com
      Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 63 of 64

                                                249                                                      250
  1 or whatever it may be.                             1      carefully considered and intentional.
  2      MR. RHINE:                                    2      And we have no intension, at all, to
  3          Just for the record, before I             3      further examine this witness. You've
  4      finish with you, sir, I'm gonna               4      had your chance. And if you didn't
  5      reserve my right to re-question you           5      ask the questions, I think you've
  6      regarding some of the topics or a             6      lost it.
  7      different witness. I don't believe            7      MR. RHINE:
  8      that the witness was adequately               8          All right. We'll address it
  9      prepared, as required by the Federal          9      with the court, Fred.
 10      Rules of civil Procedure for a               10      MR. SALLEY:
 11      corporate representative. It became          11          You address everything you want
 12      obvious at the very beginning of the         12      to with the Court. That's what
 13      deposition and continuing throughout         13      they're there for.
 14      that he lacked all information that          14      MR. RHINE:
 15      was held by REC Marine for these             15          Okay. Do you have any questions
 16      topics that he was designated on. So         16      of this witness?
 17      we will address that with the Court          17      MR. SALLEY:
 18      at a later date.                             18          I'm thinking about it.
 19          Separate from that, sir, I do            19            EXAMINATION
 20      appreciate your time today taken out         20 BY MR. SALLEY:
 21      from your busy schedule and visiting         21   Q You were shown a document earlier
 22      with me. I'll pass the witness.              22 which was, in fact, the 11/6/18 log report on
 23      MR. SALLEY:                                  23 WT Offshore.
 24          And we object to your last               24   A Yes.
 25      gratuitous statement as being very           25   Q Do you see that?

                                                251                                                      252
  1      A Yes.                                        1        of that document until we had it
  2      Q Do you remember being handed a second       2        today.
  3   document which was not as legible?               3        MR. SALLEY:
  4      A Correct.                                    4            You have. You have because I
  5      Q Is all the information clearly              5        sent it to you.
  6   visible on that particular log sheet?            6        MR. RHINE:
  7      A Yes.                                        7            It's a complete
  8      Q Does it change any of your answers          8        misrepresentation, completely
  9   with respect to your review of the other         9        inaccurate, Fred.
 10   unclear log sheet?                              10        MR. SALLEY:
 11      A No.                                        11            All right. Let's go. That's
 12         MR. RHINE:                                12        all I'm gonna take from you.
 13             Why wasn't that provided to us        13        MR. RHINE:
 14         previously?                               14            Fred, you've never given us a
 15         MR. SALLEY:                               15        clear copy of that. We've asked
 16             It was. You've had it the whole       16        multiple times.
 17         time, counsel.                            17        MR. SALLEY:
 18         MR. RHINE:                                18            Counsel, this is a copy of what
 19             We have not had a clean version       19        you were given.
 20         of that.                                  20        MR. RHINE:
 21         MR. SALLEY:                               21            It is not.
 22             He's had it sitting here all          22        MR. SALLEY:
 23         day.                                      23            It is. What you did with it, I
 24         MR. RHINE:                                24        have no idea.
 25             We have not had a clean version       25        MR. RHINE:


                                                                                63 (Pages 249 to 252)
337-237-4434                                goDEPO                                          800-503-2274
                                         www.godepo.com
       Case 2:19-cv-11149-LMA-DMD Document 58-3 Filed 01/13/20 Page 64 of 64

                                                          253                                                      254
  1                 I don't know how you're able to              1      your time.
  2             testify as to what I did or didn't               2      THE WITNESS:
  3             do, Fred.                                        3         Thank you. No problem.
  4             MR. SALLEY:                                      4      THE VIDEOGRAPHER:
  5                 Because -- because I'm --                    5         This concludes the deposition.
  6             MR. RHINE:                                       6      We're off the record at 2:20.
  7                 You don't have my knowledge.                 7
  8             MR. SALLEY:                                      8   (WHEREUPON, THIS DEPOSITION WAS CONCLUDED.)
  9                 Because I'm --                               9
 10             MR. RHINE:                                      10
 11                 You don't clearly know what was             11
 12             given to us, Fred. You are                      12
 13             incorrect.                                      13
 14             MR. SALLEY:                                     14
 15                 I am clearly capable -- counsel,            15
 16             I copied every sheet and sent every             16
 17             sheet that you have to you.                     17
 18             MR. RHINE:                                      18
 19                 Okay.                                       19
 20             MR. SALLEY:                                     20
 21                 And this one was sent to you                21
 22             ages ago.                                       22
 23             MR. RHINE:                                      23
 24                 Let the Court do a comparison of            24
 25             them. Thank you, again, sir, for                25


                                                          255
  1          CERTIFICATE
  2
  3         This certification is valid only for
  4   a transcript accompanied by my original
  5   required seal on this page.
  6         I, TRINA M. GRAVES, Certified Court
  7   Reporter, in and for the State of Louisiana,
  8   as the officer before whom this testimony was
  9   taken, do hereby certify that BLAINE RUSSELL,
      to whom oath was administered, after having
 10   been duly sworn by me upon authority of
      R.S. 37:2554, did testify as hereinbefore set
 11   forth in the foregoing 254 pages; that this
      testimony was reported by me in the stenotype
 12   reporting method, was prepared and transcribed
      by me or under my personal direction and
 13   supervision, and is a true and correct
      transcript to the best of my ability and
 14   understanding; that the transcript has been
      prepared in compliance with transcript format
 15   guidelines required by statute or by rules of
      the board, that I have acted in compliance
 16   with the prohibition on contractual
      relationships, as defined by Louisiana Code of
 17   Civil Procedure Article 1434 and in rules and
      advisory opinions of the board; that I am not
 18   related to counsel or to the parties herein,
      nor am I otherwise interested in the outcome
 19   of this matter.
 20
 21
 22
 23               _______________________
 24                 TRINA M. GRAVES
                  CERTIFIED COURT REPORTER
 25


                                                                                              64 (Pages 253 to 255)
337-237-4434                                              goDEPO                                            800-503-2274
                                                       www.godepo.com
